Exhibit 10.1

Published CUSIP Number:

AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT

BY AND AMONG

CENTRO NP LLC,

THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.,

AS ADMINISTRATIVE AGENT, AND

BANC OF AMERICA SECURITIES LLC,

AS LEAD ARRANGER

BANC OF AMERICA SECURITIES LLC,

AS SOLE BOOK MANAGER,

DATED AS OF JULY 31, 2007


--------------------------------------------------------------------------------


 

1.

DEFINITIONS

 

1

 

1.1

Defined Terms

 

1

 

1.2

Other Interpretive Provisions

 

17

 

1.3

Accounting Terms

 

17

 

1.4

Rounding

 

18

 

1.5

Times of Day

 

18

 

1.6

Letter of Credit Amounts

 

18

 

 

 

 

 

2.

AMOUNT AND TERMS OF LOANS

 

18

 

2.1

Revolving Credit Loans

 

18

 

2.1A

Swing Loan Commitment

 

18

 

2.2

Notes

 

20

 

2.3

Procedure for Revolving Credit Loan Borrowings

 

20

 

2.4

[Intentionally Omitted.] [NOT STANDARD FOR CLUB DEAL]

 

22

 

2.5

Letters of Credit

 

22

 

2.6

Repayment of Loans; Evidence of Debt

 

26

 

2.7

Prepayments of the Loans

 

26

 

2.8

Conversions

 

27

 

2.9

Interest Rate and Payment Dates

 

28

 

2.10

Substituted Interest Rate

 

29

 

2.11

Taxes; Net Payments

 

29

 

2.12

Illegality

 

29

 

2.13

Increased Costs

 

30

 

2.14

Indemnification for Break Funding Losses

 

31

 

2.15

Use of Proceeds

 

31

 

2.16

Capital Adequacy

 

31

 

2.17

Administrative Agent’s Records

 

32

 

2.18

32

 

 

 

2.19

Representative of Borrower

 

32

 

 

 

 

 

3.

FEES; PAYMENTS

 

32

 

3.1

Fees

 

32

 

3.2

Payments; Application of Payments

 

33

 

 

 

 

 

4.

REPRESENTATIONS AND WARRANTIES

 

33

 

4.1

Existence and Power

 

33

 

4.2

Authority

 

34

 

4.3

Binding Agreement

 

34

 

4.4

Subsidiaries; DownREIT Partnerships

 

34

 

4.5

Litigation

 

34

 

4.6

Required Consents

 

35

 

4.7

No Conflicting Agreements

 

35

 

4.8

Compliance with Applicable Laws

 

35

 

4.9

Taxes

 

35

 

4.10

Governmental Regulations

 

35

 

4.11

Federal Reserve Regulations; Use of Loan Proceeds

 

35

 

4.12

Plans; Multiemployer Plans

 

36

 

4.13

Financial Statements

 

36

 

4.14

Property

 

36

 

4.15

Franchises, Intellectual Property, Etc

 

36

 

4.16

Environmental Matters

 

37

 

4.17

Labor Relations

 

37

 

4.18

[Intentionally Omitted.]

 

38

 

4.19

Solvency

 

38

 

4.21

List of Unencumbered Assets

 

38

 

4.23

No Misrepresentation

 

38

 

i


--------------------------------------------------------------------------------


 

4.24

Taxpayer ID

 

38

 

 

 

 

 

5.

CONDITIONS TO EFFECTIVENESS OF THIS AGREEMENT

 

38

 

5.1

Evidence of Action/Compliance

 

38

 

5.2

This Agreement

 

39

 

5.3

Notes

 

39

 

5.4

Guaranty

 

39

 

5.5

Litigation

 

39

 

5.6

Opinion of Counsel to the Borrower

 

40

 

5.7

Fees

 

40

 

5.8

Fees and Expenses of Special Counsel

 

40

 

 

 

 

 

6.

CONDITIONS OF LENDING – ALL LOANS

 

40

 

6.1

Compliance

 

40

 

6.2

Loan Closings

 

40

 

6.3

Requests

 

40

 

6.4

Documentation and Proceedings

 

41

 

6.5

Required Acts and Conditions

 

41

 

 

 

 

 

7.

AFFIRMATIVE COVENANTS

 

41

 

7.1

Financial Statements

 

41

 

7.2

Certificates; Other Information

 

42

 

7.3

Legal Existence

 

45

 

7.4

Taxes

 

45

 

7.5

Insurance

 

45

 

7.6

Payment of Indebtedness and Performance of Obligations

 

45

 

7.7

Maintenance of Property; Environmental Investigations

 

46

 

7.8

Observance of Legal Requirements

 

46

 

7.10

Licenses, Intellectual Property

 

46

 

7.11

Additional Guarantors

 

46

 

7.12

Operation of Business

 

47

 

 

 

 

 

8.

NEGATIVE COVENANTS

 

48

 

8.1

[Intentionally Omitted]

 

48

 

8.2

Dispositions by Borrower and Subsidiaries

 

48

 

8.3

[Intentionally Omitted]

 

48

 

8.4

Business Changes

 

48

 

8.5

Amendments to Organizational Documents

 

48

 

8.6

Anti-Terrorism Laws; FCPA

 

48

 

8.7

[Intentionally Omitted]

 

49

 

8.8

[Intentionally Omitted]

 

49

 

8.9

[Intentionally Omitted]

 

49

 

8.10

[Intentionally Omitted]

 

49

 

8.11

[Intentionally Omitted]

 

49

 

8.12

[Intentionally Omitted]

 

49

 

8.13

Income Available for Debt Service to Maximum Annual Service Charge

 

49

 

8.14

[Intentionally Omitted]

 

49

 

8.15

Debt to Total Assets; Secured Debt to Total Assets; New Indebtedness Restriction

 

49

 

8.16

Debt to Unencumbered Assets Ratio

 

50

 

 

 

 

 

9.

DEFAULTS/EVENTS OF DEFAULT

 

50

 

9.1

Events of Default

 

50

 

 

 

 

 

10.

THE AGENT

 

53

 

10.1

Appointment and Authority

 

53

 

10.2

Rights as a Lender

 

53

 

10.3

Exculpatory Provisions

 

53

 

ii


--------------------------------------------------------------------------------


 

10.4

Reliance by Administrative Agent

 

54

 

10.5

Notice of Default

 

54

 

10.6

Delegation of Duties

 

54

 

10.7

Indemnification

 

54

 

10.8

Successor Administrative Agent

 

55

 

10.9

Non-Reliance on Administrative Agent and Other Lenders

 

56

 

10.10

No Other Duties, Etc

 

56

 

10.11

Administrative Agent May File Proofs of Claim

 

56

 

10.12

Guaranty Matters

 

57

 

 

 

 

 

11.

OTHER PROVISIONS

 

57

 

11.1

Amendments and Waivers

 

57

 

11.2

Notices

 

58

 

11.3

No Waiver; Cumulative Remedies

 

59

 

11.4

Survival of Representations and Warranties

 

59

 

11.5

Payment of Expenses and Taxes

 

59

 

11.6

Lending Offices

 

60

 

11.7

Successors and Assigns

 

60

 

11.8

[Intentionally Omitted]

 

64

 

11.9

Counterparts; Integration; Effectiveness

 

64

 

11.10

Adjustments; Set-off

 

64

 

11.11

Lenders’ Representations

 

65

 

11.12

Indemnity

 

65

 

11.13

Governing Law

 

66

 

11.14

Headings Descriptive

 

66

 

11.15

Severability

 

66

 

11.16

Confidential Information

 

66

 

11.17

Consent to Jurisdiction

 

67

 

11.18

Service of Process

 

67

 

11.19

No Limitation on Service or Suit

 

67

 

11.20

WAIVER OF TRIAL BY JURY

 

67

 

11.21

Termination

 

67

 

11.22

Replacement Notes

 

68

 

11.23

USA Patriot Act Notice

 

68

 

11.24

Replacement of Lenders

 

68

 

11.25

No Advisory or Fiduciary Relationships

 

68

 

11.26

Replacement of April 2007 Credit Agreement

 

69

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Error! Bookmark not defined.

 

iii


--------------------------------------------------------------------------------


LIST OF EXHIBITS AND SCHEDULES

EXHIBITS:

 

 

 

 

 

Exhibit A

-

Assignment and Assumption

 

 

 

Exhibit B

-

Borrowing Request

 

 

 

Exhibit C

-

Commitments and Domestic LIBOR Lending Offices

 

 

 

Exhibit D

-

Intentionally Omitted

 

 

 

Exhibit E

-

Intentionally Omitted

 

 

 

Exhibit F

-

Centro Party Guaranty

 

 

 

Exhibit G

-

Compliance Certificate

 

 

 

Exhibit H

-

Subsidiary Guarantor Guaranty

 

 

 

Exhibit I-

-

Reserved

 

 

 

Exhibit J

-

Swing Loan Note

 

 

 

Exhibit K

-

Revolving Credit Note

 

 

 

Exhibit L

-

Letter of Credit Request

 

 

 

Exhibit M

-

Form of Notice of Conversion

 

 

 

Exhibit N

-

Intentionally Omitted

 

 

 

Exhibit O

-

Secretary’s Certificate Borrower

 

 

 

Exhibit P

-

Secretary’s Certificate Guarantor

 

 

 

SCHEDULES:

 

 

 

 

 

Schedule 1.1

-

Closing Date Approved Management Contracts

 

 

 

Schedule 1.2

-

Existing Letters of Credit

 

 

 

Schedule 4.4

-

Subsidiaries (including Subsidiary Guarantors)

 

 

 

Schedule 4.5

-

Litigation

 

 

 

Schedule 4.12

-

Plans

 

 

 

Schedule 4.21

-

List of Unencumbered Assets

 

 

 

Schedule 11.2

-

Notice Addresses

 

iv


--------------------------------------------------------------------------------


REVOLVING CREDIT AGREEMENT, dated as of July 31, 2007, by and among CENTRO NP
LLC, a Maryland limited liability company (the “Borrower”), each lender party
hereto or which becomes a “Lender” pursuant to the provisions of Section 11.7
(each a “Lender” and, collectively, the “Lenders”), and BANK OF AMERICA, N.A.
(“Bank of America”), as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”).

RECITALS

WHEREAS, the Borrower and the Subsidiary Guarantors are parties to the April
2007 Credit Agreement (as defined herein);

WHEREAS, the Borrower, the Centro Parties and the Subsidiary Guarantors have
requested that the Lenders amend and restate the April 2007 Credit Agreement as
set forth herein; and

WHEREAS, the Lenders are willing to do so on the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:


1.                                       DEFINITIONS


1.1                                 DEFINED TERMS.

As used in this Agreement, terms defined in the preamble have the meanings
therein indicated, and the following terms have the following meanings:

“Accountants”:  any of PricewaterhouseCoopers LLP; Deloitte & Touche LLP; Ernst
& Young LLP; KPMG LLP; or any successor to any of the foregoing; or such other
firm of certified public accountants selected by the Borrower and satisfactory
to the Administrative Agent.

“Acquired Indebtedness”:  Debt of a Person (a) existing at the time the Person
becomes a Subsidiary or (b) assumed in connection with the acquisition of assets
from the Person, in each case, other than Debt incurred in connection with, or
in contemplation of, the Person becoming a Subsidiary or that acquisition. 
Acquired Indebtedness shall be deemed to be incurred on the date of the related
acquisition of assets from any Person or the date the acquired Person becomes a
Subsidiary.

“Adjusted Total Assets”:  as defined in Section 8.15(a).

“Administrative Agent’s Office”: the Administrative Agent’s address as set forth
in Section 11.2, or such other address as the Administrative Agent may from time
to time notify to the Borrower and the Lenders.

“Administrative Questionnaire”: an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance”:  a Prime Rate Loan or a LIBOR Loan, as the case may be.

“Affected Advance”:  as defined in Section 2.10.

“Affected Principal Amount”:  in the event that (a) the Borrower shall fail for
any reason to borrow or convert into a LIBOR Loan after it shall have notified
the Administrative Agent of its intent to do so (whether it shall have requested
a LIBOR Loan on the Effective Date or pursuant to Section 2.3 or 2.8, or a Swing
Loan pursuant to Section 2.1A), an amount equal to the principal amount of such
LIBOR Loan or Swing Loan; (b) a LIBOR Loan or Swing Loan shall terminate for any
reason prior to the last day of the Interest Period applicable thereto, an
amount equal to the principal amount of such LIBOR Loan or Swing Loan; or (c)
the Borrower shall prepay or repay all or any part of the principal amount of a
LIBOR Loan or Swing Loan prior to the last day of the Interest Period applicable
thereto (including, without limitation, any mandatory prepayment or a prepayment

1


--------------------------------------------------------------------------------


resulting from acceleration or illegality), an amount equal to the principal
amount of such LIBOR Loan or Swing Loan so prepaid or repaid.

“Affiliate”:  as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, control of a Person shall mean the
power, direct or indirect, (i) to vote 10% or more of the securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

“Agreement”:  this Amended and Restated Revolving Credit Agreement, as the same
may be from time to time amended, supplemented or otherwise modified from time
to time.

“Agreement Regarding Fees”:  that certain Agreement Regarding Fees dated July
26, 2007 among Bank of America, Banc of America Securities LLC and the Borrower.

“Applicable Lending Office”:  (a) in respect of any Lender, (i) in the case of
such Lender’s Prime Rate Loans, its Domestic Lending Office and (ii) in the case
of such Lender’s LIBOR Loans, its LIBOR Lending Office, and (b) in respect of
the Swing Loan Lender and the Issuing Lender, the Domestic Lending Office of
each thereof.

“Applicable Margin”:  (a) with respect to the unpaid principal balance of Prime
Rate Loans or LIBOR Loans, at all times during which the applicable Pricing
Level set forth below is in effect, (b) with respect to the calculation of the
Facility Fee pursuant to Section 3.1, at all times during which the applicable
Pricing Level set forth below is in effect (the “Applicable Facility Fee
Percentage”), and (c) with respect to the calculation of the Letter of Credit
Commission Fees pursuant to Section 2.5(f), at all times during which the
applicable Pricing Level set forth below is in effect, the respective percentage
set forth below next to such Pricing Level:

Pricing Level

 

LIBOR Loans/
Letter of Credit 
Commission Fee

 

Prime Rate 
Loans

 

Applicable Facility Fee
Percentage

 

 

 

 

 

 

 

 

 

Post-Reduction Conditions Pricing Level

 

0.350

%

0.00

%

0.150

%

Pricing Level I

 

0.475

%

0.00

%

0.150

%

Pricing Level II

 

0.525

%

0.00

%

0.175

%

Pricing Level III

 

0.650

%

0.00

%

0.175

%

Pricing Level IV

 

0.850

%

0.00

%

0.225

%

Pricing Level V

 

1.100

%

0.350

%

0.275

%

 

Changes in the Applicable Margin resulting from a change in a Pricing Level
shall become effective as of the opening of business upon the date of any change
in the Senior Debt Rating of the Borrower (or, if applicable, NXL, as determined
in accordance with the definition of the term “Senior Debt Rating”), as
determined by S&P, Moody’s and/or Fitch, as the case may be, which would affect
the applicable Pricing Level.

“Appraised Value”:  the “as is” appraised value of any applicable real property
assets of the Borrower and its Subsidiaries, as determined pursuant to the most
recently available appraisal that is in form and substance reasonably acceptable
to the Administrative Agent or, to the extent no such appraisal exists, as
otherwise reasonably determined by the Administrative Agent.

“Approved Fund”:  any Fund that is administered or managed by (a) a Lender, (b)
an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Approved Management Contracts”:  those contracts listed on Schedule 1.1
attached hereto and any other property management contracts between the Borrower
or one of its consolidated Subsidiaries and a third party (a) in which the
Borrower or one of its consolidated Subsidiaries has an equity ownership
interest, or (b) that has been approved by the Administrative Agent in its
reasonable discretion.

“April 2007 Credit Agreement”:  that certain Revolving Credit Agreement dated as
of April 20, 2007 among the Borrower, the Subsidiary Guarantors party thereto,
Bank of America, as administrative agent, the lenders

2


--------------------------------------------------------------------------------


party thereto and the other parties named therein, as the same may have been
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof.

“Assignment and Assumption Agreement”:  an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.7), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Assignee Group”:  two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Authorized Signatory”:  the chairman of the board, the chief executive officer,
the president, any executive vice president, the Chief Financial Officer or any
other duly authorized officer (acceptable to the Administrative Agent) of the
Borrower.

“Available Commitment Amount”:  on any day, an amount equal to the Total
Commitment Amount at such time.

“Bank of America”:  Bank of America, N.A.

“BAS”:  Banc of America Securities LLC, in its capacity as Lead Arranger and
Book Manager.

“Benefited Lender”:  as defined in Section 11.10.

“Borrower Materials”: as defined in Section 7.2.

“Borrowing Date”:  any Business Day specified in a Borrowing Request delivered
pursuant to Sections 2.1, 2.1A or 2.3, as the case may be, as a date on which
the Borrower requests the Lenders or the Swingline Lender to make Loans.

“Borrowing Request”:  a borrowing request in the form of Exhibit B hereto.

“Bridge Facility”:  that certain loan in the approximately amount of
$2,400,000,000 made by the Bridge Lenders to Super and secured by a pledge by
Super of its membership interest in Borrower.

“Bridge Lenders”:  collectively, JPMorganChase Bank, N.A., Bank of America,
N.A., Key Bank National Association, Royal Bank of Scotland and Wachovia Bank
National Association.

“Bridge Loan Agreement”:  that certain Amended and Restated Loan Agreement, to
be dated as of August 1, 2007, among the Bridge Lenders and Super; provided,
that references contained herein to terms defined in or sections contained in
the Bridge Loan Agreement shall refer to such terms or sections as defined in or
contained in the Bridge Loan Agreement as in existence as of August 1, 2007.

“Business Day”:  any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBOR Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.

“Capital Leases”:  leases which have been, or under GAAP are required to be,
capitalized.

“Cash Collateralize”:  to pledge and deposit with or deliver to Administrative
Agent, for the benefit of Issuing Lender and the Lenders, as collateral for the
Letter of Credit Exposure, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to Administrative Agent and
Issuing Lender (which documents are hereby consented to by the Lenders). 
Borrower hereby grants Administrative Agent, for the ratable benefit of the
Issuing Lender and Lenders, a first priority lien on all such cash and deposit
account balances.  Cash collateral shall be maintained in blocked, non-interest
bearing deposit accounts at Administrative Agent.

3


--------------------------------------------------------------------------------


“Centro Parties”: a collective reference to CPT Manager Limited, ABN
37054494307, as responsible entity of the Centro Property Trust, having an
address at Centro The Glen, 235 Springvale Road, 3rd Floor, Glen Waverley,
Victoria, 3150, Australia and Centro Properties Limited, ABN 45078590682, having
an address at Centro The Glen, 235 Springvale Road, 3rd Floor, Glen Waverley,
Victoria, 3150, Australia.

“Centro Party Guaranty”:  the Centro Party Guaranty, substantially in the form
of Exhibit F executed by each of the Centro Parties as of the date hereof (and
effective against such Persons as of the Trigger Date).

“Change of Control”:  the occurrence of any one of the following events (other
than as a direct result of the Liquidation):

(a)                                  Super ceases to be the sole member of the
Borrower; or

(b)                                 there occurs a “Change of Control” as
defined in the Bridge Loan Agreement; or

(c)                                  the Borrower consolidates with, is acquired
by, or merges into or with any Person (other than a merger or consolidation
permitted by Section 8.2).

“Chief Financial Officer”:  at any time, the chief financial officer of the
Borrower, or if the Borrower does not have a chief financial officer at such
time, the officer designated by the Borrower as its principal financial officer
or such other officer of the Borrower that is acceptable to the Administrative
Agent.

“Code”:  the Internal Revenue Code of 1986, as the same may be amended from time
to time, or any successor thereto, and the rules and regulations issued
thereunder, as from time to time in effect.

“Commission”:  the Securities and Exchange Commission, as from time to time
constituted, created under the Securities Exchange Act of 1934, or, if at any
time after execution of this instrument such Commission is not existing and
performing the duties now assigned to it under the Trust Indenture Act, then the
body performing such duties on such date.

“Commitment”:  in respect of any Lender, such Lender’s undertaking to make Loans
(other than Swing Loans), or purchase participations or subparticipations in
Letters of Credit issued by the Issuing Lender or purchase participations in
Swing Loans to the Borrower, subject to the terms and conditions hereof, in an
aggregate outstanding principal amount not exceeding such Lender’s Commitment
Amount.

“Commitment Amount”:  the amount set forth next to the name of such Lender in
Exhibit C under the heading “Commitments” as such Lender’s Commitment Amount, as
the same may be reduced pursuant to Section 2.3(g) and as the same may otherwise
be changed in accordance with the terms of this Agreement.

“Commitment Percentage”:  on any day, and as to any Lender, the quotient of (a)
such Lender’s Commitment Amount on such day, divided by (b) the Commitment
Amounts of all Lenders on such day.

“Compliance Certificate”:  a certificate substantially in the form of Exhibit G.

“Consolidated”:  the Borrower and its Subsidiaries which are consolidated for
financial reporting purposes.  Notwithstanding anything contained herein to the
contrary, for purposes of this Agreement, the phrase “Borrower and its
Subsidiaries determined on a Consolidated basis in accordance with GAAP” (and
similar phrases having the same meaning) shall not be deemed to include the
consolidation of FIN 46 Entities (other than the inclusion of the applicable
pro-rata share of assets, liabilities, income or loss attributable to such FIN
46 Entities to the extent required pursuant to this Agreement).

“Consolidated Income Available for Debt Service”:  for any period, Consolidated
Net Income of the Borrower and its Subsidiaries plus amounts which have been
deducted for (a) interest on Debt of the Borrower and its Subsidiaries, (b)
provision for taxes of the Borrower and its Subsidiaries based on income, (c)
amortization of debt discount, (d) property depreciation and amortization, (e)
the effect of any noncash charge resulting from a change in accounting
principles in determining Consolidated Net Income for such period, (f)
provisions for losses from sales or joint ventures, (g) increases in deferred
taxes and other non-cash items and (h) charges for early

4


--------------------------------------------------------------------------------


extinguishment of debt, and less amounts which have been added in determining
Consolidated Net Income for such period for (i) provisions for gains from sales
or joint ventures and (ii) decreases in deferred taxes and other non-cash items.

“Consolidated Net Income”:  for any period, the amount of net income (or loss)
of the Borrower and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.

“Contingent Obligation”:  as to any Person, any obligation of such Person
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (“Primary Obligations”) of any other Person (the “Primary
Obligor”) in any manner, whether directly or indirectly, and whether arising
from partnership or keep-well agreements, including, without limitation, any
obligation of such Person, whether contingent or not contingent (without
duplication) (a) to purchase any such Primary Obligation or any Property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such Primary Obligation or (ii) to
maintain working capital or equity capital of the Primary Obligor or otherwise
to maintain net worth, solvency or other financial statement condition of the
Primary Obligor, (c) to purchase Property, securities or services primarily for
the purpose of assuring the beneficiary of any such Primary Obligation of the
ability of the Primary Obligor to make payment of such Primary Obligation, or
(d) otherwise to assure, protect from loss or hold harmless the beneficiary of
such Primary Obligation against loss in respect thereof; provided, however, that
the term Contingent Obligation shall not include (x) the endorsement of
instruments for deposit or collection in the ordinary course of business,
(y) guarantees or carve-outs that constitute Non-Recourse Exclusions until a
claim is made with respect thereto, and then shall be included only to the
extent of the amount of such claim or (z) commitments to make capital
contributions to Joint Ventures.  The term Contingent Obligation shall also
include the liability of a general partner in respect of the liabilities of the
partnership in which it is a general partner, but shall not include the
liability of a member (managing or otherwise) of a limited liability company in
respect of the liabilities of such limited liability company to the extent not
imposed by agreement or by law.  The amount of any Contingent Obligation of a
Person shall be deemed to be an amount equal to the stated or determinable
amount of the Primary Obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith.

“Conversion Date”:  the date on which a LIBOR Loan is converted to a Prime Rate
Loan, or the date on which a Prime Rate Loan is converted to a LIBOR Loan, or
the date on which a LIBOR Loan is converted to a new LIBOR Loan, all in
accordance with Section 2.8.

“Credit Party”:  the Administrative Agent, the Lead Arranger, each Lender, the
Swing Loan Lender, the Issuing Lender, the Book Manager and their successors and
assigns.

“Debt”:  with respect to the Borrower or any Subsidiary means any indebtedness
of the Borrower or any Subsidiary, whether or not contingent, in respect of (i)
borrowed money evidenced by bonds, notes, debentures or similar instruments,
(ii) indebtedness secured by any mortgage, pledge, lien, charge, encumbrance or
any security interest existing on property owned by the Borrower or any
Subsidiary, (iii) reimbursement obligations, contingent or otherwise, in
connection with any letters of credit or amounts representing the balance
deferred and unpaid of the purchase price of any property except any such
balance that constitutes an accrued expense or trade payable or (iv) any lease
of property by the Borrower or any Subsidiary as lessee which is reflected on
the Borrower’s consolidated balance sheet as a capitalized lease in accordance
with GAAP, in the case of items of indebtedness under (i) through (iii) above to
the extent that any such items (other than reimbursement obligations in
connection with letters of credit) would appear as a liability on the Borrower’s
consolidated balance sheet in accordance with GAAP, and also includes, to the
extent not otherwise included, any obligation by the Borrower or any Subsidiary
to be liable for, or to pay, as obligor, guarantor or otherwise (other than for
purposes of collection in the ordinary course of business), indebtedness of
another Person that would appear as a liability on such Person’s consolidated
balance sheet in accordance with GAAP (other than the Borrower or any
Subsidiary) (it being understood that “Debt” shall be deemed to be incurred by
the Borrower and its Subsidiaries on a consolidated basis whenever the Borrower
and its Subsidiaries on a consolidated basis create, assume, guarantee or
otherwise become liable in respect thereof; Debt of a Subsidiary of the Borrower
existing prior to the time it becomes a Subsidiary of the Borrower shall be
deemed to be incurred upon such Subsidiary’s becoming a Subsidiary of the
Borrower; and Debt of a Person existing prior to a merger or consolidation of
such Person with the Borrower or any Subsidiary of the Borrower in which such
Person is the successor of the Borrower or such Subsidiary shall be deemed to be
incurred upon the consummation of such merger or consolidation).

5


--------------------------------------------------------------------------------


“Default”:  any event or condition which constitutes an Event of Default or
which, with the giving of notice, the lapse of time, or any other condition,
would, unless cured or waived, become an Event of Default.

“Defaulting Lender”:  at any time, any Lender that, at such time, (a) has failed
to comply with any of its obligations to make a Loan, fund its share of any
payment made by the Issuing Lender pursuant to a Letter of Credit or acquire a
participation in any Swing Loan as required pursuant to this Agreement within
one (1) Business Day of the date required to be funded by it hereunder unless
such failure has been cured, (b) has failed to pay to the Administrative Agent
or any Lender any other amount owed by such Lender pursuant to the terms of this
Agreement or any of the other Loan Documents within one (1) Business Day of the
date when due, unless the subject of a good faith dispute unless such failure
has been cured, or (c) has been deemed insolvent or become subject to a
bankruptcy or insolvency proceeding.

“Dollars” and “$”:  lawful currency of the United States of America.

“Domestic Lending Office”:  in respect of any Lender, the Swing Loan Lender and
the Issuing Lender, initially, the office or offices of such Lender, the Swing
Loan Lender and the Issuing Lender, designated as such on Exhibit C; thereafter,
such other office of such Lender, the Swing Loan Lender and the Issuing Lender,
through which it shall be making or maintaining Prime Rate Loans, making Swing
Loans or issuing Letters of Credit, as reported by such Lender, the Swing Loan
Lender and the Issuing Lender, to the Administrative Agent and the Borrower.

“DownREIT Partnership”:  Excel Realty Partners, L.P. and any other partnership
or limited liability company hereafter created by the Borrower for the purpose
of acquiring assets qualifying as “real estate assets” under Section 856(c) of
the Code through the issuance of partnership or limited liability company units
in such partnership or limited liability company to third parties, provided
that, in the case of each such entity (including Excel Realty Partners, L.P.)
(a) the Borrower or a wholly owned Subsidiary of the Borrower is the sole
general partner or managing member of such partnership or limited liability
company, as the case may be, and (b) the Borrower or such wholly owned
Subsidiary shall be entitled to receive not less than 95% of the net income and
gains before depreciation, if any, from such partnership or limited liability
company after the limited partners or non-managing members of such partnership
or limited liability company receive a stipulated distribution. Any partnership
or limited liability company created after the Effective Date must be approved
by the Administrative Agent as a “DownREIT Partnership” for purposes of being
included in this definition.

“Effective Date”:  the date of this Agreement.

“EITF 04-05”:  Emerging Issues Task Force Consensus on Issue No. 04-05,
“Determining Whether a General Partner, or the General Partners as a Group,
Controls a Limited Partnership or Similar Entity When the Limited Partners Have
Certain Rights” as adopted in July, 2005 by the Emerging Issues Task Force
created by the Financial Accounting Standards Board.

“Eligible Assignee”:  any of the Bridge Lenders and, to the extent an assignment
or participation is entered into during the continuation of any Event of
Default, any other Person that meets the requirements to be an assignee under
Section 11.7(b)(iii), (v) and (vi) (subject to such consents, if any, as may be
required under Section 11.7(b)(iii)).

“Environmental Laws”:  any and all federal, state and local laws relating to the
environment, the use, storage, transporting, manufacturing, handling, discharge,
disposal or recycling of hazardous substances, materials or pollutants or
industrial hygiene and including, without limitation, (a) the Comprehensive
Environmental Response, Compensation and Liability Act, as amended, 42 USCA
§9601 et seq.; (b) the Resource Conservation and Recovery Act of 1976, as
amended, 42 USCA §6901 et seq.; (c) the Toxic Substance Control Act, as amended,
15 USCA §2601 et seq.; (d) the Water Pollution Control Act, as amended, 33 USCA
§1251 et seq.; (e) the Clean Air Act, as amended, 42 USCA §7401 et seq.; (f) the
Hazardous Material Transportation Act, as amended, 49 USCA §1801 et seq. and (g)
all rules, regulations, judgments, decrees, injunctions and restrictions
thereunder and any analogous state law.

6


--------------------------------------------------------------------------------


“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the rules and regulations issued thereunder, as from time to
time in effect.

“ERISA Affiliate”:  any Person which is a member of any group of organizations
(a) described in Section 414(b) or (c) of the Code of which the Borrower is a
member, or (b) solely for purposes of potential liability under Section
302(c)(11) of ERISA and Section 412(c)(11) of the Code and the Lien created
under Section 302(f) of ERISA and Section 412(n) of the Code, described in
Section 414(m) or (o) of the Code of which the Borrower is a member.

“ERISA Liabilities”:  without duplication, the aggregate of all unfunded vested
benefits under all Plans and all potential withdrawal liabilities under all
Multiemployer Plans.

“Event of Default”:  any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time or any other condition
specified in Section 9 has occurred or been satisfied.

“Excepted Mortgage Indebtedness”: means any mortgage Indebtedness of the
Borrower or any of its Subsidiaries pursuant to which a default or event of
default has arisen solely as a result of the Merger or Liquidation and the
transactions related thereto but which has not been accelerated or otherwise the
subject of a demand in accordance with the terms of such Indebtedness for
prepayment prior to maturity.

“Excluded Subsidiary”:  (a) any DownREIT Partnership and any wholly owned
Subsidiary of a DownREIT Partnership, (b) CA New Plan Fixed Rate Partnership,
L.P., a Delaware limited partnership, and (c) any other Subsidiary, other than a
wholly-owned Subsidiary that owns an Unencumbered Asset.

“Existing Letters of Credit”:  those certain Letters of Credit outstanding on
the Effective Date which were issued pursuant to the April 2007 Credit Agreement
as more particularly described on Schedule 1.2 attached hereto and by this
reference incorporated herein.

“FAS 141”:  Financial Accounting Standard 141 entitled “Business Combinations”
adopted by the Financial Accounting Standards Board, as the same may be amended,
modified or supplemented from time to time.

“Facility Fee”:  as defined in Section 3.1.

“Federal Funds Rate”:  for any day, the rate per annum equal to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

“FIN 46”:  the pronouncement entitled Financial Interpretation 46 “Consolidation
of Variable Interest Entities” by the Financial Accounting Standards Board on
January 17, 2003, as revised from time to time.

“FIN 46 Entities”:  any entity in which Borrower or any Subsidiary directly or
indirectly owns an interest that is not a Subsidiary, but that is nonetheless
consolidated with Borrower or any Subsidiary for financial reporting purposes as
a result of the application of FIN 46 or EITF 04-05.

“Financial Statements”:  as defined in Section 4.13.

“Fitch”:  Fitch Group and any successor thereto.

7


--------------------------------------------------------------------------------


“Fund”: any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

“Funds from Operations”:  with respect to any Person for any fiscal period, the
sum of (a) the net income of such Person for such fiscal period (computed in
accordance with GAAP), excluding (i) gains (or losses) from debt restructuring
and sales of property and (ii) charges for impairment of real estate, (b)
depreciation and amortization, and (c) other non-cash items, and after
adjustments for unconsolidated partnerships, Joint Ventures and FIN 46
Entities.  Adjustments for unconsolidated partnerships, Joint Ventures and FIN
46 Entities will be calculated to reflect funds from operations on the same
basis.

“GAAP”:  generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statement by such other entity as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination, consistently
applied.

“Governmental Authority”:  the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender”: as defined in Section 11.7(k).

“Guarantor”:  each Subsidiary Guarantor and each of the Centro Parties, as
applicable, in their capacities as guarantors under the Guaranty.

“Guaranty”:  collectively, (a) the Guaranty, substantially in the form of
Exhibit H executed by each of the Subsidiary Guarantors identified on Schedule
4.4 and delivered to the Administrative Agent for the benefit of the Lenders on
or prior to the Effective Date, (b) each additional Guaranty substantially in
the form of Exhibit H executed by each Required Additional Guarantor and
delivered to the Administrative Agent for the benefit of the Lenders after the
Effective Date and (c) the Centro Party Guaranty.

“Hazardous Substance”:  any hazardous or toxic substance, material or waste,
including, but not limited to, (a) those substances, materials, and wastes
listed in the United States Department of Transportation Hazardous Materials
Table (49 CFR 172.101) or by the Environmental Protection Agency as hazardous
substances (40 CFR Part 302) and amendments thereto and replacements therefor,
(b) any substance, pollutant or material defined as, or designated in, any
Environmental Law as a “hazardous substance,” “toxic substance,” “hazardous
material,” “hazardous waste,” “restricted hazardous waste,” “pollutant,” “toxic
pollutant” or words of similar import and (c) toxic mold.

“Hedging Agreement”:  any interest rate protection agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging arrangement.

“Highest Lawful Rate”:  with respect to any Lender and the Swing Loan Lender,
the maximum rate of interest, if any, that at any time or from time to time may
be contracted for, taken, charged or received by such Lender or the Swing Loan
Lender on its Note or which may be owing to such Lender or the Swing Loan Lender
pursuant to this Agreement under the laws applicable to such Lender or the Swing
Loan Lender and this Agreement.

“Indebtedness”:  as to any Person, at a particular time, all items which
constitute, without duplication, (a) indebtedness for borrowed money (including,
without limitation, indebtedness under this Agreement and the Notes) or the
deferred purchase price of Property (other than trade payables incurred in the
ordinary course of business), (b) indebtedness evidenced by notes, bonds,
debentures or similar instruments, (c) obligations with respect to any
conditional sale or title retention agreement, (d) indebtedness arising under
acceptance facilities and the amount available to be drawn under all letters of
credit issued for the account of such Person and, without duplication, all
drafts drawn thereunder to the extent such Person shall not have reimbursed the
issuer in respect of the issuer’s

8


--------------------------------------------------------------------------------


payment of such drafts, (e) all liabilities secured by any Lien on any Property
owned by such Person even though such Person has not assumed or otherwise become
liable for the payment thereof (other than carriers’, warehousemen’s,
mechanics’, repairmen’s or other like non-consensual statutory Liens arising in
the ordinary course of business), (f) obligations under Capital Leases, (g)
Contingent Obligations, (h) ERISA Liabilities and (i) all indebtedness,
obligations or other liabilities under or with respect to any Hedging Agreements
that in accordance with GAAP should be classified upon such Person’s balance
sheet as liabilities, or to which reference should be made by footnotes thereto;
provided, however, that the term Indebtedness shall not include guarantees or
carve-outs with respect to claims of the types referenced in (a)-(d) of the
definition of Non-Recourse Exclusions until a claim is made with respect
thereto, and then shall be included only to the extent of the amount of such
claim.

“Indemnified Person”:  as defined in Section 11.12.

“Intellectual Property”:  all copyrights, trademarks, patents, trade names and
service names.

“Interest Payment Date”:  (a) as to any Loan other than a Prime Rate Loan, the
last day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a LIBOR Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Prime Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date.

“Interest Period”:  with respect to any LIBOR Loans requested by the Borrower,
the period commencing on, as the case may be, the Effective Date, Borrowing Date
or Conversion Date with respect to such LIBOR Loans and ending one, two, three
or six months thereafter, as selected by the Borrower in its irrevocable
Borrowing Request as provided in Section 2.3 or its irrevocable notice of
conversion as provided in Section 2.8; provided, however, that all of the
foregoing provisions relating to Interest Periods are subject to the following:

(a)                                  any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless, in the case of a LIBOR Loan, such Business Day falls in
another calendar month, in which case such Interest Period shall end on the
immediately preceding Business Day;

(b)                                 if, with respect to the borrowing of any
Loan as a LIBOR Loan or the conversion of one Advance to another pursuant to
Section 2.8, the Borrower shall fail to give due notice as provided in Section
2.3 or 2.8, as the case may be, the Borrower shall be deemed to have elected
that such Loan or Advance shall be made as a Prime Rate Loan;

(c)                                  any Interest Period pertaining to a LIBOR
Loan that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of a calendar month;

(d)                                 with respect to any Interest Period
applicable to a LIBOR Loan, no such Interest Period shall end after the Maturity
Date; and

(e)                                  the Borrower shall select Interest Periods
so as not to have more than ten (10) different Interest Periods outstanding at
any one time with respect to LIBOR Loans.

“Investments”:  with respect to the Borrower or any of its Subsidiaries, as
applicable, any of (a) the purchase, acquisition, holding or investment by the
Borrower or any such Subsidiary in the Stock of, or any other interest in, any
Person, or the making of any loan or any advance to, or the entering into any
arrangement for the purpose of acquiring, holding or investing in or loaning or
advancing to, or the making of any other investment, whether by way of capital
contribution, time deposit or otherwise, in or with any Person, or (b) the
purchase, acquisition, holding or investment in any real or personal property by
the Borrower or any such Subsidiary; provided, that the provision by Borrower or
any such Subsidiary of guarantees and/or letters of credit to other Persons
shall not constitute Investments but shall instead constitute Indebtedness.

9


--------------------------------------------------------------------------------


“ISP”:  with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents”:  with respect to any Letter of Credit, the Letter of Credit
application, and any other document, agreement and instrument entered into by
the Issuing Lender and the Borrower (or any Subsidiary) or in favor of the
Issuing Lender and relating to any such Letter of Credit.

“Issuing Lender”:  Bank of America in its capacity as (a) the Lender issuing the
Letters of Credit and (b) the owner of a one hundred percent (100%)
participation interest in and to the Existing Letters of Credit, and any
successor issuer of the Letters of Credit hereunder.

“Joint Venture”:  an Investment by Borrower or any of its Subsidiaries with
third persons in joint ventures, general partnerships, limited partnerships,
limited liability companies or any other business association.  Joint Ventures
include non-wholly owned Subsidiaries of Borrower and FIN 46 Entities, but
exclude DownREIT Partnerships.

“Laws”:  collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lead Arranger”:  Banc of America Securities LLC and its successors, in its
capacity as Lead Arranger hereunder.

“Letters of Credit”:  irrevocable standby letters of credit in respect of
obligations of the Borrower incurred pursuant to contracts made or performances
undertaken or to be undertaken in the ordinary course of the Borrower’s business
which are payable upon presentation of a sight draft and other documents
described in such Letters of Credit, if any, as originally issued pursuant to
this Agreement or the April 2007 Credit Agreement (which shall include the
Existing Letters of Credit) or as amended, modified, extended, renewed or
supplemented.

“Letter of Credit Exposure”:  at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all unreimbursed drawings under Letters of Credit at such time.

“Letter of Credit Request”:  See Section 2.5(a).

“LIBOR”:  for any Interest Period with respect to any LIBOR Loan:

(a)                                  the rate per annum equal to the British
Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period, or

(b)                                 if the rate referenced in the preceding
clause (a) does not appear on such page or service or such page or service shall
not be available, the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
that displays an average British Bankers Association Interest Settlement Rate
for deposits in Dollars (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period, determined as of approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, or

(c)                                  if the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum determined by the
Administrative Agent as the rate of interest at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the LIBOR Loan being made, continued, or converted by
Administrative Agent’s and with a term equivalent to such

10


--------------------------------------------------------------------------------


Interest Period would be offered by Administrative Agent’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 4:00 p.m. (London time) two Business Days prior to the first day
of such Interest Period.  In the event that the Board of Governors of the
Federal Reserve System shall impose a Reserve Percentage with respect to LIBOR
deposits of Administrative Agent, then for any period during which such Reserve
Percentage shall apply, LIBOR shall be equal to the amount determined above
divided by an amount equal to 1 minus the Reserve Percentage.

“LIBOR Lending Office”:  initially, the office of each Lender designated as such
in Exhibit C hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Loans.

“LIBOR Loans”:  loans bearing interest calculated by reference to a LIBOR.

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit or
preferential arrangement, encumbrance, lien (statutory or other), or other
security agreement or security interest of any kind or nature whatsoever,
including, without limitation, any conditional sale or other title retention
agreement and any capital or financing lease having substantially the same
economic effect as any of the foregoing.

“Liquidation” means the liquidation, following the Merger, of NXL into the
Borrower and the concurrent assignment to the Borrower of all of the assets of
NXL and the assumption by the Borrower of all of the liabilities of NXL.

“Loan” and “Loans”:  an individual loan or the aggregate loans (including a
Revolving Credit Loan (or Loans) and/or a Swing Loan (or Loans)), as the case
may be, to be made by the Lenders hereunder.  All Loans shall be made in
Dollars.  Amounts drawn under a Letter of Credit shall also be considered Loans
as provided in Section 2.5.

“Loan Documents”:  collectively, this Agreement, the Guaranty (and each Guaranty
subsequently delivered pursuant to Section 7.11), the Notes and all other
documents, instruments or agreements now or hereafter executed or delivered by
or on behalf of the Borrower, any Subsidiary Guarantor or any of their
respective Subsidiaries evidencing or otherwise relating to the Loans to which
Administrative Agent and/or the Lenders are a party or an intended beneficiary.

“Margin Stock”:  any “margin stock”, as said term is defined in Regulation U of
the Board of Governors of the Federal Reserve System, as the same may be amended
or supplemented from time to time.

“Material Adverse Effect”:  a material adverse effect on (a) the financial
condition, operations, business, or Properties of (i) the Borrower or (ii) the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
to perform any of its material obligations under the Loan Documents or the
ability of the Subsidiary Guarantors, taken as a whole, to perform their
material obligations under the Guaranty or (c) the ability of the Administrative
Agent and the Lenders to enforce the Loan Documents.

“Maturity Date”:  the earlier of (a) December 31, 2007, or (ii) the date on
which the Notes shall become due and payable, whether by acceleration or
otherwise; provided, however, that, in each case, if such date is not a Business
Day, the Maturity Date shall be the next succeeding Business Day.

“Maximum Annual Service Charge”:  as of any date, the maximum amount which may
become payable in any period of 12 consecutive calendar months from such date
for interest on, and required amortization of, Debt.  The amount payable for
amortization shall include the amount of any sinking fund or other analogous
fund for the retirement of Debt and the amount payable on account of principal
on any such Debt which matures serially other than at the final maturity date of
such Debt.

“Merger” means the merger of Super MergerSub Inc., a Maryland corporation, into
NXL (with NXL as the surviving entity).

“Moody’s”:  Moody’s Investors Services, Inc. and any successor thereto.

11


--------------------------------------------------------------------------------


“Multiemployer Plan”:  a plan defined as such Section 3(37) of ERISA to which
contributions have been made by the Borrower or any ERISA Affiliate and which is
covered by Title IV of ERISA.

“Net Rentable Area”:  with respect to any Real Property, the floor area of any
buildings, structures or improvements thereof (expressed in square feet)
available for leasing to tenants, as determined in accordance with the leases or
site plans or leasing plans for such Real Property, or if such leases or site
plans or leasing plans do not set forth the floor area demised thereunder (or if
such Real Property is not subject to a lease), then as determined by the
Borrower in accordance with an industry-accepted protocol approved by the
Administrative Agent.

“Non-Recourse Exclusions”:  with respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (a) are based on fraud, intentional misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (b) result from
intentional mismanagement of or waste at the Real Property securing such
Non-Recourse Indebtedness, (c) arise from the presence of Hazardous Substances
on the Real Property securing such Non-Recourse Indebtedness; or (d) are the
result of any unpaid real estate taxes and assessments.

“Non-Recourse Indebtedness”:  at any time, Indebtedness of the Borrower, its
Subsidiaries or a Joint Venture at such time which is secured by one or more
parcels of Real Property or interests therein and which is not a general
obligation of the Borrower or such Subsidiary, the holder of such Indebtedness
having recourse solely to the parcels of Real Property, or interests therein,
securing such Indebtedness, the leases thereon and the rents, profits and equity
thereof (except for recourse against the general credit of the Borrower or its
Subsidiaries for any Non-Recourse Exclusions), provided that in calculating the
amount of Non-Recourse Indebtedness at any time, the amount of any Non-Recourse
Exclusions which are the subject of a final judgment shall not be included in
Non-Recourse Indebtedness.

“Note” and “Notes”:  collectively, the Revolving Credit Notes and the Swing Loan
Note.

“Notes Receivable”:  mortgage and notes receivable and reimbursement agreements
(to the extent obligations are payable under such reimbursement agreements),
including interest payments thereunder, of Borrower or any Subsidiary in a
Person (other than Borrower or its Subsidiaries).

“NXL”:  New Plan Excel Realty Trust, Inc., a Maryland corporation.

“NXL Convertible Notes”:  a collective reference to any notes issued pursuant to
(a) that certain Indenture, dated as of February 3, 1999, by and among NXL, New
Plan Realty Trust (“Realty Trust”), a Massachusetts business trust, as
guarantor, and State Street Bank and Trust Company, a Massachusetts trust
company, as trustee (for purposes of this clause (a) only, the “Original
Trustee”), as supplemented by the Officers’ Certificate, dated as of May 19,
2003, by and among NXL, Realty Trust, and U.S. Bank Trust National Association,
as successor to the Original Trustee, as trustee (for purposes of this clause
(a) only, the “Trustee”), and the Supplemental Indenture, dated as of December
17, 2004, by and between NXL and the Trustee; and (b) Indenture, dated as of
January 30, 2004, by and between NXL, as primary obligor and U.S. Bank Trust
National Association, as trustee (for purposes of this clause (b) only, the
“Trustee”), as supplemented by the First Supplemental Indenture, dated as of
September 19, 2006, by and between NXL and the Trustee.

“Organization Documents”: (a) with respect to any corporation, the certificate
or articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction); (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Participant”: has the meaning specified in Section 11.7(d).

12


--------------------------------------------------------------------------------


“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, or any Governmental Authority succeeding to the
functions thereof.

“PCAOB”:  the Public Company Accounting Oversight Board.

“Permitted Liens”:  Liens permitted to exist under Section 8.1.

“Person”:  an individual, a partnership, a corporation, a business trust, a
limited liability company, a joint stock company, a trust, an unincorporated
association, a joint venture, a Governmental Authority or any other entity of
whatever nature.

“Plan”:  any employee benefit or other plan established or maintained by the
Borrower or any ERISA Affiliate and which is covered by or subject to the
minimum funding standards of Title IV of ERISA, other than a Multiemployer Plan.

“Platform”: as defined in Section 7.2.

“Pricing Level”:  one of the following five pricing levels, as applicable (with
Pricing Levels I-V being made effective, as applicable, as of the date on which
the calculations related thereto and indicating a shift in such Pricing Levels
are received by the Administrative Agent):

“Post-Reduction Conditions Pricing Level”:  the Pricing Level which would be
applicable, notwithstanding the proviso set forth at the end of this definition,
commencing as of the date on which the Reduction Conditions have been fully
satisfied and for each day thereafter during the term hereof;

“Pricing Level I”:  to the extent the Reduction Conditions have not been fully
satisfied, the Pricing Level which would be applicable for so long as the ratio
of (a) the aggregate principal amount of all outstanding Debt of the Borrower
and its Subsidiaries on a consolidated basis determined in accordance with GAAP
to (b) Adjusted Total Assets is less than 35%;

“Pricing Level II”:  to the extent the Reduction Conditions have not been fully
satisfied, the Pricing Level which would be applicable for so long as the ratio
of (a) the aggregate principal amount of all outstanding Debt of the Borrower
and its Subsidiaries on a consolidated basis determined in accordance with GAAP
to (b) Adjusted Total Assets is equal to or greater than 35% and is less than
45%;

“Pricing Level III”:  to the extent the Reduction Conditions have not been fully
satisfied, the Pricing Level which would be applicable for so long as the ratio
of (a) the aggregate principal amount of all outstanding Debt of the Borrower
and its Subsidiaries on a consolidated basis determined in accordance with GAAP
to (b) Adjusted Total Assets is equal to or greater than 45% and is less than
50%;

“Pricing Level IV”:  to the extent the Reduction Conditions have not been fully
satisfied, the Pricing Level which would be applicable for so long as the ratio
of (a) the aggregate principal amount of all outstanding Debt of the Borrower
and its Subsidiaries on a consolidated basis determined in accordance with GAAP
to (b) Adjusted Total Assets is equal to or greater than 50% and is less than
55%; and

“Pricing Level V”:  to the extent the Reduction Conditions have not been fully
satisfied, the Pricing Level which would be applicable for so long as the ratio
of (a) the aggregate principal amount of all outstanding Debt of the Borrower
and its Subsidiaries on a consolidated basis determined in accordance with GAAP
to (b) Adjusted Total Assets is equal to or greater than 55%;

provided, however, with respect to Pricing Levels I-V above (but not the
Post-Reduction Conditions Pricing Level), if the Borrower is subject to a
reduction by two or more of (i) S&P of its Senior Debt Rating below BBB-, (ii)
Moody’s of its Senior Debt Rating below Baa3 or (iii) Fitch of its Senior Debt
rating below BBB-, the Pricing Level used for the remainder of the term hereof
shall be Pricing Level V (except to the extent (A) any Senior Debt Ratings are
thereafter increased to or above such levels such that the conditions set forth
above are no longer satisfied with respect to two or more of S&P, Moody’s or
Fitch or (B) Bank of America, N.A.’s Commitment Amount hereunder is equal to or
less than $125,000,000).

13


--------------------------------------------------------------------------------


“Prime Rate”:  for any day a fluctuating rate per annum equal to the higher of
(a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in effect
for such day as publicly announced from time to time by Administrative Agent as
its “prime rate.”  The “prime rate” is a rate set by Administrative Agent based
upon various factors including Administrative Agent’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Administrative Agent shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Prime Rate Loans”:  those Loans bearing interest calculated by reference to the
Prime Rate.

“Property”:  all types of real, personal, tangible, intangible or mixed
property.

“Public Lender”: as defined in Section 7.2(m).

“Real Property”:  all real Property, and all interests in real Property, now or
hereafter owned, leased or held by the Borrower or any Subsidiary of the
Borrower, including, without limitation (and as applicable), interests held
indirectly through Joint Ventures.

“Reduction Conditions”:  the satisfaction, as reasonably determined by the
Administrative Agent, of each of the following: (a) the effectiveness of the
Centro Party Guaranty with respect to each of the Centro Parties and the
acknowledgment and agreement by such Persons in writing on or following the
Trigger Date that the Centro Party Guaranty is fully effective as of such
Trigger Date; and (b) the syndication of the Commitments in a manner which
reduces the Commitment Amount of Bank of America, N.A. to a level which is equal
to or less than $125,000,000.

“REIT”:  a Person qualifying as a real estate investment trust under sections
856-859 of the Code and the regulations and rulings of the Internal Revenue
Service issued thereunder.

“Related Parties”:  with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Remaining Interest Period”:  (a) in the event that the Borrower shall fail for
any reason to borrow a Loan in respect of which it shall have requested a LIBOR
Loan or a Swing Loan or to convert an Advance to a LIBOR Loan after it shall
have notified the Administrative Agent of its intent to do so with respect to
the Loans to be made pursuant to Sections 2.1A, 2.3 or 2.8 or with respect to a
conversion pursuant to Section 2.8, a period equal to the Interest Period that
the Borrower elected in respect of such LIBOR Loan or Swing Loan; or (b) in the
event that a LIBOR Loan or Swing Loan shall terminate for any reason prior to
the last day of the Interest Period applicable thereto, a period equal to the
remaining portion of such Interest Period if such Interest Period had not been
so terminated; or (c) in the event that the Borrower shall prepay or repay all
or any part of the principal amount of a LIBOR Loan or Swing Loan (including,
without limitation, any mandatory prepayment or a prepayment resulting from
acceleration or illegality) prior to the last day of the Interest Period
applicable thereto, a period equal to the period from and including the date of
such prepayment or repayment to but excluding the last day of such Interest
Period.

“Rent Roll”:  a schedule prepared by the Borrower from time to time identifying
(a) the Real Property owned by the Borrower or its Subsidiaries and stating
whether such items of Real Property are Unencumbered Assets at such time, (b)
the annual base rent payable under each lease of Real Property owned by the
Borrower or any of its Subsidiaries, (c) the commencement and termination dates
of the term of each such lease, (d) any renewal options with respect to such
lease, (e) the Net Rentable Area of the space demised under each such lease and
(f) such other information as the Administrative Agent may reasonably require.

“Required Additional Guarantors”:  any Subsidiary required to execute and
deliver a Guaranty pursuant to Section 7.11.

“Required Lenders”:  the Lenders whose aggregate Commitment Percentage equals or
exceeds fifty-one percent (51%), notwithstanding any termination of the Total
Commitment (in which case the Commitment Percentage immediately preceding such
termination shall be utilized), provided that the Commitment of any

14


--------------------------------------------------------------------------------


Defaulting Lender shall be excluded from the calculations of Commitment Amount
and Total Commitment Amount for purposes of making a determination of Required
Lenders.

“Reserve Percentage”:  for any day with respect to a LIBOR Loan, the maximum
rate (expressed as a decimal) at which any lender subject thereto would be
required to maintain reserves (including, without limitation, all base,
supplemental, marginal and other reserves) under Regulation D of the Board of
Governors of the Federal Reserve System (or any successor or similar regulations
relating to such reserve requirements) against “Eurocurrency Liabilities” (as
that term is used in Regulation D or any successor or similar regulation), if
such liabilities were outstanding.  The Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in the Reserve
Percentage.

“Revolving Credit Loan” and “Revolving Credit Loans”:  as defined in Section
2.1.

“Revolving Credit Note” and “Revolving Credit Notes”:  as defined in Section
2.2.

“Sarbanes-Oxley”:  the Sarbanes-Oxley Act of 2002.

“SEC”:  the Securities and Exchange Commission, or any Governmental Authority
succeeding to any of its principal functions.

“Secured Debt”:  without duplication, Debt that is secured by a mortgage, trust
deed, deed of trust, deed to secure Debt, security agreement, pledge,
conditional sale or other title retention agreement, capitalized lease, or other
like agreement granting or conveying security title to or a security interest in
real property or other tangible asset(s).  Secured Debt shall be deemed to be
incurred (a) on the date the obligor thereon creates, assumes, guarantees or
otherwise becomes liable in respect thereof if it is secured in the manner
described in the preceding sentence on such date or (b) on the date the obligor
thereon first secures such Debt in the manner described in the preceding
sentence if such Debt was not so secured on the date it was incurred.

“Securities Laws”:  the Securities Act of 1933, the Securities Exchange Act of
1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

“Senior Debt Rating”:  the senior unsecured non-credit-enhanced debt rating of
the Borrower as determined by S&P, Moody’s and/or Fitch from time to time;
provided, that (a) if the Borrower receives only two ratings and these ratings
are not equivalent, the Pricing Level is determined by the higher of the two
ratings; (b) if the Borrower receives more than two ratings, the Pricing Level
is determined by the second highest rating and (c) if the Borrower fails to
maintain a Senior Debt Rating from at least two of S&P, Moody’s or Fitch, the
Pricing Level would be the rating level at less than BBB-/Baa3; provided, that
if the Borrower has not yet been rated by any such service, then the latest
rating, if any, given by any such service to NXL shall be used in determining
the Borrower’s rating from such service for purposes hereof.

“Sole Book Manager”:  Banc of America Securities LLC, together with its
successors in such capacity.

“SPC”: as defined in Section 11.7(k).

“Special Counsel”:  Moore & Van Allen PLLC, special counsel to Bank of America.

“S&P”:  Standard & Poor’s Ratings Group and any successor thereto.

“Stock”:  any and all shares, rights, interests, participations, warrants,
depositary receipts or other equivalents (however designated) of corporate
stock, including, without limitation, so-called “phantom stock,” preferred stock
and common stock.

“Subsidiary”:  as to any Person, any corporation, association, partnership,
limited liability company, joint venture or other business entity (a) which is
required pursuant to GAAP to be consolidated with such Person for financial
reporting purposes, and (b) of which such Person, directly or indirectly, either
(i) in respect of a corporation, owns or controls more than 50% of the
outstanding Stock having ordinary voting power to elect a

15


--------------------------------------------------------------------------------


majority of the board of directors or similar managing body, irrespective of
whether a class or classes shall or might have voting power by reason of the
happening of any contingency, or (ii) in respect of an association, partnership,
limited liability company, joint venture or other business entity (other than a
corporation which is provided for in (i) above), is entitled to share, either
directly or indirectly through an entity described in clause (i) above, in more
than 50% of the profits and losses, however determined (without taking into
account returns of capital to such Person as an equity investor or payment of
fees to such Person for services rendered to such entity).  References to
“Subsidiaries” contained herein without further express clarification shall be
deemed to be references to Subsidiaries of the Borrower.

“Subsidiary Guarantor”:  the Subsidiaries of the Borrower listed on Schedule 4.4
and designated thereon as a Subsidiary Guarantor, each Required Additional
Guarantor, and their successors and assigns; and “Subsidiary Guarantors” shall
mean all such guarantors, collectively.

“Super”:  Super LLC, a Maryland limited liability company and the owner of 100%
of the membership interests of Borrower.

“Swing Loans”:  as defined in Section 2.1A.

“Swing Loan Lender”:  Bank of America, in its capacity as Swing Loan Lender.

“Swing Loan Commitment”:  the sum of $25,000,000.00, as the same may be changed
from time to time in accordance with the terms of this Agreement.

“Swing Loan Note”:  as defined in Section 2.1A.

“Taxes”:  any present or future income, stamp or other taxes, levies, imposts,
duties, fees, assessments, deductions, withholdings, or other charges of
whatever nature, now or hereafter imposed, levied, collected, withheld, or
assessed by any Governmental Authority.

“Total Assets”:  as of any date the sum of (a) Undepreciated Real Estate Assets
and (b) all other assets of the Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP (but excluding accounts receivable
and intangibles).

“Total Commitment Amount”:  on any day, the sum of the Commitment Amounts of all
Lenders on such day.

“Transfer” means any sale, conveyance, transfer, lease with a purchase option at
less than fair market value, or any other transaction or arrangement having the
economic effect of a sale (including as a result of any merger or
consolidation), contribution in consideration of Equity Interests in any Person,
distribution as a dividend or distribution in respect of any Equity Interest
held by another Person (other than a dividend or distribution from a Subsidiary
of the Borrower to Borrower or another Subsidiary), or other disposition, or any
other transaction having comparable effect.  For purposes hereof, any Transfer
of any Equity Interest in any entity owning any direct or indirect interest in
any Property shall be deemed to be a Transfer of such Property to the extent of
the Equity Interest so Transferred.

“Trigger Date”:  the first date during the term hereof on which the Appraised
Value of the Unencumbered Real Property Assets, as reasonably determined by the
Administrative Agent, is equal to or less than $1,950,000,000.

“Trust Indenture Act” or “TIA”:  the Trust Indenture Act of 1939, as amended and
as in force as of January 30, 2004.

“Undepreciated Real Estate Assets”:  as of any date the cost (i.e., original
cost plus cost of capital improvements) of real estate assets of the Borrower
and its Subsidiaries on such date, before depreciation and amortization,
determined on a consolidated basis in accordance with GAAP.

16


--------------------------------------------------------------------------------


“Unencumbered Asset”:  any asset used in calculating Total Assets and which are
unencumbered by any mortgage, lien, charge, pledge or security interest; and
“Unencumbered Assets” means a collective reference to each of them.

“Unencumbered Real Property Assets”:  a collective reference to all of the real
property assets owned directly by the Borrower or a Subsidiary which otherwise
qualify as Unencumbered Assets.

“Unencumbered Total Asset Value”:  as of any date the sum of the Total Assets
which are Unencumbered Assets.

1.2                                 Other Interpretive Provisions.  With
reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a)                                  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.


1.3                                 ACCOUNTING TERMS.

(a)                                  Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the audited Financial Statements pursuant to Section 4.13, except as otherwise
specifically prescribed herein.

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

17


--------------------------------------------------------------------------------


1.4                                 Rounding.  Any financial ratios required to
be maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

1.5                                 Times of Day.  Unless otherwise specified,
all references herein to times of day shall be references to Eastern time
(daylight or standard, as applicable).

1.6                                 Letter of Credit Amounts.  Unless otherwise
specified, all references herein to the amount of a Letter of Credit at any time
shall be deemed to mean the maximum face amount of such Letter of Credit after
giving effect to all increases thereof contemplated by such Letter of Credit or
the Issuer Documents related thereto, whether or not such maximum face amount is
in effect at such time.


2.                                       AMOUNT AND TERMS OF LOANS.

2.1                                 Revolving Credit Loans.  Subject to the
terms and conditions hereof, each Lender severally agrees to make revolving
credit loans (each a “Revolving Credit Loan” and, as the context may require,
collectively with all Revolving Credit Loans of such Lender and with the
Revolving Credit Loans of all other Lenders, the “Revolving Credit Loans”) to
the Borrower from time to time between the Effective Date and the Maturity Date,
in an aggregate principal amount, together with such Lender’s share of the
Letter of Credit Exposure and Swing Loans outstanding at such time, not to
exceed at any time such Lender’s Commitment Amount for the purposes set forth in
Section 2.15.  The Revolving Credit Loans shall be made pro rata in accordance
with each Lender’s Commitment Percentage.  The acceptance by Borrower of the
Revolving Credit Loans hereunder shall constitute a representation and warranty
that all of the conditions set forth in Sections 5 (with respect to Revolving
Credit Loans made on the Effective Date) and 6 (with respect to all other
Revolving Credit Loans) have been satisfied.  At no time shall the aggregate
outstanding principal amount of the Revolving Credit Loans of all Lenders plus
the Letter of Credit Exposure plus the aggregate principal amount of all Swing
Loans exceed the Total Commitment Amount.  Between the Effective Date and the
Maturity Date, the Borrower may borrow, prepay in whole or in part and reborrow
under the Commitments at any time and from time to time, all in accordance with
the terms and conditions of this Agreement.  Subject to the provisions of
Sections 2.3 and 2.8, Revolving Credit Loans may be (a) Prime Rate Loans,
(b) LIBOR Loans, or (c) any combination thereof.


2.1A                       SWING LOAN COMMITMENT.

(a)                                  Subject to the terms and conditions set
forth in this Agreement, Swing Loan Lender agrees to lend to the Borrower, and
the Borrower may borrow (and repay and reborrow) from time to time between the
Effective Date and the Maturity Date upon notice by the Borrower to the Swing
Loan Lender given in accordance with this Section 2.1A, such sums as are
requested by the Borrower for the purposes set forth in Section 2.15 in an
aggregate principal amount at any one time outstanding not exceeding the Swing
Loan Commitment (the “Swing Loans”); provided that (i) after giving effect to
any such Swing Loan, the aggregate principal balance of any Lender’s Commitment
Percentage of all outstanding Loans (after giving effect to the Letter of Credit
Exposure) plus such Lender’s Commitment Percentage of all Swing Loans, shall not
exceed such Lender’s Commitment; (ii) in all events no Default or Event of
Default shall have occurred and be continuing; (iii) the aggregate principal
amount outstanding under the Notes (after giving effect to all amounts requested
thereunder) plus the Letter of Credit Exposure shall not at any time exceed the
Total Commitment Amount; (iv) no Swing Loan shall be used to repay a Swing Loan;
and (v) no Lender shall be in default of its obligations under this Agreement. 
Swing Loans shall constitute “Loans” for all purposes hereunder, but shall not
be considered the utilization of a Lender’s Commitment.  The funding of a Swing
Loan hereunder shall constitute a representation and warranty by the Borrower
that all of the conditions set forth in Sections 5 (with respect to any Swing
Loans made on the Effective Date) and Section 6 (with respect to all other Swing
Loans) have been satisfied on the date of such funding.

(b)                                 The Swing Loans shall be evidenced by a
separate promissory note of the Borrower in substantially the form of Exhibit J
hereto (the “Swing Loan Note”), dated the date of this Agreement and completed
with appropriate insertions.  The Swing Loan Note shall be payable to the order
of the Swing Loan Lender in such amount as may be outstanding from time to time
thereunder and shall be payable as set forth below.  The Borrower irrevocably
authorizes the Swing Loan Lender to make or cause to be made, at or about the
time of the Borrowing Date of any Swing Loan or at the time of receipt of any
payment of principal thereof, an appropriate notation on the

18


--------------------------------------------------------------------------------


Swing Loan Lender’s record reflecting the making of such Swing Loan or (as the
case may be) the receipt of such payment.  The outstanding amount of the Swing
Loans set forth on the Swing Loan Lender’s record shall be prima facie evidence
of the principal amount thereof owing and unpaid to the Swing Loan Lender, but
the failure to record, or any error in so recording, any such amount on the
Swing Loan Lender’s record shall not limit or otherwise affect the obligations
of the Borrower hereunder or under the Swing Loan Note to make payments of
principal of or interest on any Swing Loan Note when due.

(c)                                  Each borrowing of a Swing Loan shall be
subject to the limits and restrictions for Prime Rate Loans and LIBOR Loans set
forth in this Agreement.  Borrower shall request a Swing Loan by delivering to
the Swing Loan Lender a Borrowing Request (or a telephonic request confirmed
promptly by hand delivery or telecopy to the Swing Loan Lender of a written
Borrowing Request signed by Borrower) no later than 12:00 p.m. (i) on the
requested Borrowing Date with respect to a Prime Rate Loan, and (ii) three (3)
Business Days prior to the requested Borrowing Date, with respect to a LIBOR
Loan, specifying the amount of the requested Swing Loan.  The Borrowing Request
shall also contain the statements and certifications required by Section
2.3(b)(i)-(v) (provided, however, the minimum amount for such requested Swing
Loan shall be $100,000.00).  Each such Borrowing Request shall be irrevocable
and binding on the Borrower and shall obligate the Borrower to accept such Swing
Loan on the Borrowing Date.  Notwithstanding anything herein to the contrary, a
Swing Loan shall either be a Prime Rate Loan or, if the Borrower has requested a
LIBOR Loan (of any interest period) in the  Borrowing Request delivered in
connection with such Swing Loan, a LIBOR Loan having an Interest Period of seven
(7) days (regardless of the Interest Period so requested), and in the event that
the Borrower fails to specify whether it has selected a Prime Rate Loan or a
LIBOR Loan, the Borrower shall be deemed conclusively to have selected a Prime
Rate Loan.  If the Borrower requests a LIBOR Loan in the Borrowing Request
delivered in connection with such Swing Loan, then upon the date that the
Lenders shall be required to fund the Loans pursuant to Section 2.1A(d) to
refund such Swing Loan, the interest rate shall be reset to correspond to the
rate applicable to a LIBOR Loan with an Interest Period as specified in the
Borrowing Request given by the Borrower to the Administrative Agent in
connection with such Swing Loan (such Interest Period to commence on the date of
such funding of Loans by the Lenders to fund such Swing Loan), or if no Interest
Period is so specified, then as a Prime Rate Loan.  The proceeds of the Swing
Loan will be made available by the Swing Loan Lender to the Borrower at the
office of the Administrative Agent specified in Section 11.2 by crediting the
account of the Borrower at such office with such proceeds.  Each Swing Loan
shall be deemed a LIBOR Loan or Prime Rate Loan, as applicable, for purposes of
this Agreement.

(d)                                 The Swing Loan Lender shall within three (3)
days after the Borrowing Date with respect to such Swing Loan request each
Lender, including the Swing Loan Lender, to make a Revolving Credit Loan
pursuant to Section 2.1 in an amount equal to such Lender’s Commitment
Percentage of the amount of the Swing Loan outstanding on the date such notice
is given, unless the Borrower has advised Administrative Agent in the Borrowing
Request for such Swing Loan that Borrower shall repay such Swing Loan in full on
the date that is seven (7) days after the making of such Swing Loan.  Such
request shall be made in writing and in accordance with the requirements of
Section 2.3 without regard to the minimum and multiples specified therein for
the principal amount for Prime Rate Loans and LIBOR Loans, but subject to the
unutilized portion of the Total Commitment Amount and the conditions set forth
in Sections 5 and 6.  Borrower hereby irrevocably authorizes and directs the
Swing Loan Lender to so act on its behalf, and agrees that any amount advanced
to the Administrative Agent for the benefit of the Swing Loan Lender pursuant to
this Section 2.1A(d) shall be considered a Loan pursuant to Section 2.1.  Unless
any of the events described in paragraph (h) or (i) of Section 9.1 shall have
occurred (in which event the procedures of Section 2.1A(e) shall apply), each
Lender shall make the proceeds of its Loan available to the Swing Loan Lender
for the account of the Swing Loan Lender at the office of the Administrative
Agent specified in Section 11.2 prior to 1:00 p.m. in funds immediately
available on the date specified in such request just as if the Lenders were
funding directly to the Borrower, so that thereafter such obligations of
Borrower with respect to such Swing Loan shall be evidenced by the Revolving
Credit Notes.  The proceeds of such Loan shall be immediately applied to repay
the Swing Loans.  Administrative Agent may, at its option, also request that the
Lenders make a Loan as provided herein in the event that the Borrower fails to
repay a Swing Loan on its maturity date after having indicated that it would so
repay such Swing Loan.  Until such Loans pursuant to Section 2.1 are made
pursuant to this paragraph, interest shall accrue under the Swing Loan only.

(e)                                  If (i) prior to the making of a Loan
pursuant to Section 2.1A(d) by all of the Lenders, one of the events described
in Section 9.1(h) or (i) shall have occurred, or (ii) for any reason any Swing
Loan cannot be refinanced by a Revolving Credit Loan in accordance with
Section 2.1A(d), each Lender will, on the date such Loan

19


--------------------------------------------------------------------------------


pursuant to Section 2.1A(d) was to have been made, purchase an undivided
participating interest in the Swing Loan in an amount equal to its Commitment
Percentage of such Swing Loan.  Each Lender will, on the date such Loan pursuant
to Section 2.1A(d) was to have been made, transfer to the Swing Loan Lender in
immediately available funds the amount of its participation and upon receipt
thereof the Swing Loan Lender will deliver to such Lender a Swing Loan
participation certificate dated the date of receipt of such funds and in such
amount.

(f)                                    Whenever at any time after the Swing Loan
Lender has received from any Lender such Lender’s participating interest in a
Swing Loan, the Swing Loan Lender receives any payment on account thereof, the
Swing Loan Lender will promptly distribute to such Lender its participating
interest in such amount (appropriately adjusted in the case of interest payments
to reflect the period of time during which such Lender’s participating interest
was outstanding and funded); provided, however, that in the event that such
payment received by the Swing Loan Lender is required to be returned, such
Lender will return to the Swing Loan Lender any portion thereof previously
distributed by the Swing Loan Lender to it.

(g)                                 Each Lender’s obligation to fund a Loan as
provided in Section 2.1A(d) or to purchase participating interests pursuant to
Section 2.1A(e) shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Lender or the Borrower or any
Subsidiary Guarantor may have against the Swing Loan Lender, the Borrower or any
Subsidiary Guarantor or anyone else for any reason whatsoever; (ii) the
occurrence or continuance of a Default or an Event of Default arising after the
relevant Swing Loan was advanced by the Swing Loan Lender; (iii) any adverse
change in the condition (financial or otherwise) of the Borrower or any
Subsidiary Guarantor or any of their respective Subsidiaries; (iv) any breach of
this Agreement or any of the other Loan Documents by the Borrower or any
Subsidiary Guarantor or any Lender; or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.  Any portions
of a Swing Loan not so purchased or converted may be treated by the Swing Loan
Lender as a Loan which was not funded by the non-purchasing Lender as
contemplated in Section 9.1.  Each Swing Loan, once so sold or converted, shall
cease to be a Swing Loan for the purposes of this Agreement, but shall be a Loan
made by each Lender under its Commitment.


2.2                                 NOTES.

(a)                                  Revolving Credit Notes.  The Loans (other
than the Swing Loans) of each Lender shall, if requested by such Lender, be
evidenced by a promissory note of the Borrower, substantially in the form of
Exhibit K, with appropriate insertions therein as to date and principal amount
(each, as endorsed or modified from time to time, a “Revolving Credit Note” and,
collectively with the Revolving Credit Notes of all other Lenders, the
“Revolving Credit Notes”), payable to the order of such Lender for the account
of its Applicable Lending Office in the initial principal face amount equal to
the original amount of the Commitment of such Lender and representing the
obligation of the Borrower to pay the lesser of (i) the original amount of the
Commitment of such Lender and (ii) the aggregate unpaid principal balance of all
Revolving Credit Loans of such Lender and such Lender’s share of any payments
made by the Issuing Lender pursuant to any Letters of Credit and such Lender’s
pro rata percentage of the aggregate principal amount of all Swing Loans based
on its Commitment Percentage, plus interest and other amounts due and owing to
the Lenders under the Loan Documents.  No Lender shall have any obligation to
make Loans to the Borrower of more than the principal face amount of its
Revolving Credit Note.

(b)                                 The Revolving Credit Notes Generally.  Each
Revolving Credit Note shall bear interest from the date thereof on the unpaid
principal balance thereof at the applicable interest rate or rates per annum
determined as provided in Section 2.9 and shall be stated to mature on the
Maturity Date.  The following information shall be recorded by each Lender on
its books:  (i) the date and amount of each Loan of such Lender; (ii) its
character as a Prime Rate Loan, a LIBOR Loan or a combination thereof; (iii) the
interest rate and Interest Period applicable to LIBOR Loans; and (iv) each
payment and prepayment of the principal thereof; provided, that the failure of
such Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower to make payment when due of any amount owing under
the Loan Documents.


2.3                                 PROCEDURE FOR REVOLVING CREDIT LOAN
BORROWINGS.

(a)                                  Revolving Credit Loans.  Except for
Revolving Credit Loans which the Borrower has requested to be made as Swing
Loans (as to which provisions of Section 2.1A shall apply), and subject to the
limitations set forth

20


--------------------------------------------------------------------------------


in Sections 2.1 and 2.3(c), the Borrower may borrow under the Commitments on any
Business Day between the Effective Date and the Maturity Date by providing
notice thereof in accordance with Section 2.3(b).

(b)                                 Borrowing Requests.  To request Revolving
Credit Loans pursuant to Section 2.3(a), the Borrower shall notify the
Administrative Agent of such request by telephone (i) in the case of a LIBOR
Loan, not later than 12:00 noon three (3) Business Days before the date of the
proposed borrowing of Revolving Credit Loans or (ii) in the case of a Prime Rate
Loan, not later than 12:00 noon one (1) Business Day before the date of such
proposed advance.  Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request signed by the Borrower. 
Each such telephonic and written Borrowing Request shall specify the following
information: (A) the aggregate amount of the requested borrowing of Revolving
Credit Loans; (B) the date of such borrowing of Revolving Credit Loans, which
shall be a Business Day; (C) whether the requested Revolving Credit Loan is to
be a Prime Rate Loan or a LIBOR Loan; (D) in the case of a LIBOR Loan, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and (E) the
location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.3(d).

(c)                                  Limits on Advances.  Each borrowing of (i)
Prime Rate Loans shall be in a minimum aggregate principal amount equal to
$1,000,000 or such amount plus a whole multiple of $100,000 in excess thereof,
or, if less, the Available Commitment Amount, and (ii) LIBOR Loans shall be in
an aggregate principal amount equal to $5,000,000 or such amount plus a whole
multiple of $100,000 in excess thereof, or, if less, the Available Commitment
Amount.

(d)                                 Funding of Revolving Credit Loans.  Upon
receipt of each Borrowing Request from the Borrower, the Administrative Agent
shall promptly notify each Lender of the contents thereof.  Subject to its
receipt of the notice referred to in the preceding sentence, each Lender will
make the amount of its Commitment Percentage of each borrowing of Revolving
Credit Loans pursuant to this Section available to the Administrative Agent for
the account of the Borrower at the office of the Administrative Agent set forth
in Section 11.2 not later than 11:00 a.m. on the relevant Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent at such office.  The amounts so made available to the Administrative Agent
on the Borrowing Date will then, subject to the satisfaction of the terms and
conditions of this Agreement, as determined by the Administrative Agent, be made
available on such date to the Borrower by the Administrative Agent at the office
of the Administrative Agent specified in Section 11.2 by crediting the account
of the Borrower on the books of such office with the aggregate of said amounts
received by the Administrative Agent, provided that Revolving Credit Loans made
to finance the reimbursement of a payment made by the Issuing Lender pursuant to
a Letter of Credit as provided in Section 2.5 shall be remitted by the
Administrative Agent to the Issuing Lender.

(e)                                  Effect of Incomplete Borrowing Request.  If
no election is made as to the whether the Revolving Credit Loans shall be Prime
Rate Loans or LIBOR Loans, then the requested Revolving Credit Loans shall be
Prime Rate Loans.  If no Interest Period is specified with respect to any
requested borrowing of LIBOR Loans, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(f)                                    Administrative Agent’s Assumption. 
Unless the Administrative Agent shall have received prior notice from a Lender
(by telephone or otherwise, such notice to be promptly confirmed by telecopy or
other writing) that such Lender will not make available to the Administrative
Agent such Lender’s pro rata share of the Loans (including, without limitation,
Revolving Credit Loans and Swing Loans), the Administrative Agent may assume
that such Lender has made such share available to the Administrative Agent on
the Borrowing Date in accordance with this Section, provided that such Lender
received notice of the proposed borrowing from the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on the Borrowing Date a corresponding amount.  If and to the extent
such Lender shall not have so made such pro rata share available to the
Administrative Agent, such Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount (to the
extent not previously paid by the other), together with interest thereon for
each day from the date such amount is made available to the Borrower until the
date such amount is paid to the Administrative Agent, at a rate per annum equal
to, in the case of the Borrower, the applicable interest rate set forth in
Section 2.9 for Prime Rate Loans or LIBOR Loans, as initially requested by
Borrower, and, in the case of a payment to be made by such Lender, the greater
of the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with

21


--------------------------------------------------------------------------------


the foregoing.  Such payment by the Borrower, however, shall be without
prejudice to its rights against such Lender.  If such Lender shall pay to the
Administrative Agent such corresponding amount, such amount so paid shall
constitute such Lender’s Loan as part of the Loans for purposes of this
Agreement, which Loan shall be deemed to have been made by such Lender on the
Borrowing Date applicable to such Loans, but without prejudice to the Borrower’s
rights against such Lender.

(g)                                 Reduction or Termination of Commitments.

(i)                                     The Borrower shall have the right, upon
at least three Business Days’ prior written notice to the Administrative Agent,
at any time to terminate the Commitments or from time to time to permanently
reduce the Commitments, provided that (A) the Total Commitment Amount shall not
be reduced below an amount equal to the sum of the aggregate principal balance
of the Loans plus the Letter of Credit Exposure plus the aggregate principal
amount of all Swing Loans (in each case after giving effect to any
contemporaneous prepayment of the Loans) then outstanding thereunder, and
(B) any such reduction of the Commitments shall be in the minimum amount of
$5,000,000 or such amount plus a whole multiple of $100,000 in excess thereof. 
In the event that the Total Commitment Amount is reduced below the Swing Loan
Commitment, the Swing Loan Commitment shall be reduced to an amount equal to the
Total Commitment Amount, as reduced.  Upon receipt of each such notice of
termination or permanent reduction of Commitments from the Borrower, the
Administrative Agent shall promptly notify each Lender of the contents thereof.

(ii)                                  In addition to the foregoing, the Borrower
shall from time to time to permanently reduce the Commitments to the extent
required by and otherwise in accordance with the terms of Sections 2.7(b) and
8.15(c) hereof.  In the event that the Total Commitment Amount is reduced below
the Swing Loan Commitment, the Swing Loan Commitment shall be reduced to an
amount equal to the Total Commitment Amount, as reduced.

(iii)                               Reductions of the Commitments shall be
applied pro rata according to the Commitments of each Lender, as the case may
be.  Simultaneously with each reduction or termination of the Commitments under
this Section, the Borrower shall prepay the Loans outstanding thereunder by the
amount, if any, by which the aggregate unpaid principal balance of such Loans
plus the Letter of Credit Exposure exceeds the amount of the Commitments, as so
reduced.  Simultaneously with a termination of the Commitments under this
Section, the Borrower shall pay the Facility Fee accrued (but not yet paid) with
respect to the portion of the Commitment being terminated at such time.  If any
prepayment is made under this Section with respect to any LIBOR Loans, in whole
or in part, prior to the last day of the applicable Interest Period, the
Borrower agrees to indemnify the Lenders in accordance with Section 2.14.  No
reduction or termination of the Commitments may be reinstated.


2.4                                 [INTENTIONALLY OMITTED.] [NOT STANDARD FOR
CLUB DEAL]


2.5                                 LETTERS OF CREDIT.

(a)                                  Subject to the terms and conditions set
forth in this Agreement, at any time and from time to time from the Effective
Date through the day that is seven (7) days prior to the Maturity Date, the
Issuing Lender shall issue such Letters of Credit as the Borrower may request
upon the delivery of a written request in the form of Exhibit L hereto (a
“Letter of Credit Request”) to the Issuing Lender, provided that (i) no Default
or Event of Default shall have occurred and be continuing, (ii) upon issuance of
such Letter of Credit, the outstanding Letters of Credit (including Letters of
Credit accepted but unpaid) shall not exceed Fifty Million and No/100 Dollars
($50,000,000.00), (iii) in no event shall the amount of the Loans outstanding
and the amount of Letters of Credit outstanding (after giving effect to the
Letter of Credit Exposure) exceed the Total Commitment Amount, (iv) the
conditions set forth in Sections 5 and 6 shall have been satisfied, and (v) in
no event shall any amount drawn under a Letter of Credit be available for
reinstatement or a subsequent drawing under such Letter of Credit.  Each Letter
of Credit Request shall be executed by an Authorized Signatory of the Borrower. 
The Issuing Lender shall not be required to issue any Letter of Credit if any
Lender is at such time a Defaulting Lender hereunder, unless the Issuing Lender
has entered into satisfactory arrangements with the Borrower or such Defaulting
Lender to eliminate the Issuing Lender’s risk with respect to such Defaulting
Lender.  The Issuing Lender shall not be under any obligation to issue any
Letter of Credit if any order, judgment or decree of any Governmental Authority
or arbitrator shall by

22


--------------------------------------------------------------------------------


its terms purport to enjoin or restrain the Issuing Lender from issuing such
Letter of Credit, or any Law applicable to the Issuing Lender or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Lender with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Lender is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon the Issuing
Lender any unreimbursed loss, cost or expense which was not applicable on the
Effective Date and which the Issuing Lender in good faith deems material to it. 
In addition, the Issuing Lender shall not be required to issue any Letter of
Credit if the issuance of such Letter of Credit would violate one or more
policies of the Issuing Lender applicable to letters of credit generally.  The
Issuing Lender shall be entitled to conclusively rely on such Person’s authority
to request a Letter of Credit on behalf of such Borrower.  The Issuing Lender
shall have no duty to verify the authenticity of any signature appearing on a
Letter of Credit Request.  The Borrower assumes all risks with respect to the
use of the Letters of Credit.  Unless the Issuing Lender and the Required
Lenders otherwise consent, the term of any Letter of Credit (other than any
extension of the original term of any Letter of Credit pursuant to Section
2.5(d)) shall not exceed a period of time commencing on the issuance of the
Letter of Credit and ending on the date which is seven (7) days prior to the
Maturity Date (but in any event the term shall not extend beyond the Maturity
Date).  The amount available to be drawn under any Letter of Credit shall reduce
on a dollar for dollar basis the amount available to be drawn under the Total
Commitment Amount as a Loan.  All Existing Letters of Credit shall be deemed to
have been issued pursuant hereto as Letters of Credit, and from and after the
Effective Date shall be subject to and governed by the terms and conditions
hereof.

(b)                                 Each Letter of Credit Request shall be
submitted to the Issuing Lender no later than 11:00 a.m. at least five (5)
Business Days (or such later time as may be permitted by the Issuing Lender, in
its discretion) prior to the date upon which the requested Letter of Credit is
to be issued.  Each such Letter of Credit Request shall contain (i) a statement
as to the purpose for which such Letter of Credit shall be used (which purpose
shall be in accordance with the terms of Section 2.15 of this Agreement), and
(ii) a certification by an Authorized Signatory of the Borrower that the
Borrower is and will be in compliance with all covenants under the Loan
Documents after giving effect to the issuance of such Letter of Credit.  The
Borrower shall further deliver to the Issuing Lender such additional
applications and documents as the Issuing Lender may require, in conformity with
the then standard practices of its letter of credit department, in connection
with the issuance of such Letter of Credit; provided that in the event of any
conflict, the terms of this Agreement shall control.

(c)                                  Promptly after receipt of any Letter of
Credit Request, the Issuing Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Request from the Borrower and, if not, the Issuing
Lender will provide the Administrative Agent with a copy thereof.  Unless the
Issuing Lender has received written notice from any Lender, the Administrative
Agent, the Borrower or any Subsidiary Guarantor, at least one Business Day prior
to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Section 6 shall not
then be satisfied, then, subject to the terms and conditions set forth in this
Agreement (including without limitation approval by Issuing Lender of the
content of the Letter of Credit Request), the Issuing Lender shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or
enter into the applicable amendment, as the case may be, in each case in
accordance with the Issuing Lender’s usual and customary business practices. 
Each Letter of Credit shall be in form and substance satisfactory to the Issuing
Lender in its sole discretion.  Upon issuance of a Letter of Credit, the Issuing
Lender shall provide copies of each Letter of Credit to the Lenders.

(d)                                 If the Borrower so requests in any
applicable Letter of Credit Request, the Issuing Lender shall, subject to the
terms and conditions hereof with respect to the issuance of Letters of Credit,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the Issuing Lender to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving at least thirty (30) days’ prior written notice
to the beneficiary thereof (the “Non-Extension Notice Date”) in each such
twelve-month period.  Unless otherwise directed by the Issuing Lender, the
Borrower shall not be required to make a specific request to the Issuing Lender
for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
Issuing Lender to permit the extension of such Letter of Credit, at any time to
an expiry date that may or may not extend beyond the Maturity Date; provided,
however, that the Issuing Lender shall not permit any such extension if (i) the
Issuing Lender has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form

23


--------------------------------------------------------------------------------


(as extended) under the terms hereof (by reason of the provisions of Section
2.05(a) or otherwise), or (ii) it has received notice (which may be by telephone
or in writing) on or before the day that is thirty (30) Business Days before the
Non-Extension Notice Date (A) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (B) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 6 is not then satisfied, and in each such case directing
the Issuing Lender not to permit such extension, and provided further, however,
that in the event that the expiry date of any Letter of Credit (whether or not
such Letter of Credit is an Auto-Extension Letter of Credit) shall extend beyond
the date that is after the Maturity Date and if as of the date that is seven (7)
days prior to the Maturity Date, any such Letter of Credit may for any reason
remain outstanding and partially or wholly undrawn, the Borrower shall
immediately Cash Collateralize the Letter of Credit Exposure (in an amount equal
to such Letter of Credit Exposure).

(e)                                  Upon the issuance of a Letter of Credit,
each Lender shall be deemed to have purchased a participation therein from
Issuing Lender in an amount equal to its respective Commitment Percentage of the
amount of such Letter of Credit, provided, however, that with respect to the
Existing Letters of Credit, on the Effective Date, each Lender shall be deemed
to have purchased a subparticipation therein from the Issuing Lender in an
amount equal to its respective Commitment Percentage of the amount of the
Existing Letters of Credit.  No Lender’s obligation to participate or
subparticipate, as applicable, in a Letter of Credit shall be affected by any
other Lender’s failure to perform as required herein with respect to such Letter
of Credit or any other Letter of Credit.

(f)                                    In connection with the issuance of each
Letter of Credit, the Borrower shall pay (i) directly to the Issuing Lender for
its own account, a fee calculated at the rate of one-eighth of one percent
(0.125%) per annum times the daily maximum amount available to be drawn under
such Letter of Credit (which fee shall not, on an annual basis, be less than
$500.00 in any event) (the “Letter of Credit Fronting Fees”), and (ii) the
Administrative Agent for the accounts of the Lenders in accordance with their
respective percentage shares of participation or subparticipation, as
applicable, in such Letter of Credit, a fee equal to the Applicable Margin times
the daily maximum amount available to be drawn under such Letter of Credit (the
“Letter of Credit Commission Fees”).  The Letter of Credit Fronting Fees payable
under clause (i) above shall be (A) calculated on the basis of a 360-day year
and (B) payable (w) quarterly in arrears on the last Business Day of each March,
June, September, and December, (x) upon the expiration or return of any Letter
of Credit, (y) on any termination of the Total Commitment Amount, and (z) on the
Maturity Date.  The Letter of Credit Commission Fees payable under clause (ii)
above shall be (A) calculated on the basis of a 360-day year and (B) payable (x)
quarterly in arrears on the last Business Day of each March, June, September,
and December, (y) on any termination of the Total Commitment Amount, and (z) on
the Maturity Date.  In addition to and concurrently with the payment of the
Letter of Credit Commission Fees and the Letter of Credit Fronting Fees,
Borrower shall pay directly to, the applicable Issuing Lender its customary
issuance, presentation, amendment, and other processing fees, and all other
standard costs and charges of such Issuing Lender relating to letters of credit
as from time to time in effect (such charges not to exceed $500.00).

(g)                                 In the event that any amount is drawn under
a Letter of Credit by the beneficiary thereof, the Borrower shall reimburse the
Issuing Lender not later than 11:00 a.m. on the date of such payment by the
Issuing Lender through the Administrative Agent in an amount equal to the amount
of such drawing.  If the Borrower fails to so reimburse the Issuing Lender by
such time, Borrower shall be deemed to have requested a Prime Rate Loan on such
date in an amount equal to the amount of such drawing and such amount drawn
shall be treated as an outstanding Prime Rate Loan under this Agreement and the
Administrative Agent shall promptly notify each Lender by telex, telecopy,
telegram, telephone (confirmed in writing) or other similar means of
transmission, and each Lender shall promptly and unconditionally pay to the
Administrative Agent, for the Issuing Lender’s own account, an amount equal to
such Lender’s Commitment Percentage of such Letter of Credit (to the extent of
the amount drawn).  If and to the extent any Lender shall not make such amount
available on the Business Day on which such draw occurs, such Lender agrees to
pay such amount to the Administrative Agent forthwith on demand, together with
interest thereon, for each day from the date on which such draw occurred until
the date on which such amount is paid to the Administrative Agent, at a rate per
annum equal to the greater of the Federal Funds Effective Rate and a rate
determined by the Issuing Lender in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Issuing Lender in connection with the foregoing. 
Further, such Lender shall be deemed to have assigned any and all payments made
of principal and interest on its Loans, amounts due with respect to its
participations and subparticipations in Letters of Credit and any other amounts
due to it hereunder to the Administrative Agent to fund the amount of any drawn
Letter of Credit which such Lender was required to fund pursuant to this Section
2.5(g) until such amount has been funded (as a

24


--------------------------------------------------------------------------------


result of such assignment or otherwise).  In the event of any such failure or
refusal, the Lenders not so failing or refusing shall be entitled to a priority
position for such amounts as provided in Section 9.1.  The failure of any Lender
to make funds available to the Administrative Agent in such amount shall not
relieve any other Lender of its obligation hereunder to make funds available to
the Administrative Agent pursuant to this Section 2.5(g).

(h)                                 If after the issuance of a Letter of Credit
pursuant to Section 2.5(c) by the Issuing Lender, but prior to the funding of
any portion thereof by a Lender pursuant to Section 2.5(g), one of the events
described in Section 9.1(h) or (i) shall have occurred, each Lender will, on the
date such Loan pursuant to Section 2.5(g) was to have been made, transfer to the
Issuing Lender in immediately available funds the amount of its participation or
subparticipation, as applicable, based on that Loan that it was to have made on
such date and upon receipt thereof the Issuing Lender will deliver to such
Lender a Letter of Credit participation certificate or subparticipation
certificate, as applicable, dated the date of receipt of such funds and in such
amount.

(i)                                     Whenever at any time after the Issuing
Lender has received from any Lender such Lender’s payment of funds under a
Letter of Credit and thereafter the Issuing Lender receives any payment on
account thereof, then the Issuing Lender will distribute to such Lender its
participating interest or subparticipating interest, as applicable, in such
amount (appropriately adjusted in the case of interest payments to reflect the
period of time during which such Lender’s participating interest or
subparticipating interest, as applicable, was outstanding and funded); provided,
however, that in the event that such payment received by the Issuing Lender is
required to be returned, such Lender will return to the Issuing Lender any
portion thereof previously distributed by the Issuing Lender to it.

(j)                                     The issuance of any supplement,
modification, amendment, renewal or extension to or of any Letter of Credit
shall be treated in all respects the same as the issuance of a new Letter of
Credit.

(k)                                  The obligations of the Borrower to the
Lenders under this Agreement with respect to Letters of Credit shall be
absolute, unconditional and irrevocable, and shall be paid and performed
strictly in accordance with the terms of this Agreement, under all circumstances
whatsoever, including, without limitation, the following circumstances:  (i) any
improper use which may be made of any Letter of Credit or any improper acts or
omissions of any beneficiary or transferee of any Letter of Credit in connection
therewith; (ii) the existence of any claim, set-off, defense or any right which
the Borrower may have at any time against any beneficiary or any transferee of
any Letter of Credit (or persons or entities for whom any such beneficiary or
any such transferee may be acting) or the Lenders (other than the defense of
payment to the Lenders in accordance with the terms of this Agreement) or any
other person, whether in connection with any Letter of Credit, this Agreement,
any other Loan Document, or any unrelated transaction; (iii) any statement or
any other documents presented under any Letter of Credit proving to be
insufficient, forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever; (iv) any breach of
any agreement between Borrower and any beneficiary or transferee of any Letter
of Credit; (v) any irregularity in the transaction with respect to which any
Letter of Credit is issued, including any fraud by the beneficiary or any
transferee of such Letter of Credit; (vi) payment by the Issuing Lender under
any Letter of Credit against presentation of a sight draft or a certificate
which does not comply with the terms of such Letter of Credit, provided that
such payment shall not have constituted gross negligence or willful misconduct
on the part of the Issuing Lender, and (vii) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, provided that such
other circumstances or happenings shall not have been the result of gross
negligence or willful misconduct on the part of the Issuing Lender.

(l)                                     Borrower assumes all risks of the acts,
omissions, or misuse of any Letter of Credit by the beneficiary thereof. 
Neither Administrative Agent, Issuing Lender nor any Lender will be responsible
for (i) the form, validity, sufficiency, accuracy, genuineness or legal effect
of any Letter of Credit or any document submitted by any party in connection
with the issuance of any Letter of Credit, even if such document should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (ii) the form, validity, sufficiency, accuracy, genuineness or legal
effect of any instrument transferring or assigning or purporting to transfer or
assign any Letter of Credit or the rights or benefits thereunder or proceeds
thereof in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) failure of any beneficiary of any Letter of Credit to comply
fully with the conditions required in order to demand payment under a Letter of
Credit; (iv) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise; (v)
errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document or draft required by or from a
beneficiary in order to make a disbursement under a Letter of Credit or the
proceeds thereof;

25


--------------------------------------------------------------------------------


(vii) the misapplication by the beneficiary of any Letter of Credit of the
proceeds of any drawing under such Letter of Credit; and (viii) any consequences
arising from causes beyond the control of Administrative Agent or any Lender. 
None of the foregoing will affect, impair or prevent the vesting of any of the
rights or powers granted to Administrative Agent, Issuing Lender or the Lenders
hereunder.  In furtherance and extension and not in limitation or derogation of
any of the foregoing, any act taken or omitted to be taken by Administrative
Agent, Issuing Lender or the other Lenders in good faith will be binding on
Borrower and will not put Administrative Agent, Issuing Lender or the other
Lenders under any resulting liability to Borrower.

(m)                               Unless otherwise expressly agreed by the
Issuing Lender and the Borrower, when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), the rules of the
ISP shall apply to each Letter of Credit.


2.6                                 REPAYMENT OF LOANS; EVIDENCE OF DEBT.

(a)                                  Promise to Pay.  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan on the Maturity Date;
provided, however, that Swing Loans shall be paid pursuant to Section 2.1A.

(b)                                 Lenders’ Accounts.  Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the debt of the Borrower to such Lender resulting from each Loan made by such
Lender, including the amounts of principal and interest payable and paid to such
Lender from time to time hereunder.

(c)                                  Administrative Agent’s Accounts.  The
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan and payment made by the Issuing Lender pursuant to a Letter
of Credit made hereunder, the type of Advance thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any other sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d)                                 Entries Made in Accounts.  The entries made
in the accounts maintained pursuant to paragraphs (b) and (c) of this Section
shall, to the extent not inconsistent with any entries made in any Note and
absent manifest error, be prima facie evidence of the existence and amounts of
the obligations recorded therein, provided that the failure of any Lender, the
Swing Loan Lender or the Administrative Agent, to maintain such accounts or any
error therein shall not in any manner affect the obligation of the Borrower to
repay the Loans or any payment made by the Issuing Lender pursuant to a Letter
of Credit in accordance with the terms of this Agreement or otherwise to make
any payments in accordance with the Loan Documents.

(e)                                  Loans Evidenced by Notes.  The Loans and
interest thereon shall, upon request of the applicable Lenders, be evidenced by
one or more Notes in like form payable to the order of the payee named therein
and its registered assigns.


2.7                                 PREPAYMENTS OF THE LOANS.

(a)                                  Voluntary Prepayments. The Borrower may, at
its option, prepay the Prime Rate Loans and LIBOR Loans, in whole or in part,
without premium or penalty (other than any indemnification amounts, as provided
for in Section 2.14) at any time and from time to time by notifying the
Administrative Agent in writing not later than the Business Day on which Loans
consisting of Prime Rate Loans are prepaid and at least three Business Days
prior to the proposed prepayment date in the case of Loans consisting of LIBOR
Loans, specifying the Loans to be prepaid consisting of Prime Rate Loans, LIBOR
Loans or a combination thereof, the amount to be prepaid and the date of
prepayment.  Upon receipt of such notice, the Administrative Agent shall
promptly notify each Lender of the contents thereof.  Partial prepayments of (i)
Prime Rate Loans and/or LIBOR Loans shall be in an aggregate minimum principal
amount of $500,000 or such amount plus a whole multiple of $500,000 in excess
thereof and (ii) Swing Loans shall be in a minimum principal amount of $100,000,
or, if less, the outstanding principal balance thereof.  After giving effect to
any partial prepayment with respect to LIBOR Loans which were converted on the
same date and which had the same Interest Period, the outstanding principal
amount of such LIBOR Loans shall be at least (subject to Section 2.8(a))
$1,000,000 or such amount plus a whole multiple of $100,000 in excess thereof. 

26


--------------------------------------------------------------------------------


Any Loans prepaid may be reborrowed as provided in Section 2.1 and 2.1A. 
Notwithstanding the foregoing, no prior notice shall be required for the
prepayment of any Swing Loan.

(b)                                 Mandatory Prepayments.  If not sooner paid,
the principal Indebtedness evidenced by the Notes shall be payable as follows:

(i)                                     the amount, if any, by which the
principal Indebtedness evidenced by the Revolving Credit Notes (after giving
effect to all amounts disbursed thereunder) plus the Letter of Credit Exposure
plus the aggregate amount of Swing Loans outstanding, at any time exceeds the
Total Commitment Amount shall be payable immediately;

(ii)                                  the amount, if any, by which the
outstanding principal amount of the Revolving Credit Loans plus the Letter of
Credit Exposure plus the aggregate amount of Swing Loans outstanding, at any
time exceeds the Total Commitment Amount shall be payable immediately;

(iii)                               the amount, if any which the outstanding
principal amount of the Revolving Credit Loans plus the Letter of Credit
Exposure plus the aggregate amount of Swing Loans outstanding, at any time
following the Trigger Date exceeds the amount of liability of the Centro Parties
under the Centro Party Guaranty as determined in accordance with Section 1.1(c)
thereof; provided, that any prepayment made pursuant to this clause (iii) shall
be accompanied by a permanent reduction in the Commitments hereunder by an
amount equal to the difference between $350 million and the amount of liability
of the Centro Parties under the Centro Party Guaranty as determined in
accordance with Section 1.1(c) thereof; and

(iv)                              the principal Indebtedness evidenced by the
Notes shall in any event be payable on the Maturity Date.

Upon the occurrence of an event described in Section 2.7(b)(i) or (ii) above,
Borrower shall immediately upon demand from Administrative Agent pay the amount
of such excess to the Administrative Agent first for the account of Swing Loan
Lender for application to outstanding Swing Loans and second for the respective
accounts of the Lenders for application first to Prime Rate Loans and then to
LIBOR Loans

(c)                                  In General.  If any prepayment is made in
respect of any Advance, in whole or in part, prior to the last day of the
applicable Interest Period, the Borrower agrees to indemnify the Lenders in
accordance with Section 2.14.

(d)                                 Partial Prepayments.  Each partial
prepayment of the Loans (other than Prime Rate Loans) under Section 2.7(a) shall
be accompanied by the payment of accrued interest on the principal prepaid to
the date of payment and, after payment of such interest, shall be applied, in
the absence of instruction by the Borrower, first to the principal of any
outstanding Swing Loans, and then to the Lenders in accordance with the
provisions of Section 3.2.


2.8                                 CONVERSIONS.

(a)                                  Conversion Elections.  The Borrower may
elect from time to time to convert LIBOR Loans to Prime Rate Loans by giving the
Administrative Agent at least one Business Day’s prior irrevocable notice of
such election, specifying the amount to be so converted, provided, that any such
conversion of LIBOR Loans shall only be made on the last day of the Interest
Period applicable thereto.  In addition, the Borrower may elect from time to
time to convert Prime Rate Loans to LIBOR Loans or to convert LIBOR Loans to new
LIBOR Loans by giving the Administrative Agent at least three (3) Business Days
prior irrevocable notice of such election, specifying the amount to be so
converted and the initial Interest Period relating thereto, provided that any
such conversion of Prime Rate Loans to LIBOR Loans shall only be made on a
Business Day and any such conversion of LIBOR Loans to new LIBOR Loans shall
only be made on the last day of the Interest Period applicable to the LIBOR
Loans which are to be converted to such new LIBOR Loans.  Each such notice shall
be in the form of Exhibit M and must be delivered to the Administrative Agent
prior to 12:00 noon on the Business Day required by this Section for the
delivery of such notices to the Administrative Agent.  The Administrative Agent
shall promptly provide the Lenders with notice of any such election.  Prime Rate
Loans and LIBOR Loans may be converted pursuant to this Section in whole or in
part, provided that conversions of Prime Rate Loans to LIBOR Loans, or LIBOR
Loans to new LIBOR

27


--------------------------------------------------------------------------------


Loans, shall be in an aggregate principal amount of $5,000,000 or such amount
plus a whole multiple of $100,000 in excess thereof.  This Section shall not
apply to Swing Loans, which may not be converted or continued beyond the
Interest Period applicable thereto.

(b)                                 Effect on Conversions if an Event of
Default.  Notwithstanding anything in this Section to the contrary, no Prime
Rate Loan may be converted to a LIBOR Loan, and no LIBOR Loan may be converted
to a new LIBOR Loan, if a Default or Event of Default has occurred and is
continuing either (i) at the time the Borrower shall notify the Administrative
Agent of its election to convert or (ii) on the requested Conversion Date.  In
such event, such Prime Rate Loan shall be automatically continued as a Prime
Rate Loan or such LIBOR Loan shall be automatically converted to a Prime Rate
Loan on the last day of the Interest Period applicable to such LIBOR Loan.

(c)                                  Conversion not a Borrowing.  Each
conversion shall be effected by each Lender by applying the proceeds of its new
Prime Rate Loan or LIBOR Loan, as applicable, to its Advances (or portion
thereof) being converted (it being understood that any such conversion shall not
constitute a borrowing for purposes of Sections 4, 5 or 6).


2.9                                 INTEREST RATE AND PAYMENT DATES.

(a)                                  Prior to Maturity.  Except as otherwise
provided in Section 2.9(b), prior to the Maturity Date, the Loans shall bear
interest on the outstanding principal balance thereof at the applicable interest
rate or rates per annum set forth below:

ADVANCES

 

RATE

 

 

 

Each Prime Rate Loan

 

Prime Rate plus the Applicable Margin.

 

 

 

Each LIBOR Loan

 

LIBOR for the applicable Interest Period plus the Applicable Margin.

 

 

 

Swing Loans

 

The rate for the applicable Swing Loan determined pursuant to Section 2.1A.

 

(b)                                 Event of Default.  After the occurrence and
during the continuance of an Event of Default, the outstanding principal balance
of (i) the LIBOR Rate Loans and any overdue interest with respect thereto shall
bear interest, whether before or after the entry of any judgment thereon, at a
rate per annum equal to LIBOR for the applicable Interest Period plus the
Applicable Margin plus 2% and (ii) the Prime Rate Loans and any overdue interest
with respect thereto or other overdue amount payable under the Loan Documents
shall bear interest, whether before or after the entry of any judgment thereon,
at a rate per annum equal to the Prime Rate plus 2% (the “Default Rate”).

(c)                                  Interest Payment Dates.  Accrued interest
on each Loan shall be payable in arrears on each Interest Payment Date for such
Loan, provided that (i) interest accrued pursuant to paragraph (b) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any LIBOR Loans prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.

(d)                                 General.  Interest on (i) Prime Rate Loans
shall be calculated on the basis of a year of 365 or 366 days, as the case may
be, and (ii) LIBOR Loans shall be calculated on the basis of a 360-day year, in
each case for the actual number of days elapsed, including the first day but
excluding the last.  Any change in the interest rate on the Loans resulting from
a change in the Prime Rate or a Pricing Level shall become effective as of the
opening of business on the day on which such change shall become effective.  The
Administrative Agent shall, as soon as practicable, notify the Borrower and the
Lenders of the effective date and the amount of each such change in the Prime
Rate or a Pricing Level, but any failure to so notify shall not in any manner
affect the obligation of the Borrower to pay interest on the Loans in the
amounts and on the dates required.  Each determination of the Prime Rate, a
LIBOR or a Pricing Level by the Administrative Agent pursuant to this Agreement
shall be conclusive and binding on the Borrower and the Lenders absent manifest
error.  At no time shall the interest rate payable on the Loans of any Lender
(including Swing Loan Lender), together with the Facility Fee and all other
amounts payable

28


--------------------------------------------------------------------------------


under the Loan Documents, to the extent the same are construed to constitute
interest, exceed the Highest Lawful Rate.  If interest payable to a Lender
(including Swing Loan Lender) on any date would exceed the maximum amount
permitted by the Highest Lawful Rate, such interest payment shall automatically
be reduced to such maximum permitted amount, and interest for any subsequent
period, to the extent less than the maximum amount permitted for such period by
the Highest Lawful Rate, shall be increased by the unpaid amount of such
reduction.  Any interest actually received for any period in excess of such
maximum allowable amount for such period shall be deemed to have been applied as
a prepayment of the Loans.  The Borrower acknowledges that the Prime Rate is
only one of the bases for computing interest on loans made by the Lenders, and
by basing interest payable on Prime Rate Loans on the Prime Rate, the Lenders
have not committed to charge, and the Borrower has not in any way bargained for,
interest based on a lower or the lowest rate at which the Lenders may now or in
the future make loans to other borrowers.


2.10                           SUBSTITUTED INTEREST RATE.

In the event that (i) the Administrative Agent shall have reasonably determined
(which determination shall be conclusive and binding upon the Borrower) that by
reason of circumstances affecting the interbank eurodollar market adequate and
reasonable means do not exist for ascertaining the LIBOR applicable pursuant to
Section 2.9 or (ii) the Required Lenders shall have notified the Administrative
Agent that they have reasonably determined (which determination shall be
conclusive and binding on the Borrower) that the applicable LIBOR will not
adequately and fairly reflect the cost to such Lenders of maintaining or funding
loans bearing interest based on such LIBOR, with respect to any portion of the
Loans that the Borrower has requested be made as LIBOR Loans or LIBOR Loans that
will result from the requested conversion of any portion of the Advances into
LIBOR Loans (each, an “Affected Advance”), the Administrative Agent shall
promptly notify the Borrower and the Lenders (by telephone or otherwise, to be
promptly confirmed in writing) of such determination, on or, to the extent
practicable, prior to the requested Borrowing Date or Conversion Date for such
Affected Advances.  If the Administrative Agent shall give such notice, (a) any
Affected Advances shall be made as Prime Rate Loans, (b) the Advances (or any
portion thereof) that were to have been converted to Affected Advances shall be
converted to or continued as Prime Rate Loans and (c) any outstanding Affected
Advances shall be converted, on the last day of the then current Interest Period
with respect thereto, to Prime Rate Loans.  Until any notice under clauses (i)
or (ii), as the case may be, of this Section has been withdrawn by the
Administrative Agent (by notice to the Borrower promptly upon either (x) the
Administrative Agent having determined that such circumstances affecting the
LIBOR market no longer exist and that adequate and reasonable means do exist for
determining the LIBOR pursuant to Section 2.9 or (y) the Administrative Agent
having been notified by such Required Lenders that circumstances no longer
render the Advances (or any portion thereof) Affected Advances), no further
LIBOR Loans shall be required to be made by the Lenders nor shall the Borrower
have the right to convert all or any portion of the Loans to LIBOR Loans.


2.11                           TAXES; NET PAYMENTS.

(a)                                  All payments made by the Borrower or any
Subsidiary Guarantor under the Loan Documents shall be made free and clear of,
and without reduction for or on account of, any taxes, levies, imposts,
deductions, charges or withholdings required by law to be withheld from any
amounts payable under the Loan Documents.  A statement setting forth the
calculations of any amounts payable pursuant to this paragraph submitted by a
Lender to the Borrower shall be conclusive absent manifest error.  The
obligations of the Borrower under this Section shall survive the termination of
this Agreement and the Commitments and the payment of the Notes and all other
amounts payable under the Loan Documents.

(b)                                 Each Lender which is a foreign corporation
within the meaning of Section 1442 of the Code shall deliver to the Borrower
such certificates, documents or other evidence as the Borrower may reasonably
require from time to time as are necessary to establish that such Lender is not
subject to withholding under Section 1441 or 1442 of the Code or as may be
necessary to establish, under any law hereafter imposing upon the Borrower, an
obligation to withhold any portion of the payments made by the Borrower under
the Loan Documents, that payments to the Administrative Agent on behalf of such
Lender are not subject to withholding.


2.12                           ILLEGALITY.

Notwithstanding any other provisions herein, if any law, regulation, treaty or
directive hereafter enacted, promulgated, approved or issued, or any change in
any presently existing law, regulation, treaty or directive, or in

29


--------------------------------------------------------------------------------


the interpretation or application thereof, shall make it unlawful for any Credit
Party to make or maintain its LIBOR Loans as contemplated by this Agreement,
such Credit Party shall so notify the Administrative Agent and the
Administrative Agent shall forthwith give notice thereof to the other Credit
Parties and the Borrower, whereupon (a) the commitment of such Credit Party
hereunder to make LIBOR Loans or convert Prime Rate Loans to LIBOR Loans shall
forthwith be suspended and (b) such Credit Party’s Loans then outstanding as
LIBOR Loans affected hereby, if any, shall be converted automatically to Prime
Rate Loans on the last day of the then current Interest Period applicable
thereto or within such earlier period as required by law.  If the commitment of
any Credit Party with respect to LIBOR Loans is suspended pursuant to this
Section and thereafter it is once again legal for such Credit Party to make or
maintain LIBOR Loans, such Credit Party’s commitment to make or maintain LIBOR
Loans shall be reinstated and such Credit Party shall notify the Administrative
Agent and the Borrower of such event.  Notwithstanding the foregoing, to the
extent that the conditions giving rise to the notice requirement set forth in
this Section can be eliminated by the transfer of such Credit Party’s Loans or
Commitment to another of its branches, and to the extent that such transfer is
not inconsistent with such Credit Party’s internal policies of general
application and only if, as determined by such Credit Party in its sole
discretion, the transfer of such Loan or Commitment, as the case may be, would
not otherwise adversely affect such Loans or such Credit Party, the Borrower may
request, and such Credit Party shall use reasonable efforts to effect, such
transfer.


2.13                           INCREASED COSTS.

In the event that any law, regulation, treaty or directive hereafter enacted,
promulgated, approved or issued or any change in any presently existing law,
regulation, treaty or directive therein or in the interpretation or application
thereof by any Governmental Authority charged with the administration thereof or
compliance by any Credit Party (or any corporation directly or indirectly owning
or controlling such Credit Party) with any request or directive, whether or not
having the force of law, from any central bank or other Governmental Authority,
agency or instrumentality:

(a)                                  does or shall subject any Credit Party to
any Taxes of any kind whatsoever with respect to any LIBOR Loans or any Letter
of Credit or participation or subparticipation therein or its obligations under
this Agreement to make LIBOR Loans, issue Letters of Credit or participate or
subparticipate therein, or change the basis of taxation of payments to any
Credit Party of principal, interest or any other amount payable hereunder in
respect of its LIBOR Loans or Letters of Credit or participations or
subparticipations therein, including any Taxes required to be withheld from any
amounts payable under the Loan Documents (except for (i) imposition of, or
change in the rate of, tax on the overall net income of such Credit Party or its
Applicable Lending Office for any of such Advances by any jurisdiction,
including, in the case of Credit Parties incorporated in any State of the United
States, such tax imposed by the United States and (ii) any franchise,
unincorporated business or gains taxes); or

(b)                                 does or shall impose, modify or make
applicable any reserve, special deposit, compulsory loan, assessment, increased
cost or similar requirement against assets held by, or deposits of, or advances
or loans by, or other credit extended by, or any other acquisition of funds by,
any office of such Credit Party in respect of its LIBOR Loans or Letters of
Credit or participations or subparticipations therein, which, in the case of
LIBOR Loans, is not otherwise included in the determination of the LIBOR;

and the result of any of the foregoing is to increase the cost to such Credit
Party of making, issuing, renewing, converting or maintaining its LIBOR Loans,
issuing Letters of Credit or participating or subparticipating therein, or its
commitment to make such LIBOR Loans, issue Letters of Credit or participate or
subparticipate therein, or to reduce any amount receivable hereunder in respect
of its LIBOR Loans, Letters of Credit or participation or subparticipation
therein, then, in any such case, the Borrower shall pay such Credit Party, upon
its demand, any additional amounts necessary to compensate such Credit Party for
such additional cost or reduction in such amount receivable which such Credit
Party deems to be material as reasonably determined by such Credit Party;
provided, however, that nothing in this Section shall require the Borrower to
indemnify the Credit Parties with respect to withholding Taxes for which the
Borrower has no obligation under Section 2.11.  No failure by any Credit Party
to demand compensation for any increased cost during any Interest Period shall
constitute a waiver of such Credit Party’s right to demand such compensation at
any time.  A statement setting forth the calculations of any additional amounts
payable pursuant to the foregoing sentence submitted by a Credit Party to the
Borrower shall be conclusive absent manifest error.  The obligations of the
Borrower under this Section shall survive the termination of this Agreement and
any of the Commitments or the payment of the Notes and all other amounts payable
under the Loan Documents for a period of one hundred eighty (180) days and shall
thereafter terminate forever.  Failure to demand

30


--------------------------------------------------------------------------------


compensation pursuant to this Section shall not constitute a waiver of such
Credit Party’s right to demand such compensation.  To the extent that any
increased costs of the type referred to in this Section are being incurred by a
Credit Party and such costs can be eliminated or reduced by the transfer of such
Credit Party’s Loans or Commitment to another of its branches, and to the extent
that such transfer is not inconsistent with such Credit Party’s internal
policies of general application and only if, as determined by such Credit Party
in its sole discretion, the transfer of such Loan or Commitment, as the case may
be, would not otherwise materially adversely affect such Loan or such Credit
Party, the Borrower may request, and such Lender shall use reasonable efforts to
effect, such transfer.


2.14                           INDEMNIFICATION FOR BREAK FUNDING LOSSES.

Notwithstanding anything contained herein to the contrary, if (a) the Borrower
shall fail to borrow on the Borrowing Date, if it shall have requested a LIBOR
Loan, or shall fail to convert on a Conversion Date, after it shall have given
notice to do so in which it shall have requested a LIBOR Loan pursuant to
Section 2.3 or 2.8, or (b) a LIBOR Loan shall be terminated or prepaid for any
reason prior to the last day of the Interest Period applicable thereto
(including, without limitation, any mandatory prepayment or a prepayment
resulting from acceleration or illegality), the Borrower agrees to indemnify
each Credit Party against, and to pay on demand directly to such Credit Party,
any loss or expense suffered by such Credit Party as a result of such failure to
borrow or convert, or such termination or repayment, including, without
limitation, an amount, if greater than zero, equal to:

A x (B-C) x D/360

where:

“A” equals such Credit Party’s pro rata share of the Affected Principal Amount;

“B” equals the applicable LIBOR;

“C” equals the applicable LIBOR in effect on or about the first day of the
applicable Remaining Interest Period, based on the applicable rates offered on
or about such date, for deposits in an amount equal approximately to such Credit
Party’s pro rata share of the Affected Principal Amount with an Interest Period
equal approximately to the applicable Remaining Interest Period, as determined
by such Credit Party;

“D” equals the number of days from and including the first day of the applicable
Remaining Interest Period to but excluding the last day of such Remaining
Interest Period;

and any other out of pocket loss or expense (including any internal processing
charge customarily charged by such Credit Party) suffered by such Credit Party
in connection with such LIBOR Loan including, without limitation, in liquidating
or employing deposits acquired to fund or maintain the funding of its pro rata
share of the Affected Principal Amount, or redeploying funds prepaid or repaid,
in amounts which correspond to its pro rata share of the Affected Principal
Amount.  A statement setting forth the calculations of any amounts payable
pursuant to this Section submitted by a Credit Party to the Borrower shall be
conclusive and binding on the Borrower absent manifest error.  The obligations
of the Borrower under this Section shall survive the termination of this
Agreement and the Commitments and the payment of the Notes and all other amounts
payable under the Loan Documents.


2.15                           USE OF PROCEEDS.

The proceeds of Loans and the issuances of Letters of Credit shall be used
solely (a) to repay other Indebtedness; and (b) for general business purposes,
including, without limitation, working capital.


2.16                           CAPITAL ADEQUACY.

If (a) after the date hereof, the enactment or promulgation of, or any change or
phasing in of, any United States or foreign law or regulation or in the
interpretation thereof by any Governmental Authority charged with the
administration thereof, (b) compliance with any directive or guideline from any
central bank or United States or foreign Governmental Authority (whether or not
having the force of law) promulgated or made after the date hereof, or (c)
compliance with the Risk-Based Capital Guidelines of the Board of Governors of
the Federal Reserve System as set forth in 12 CFR Parts 208 and 225, or of the
Comptroller of the Currency, Department of the Treasury, as set

31


--------------------------------------------------------------------------------


forth in 12 CFR Part 3, or similar legislation, rules, guidelines, directives or
regulations under any applicable United States or foreign Governmental Authority
affects or would affect the amount of capital required to be maintained by a
Credit Party (or any lending office of such Credit Party) or any corporation
directly or indirectly owning or controlling such Credit Party or imposes any
restriction on or otherwise adversely affects such Credit Party (or any lending
office of such Credit Party) or any corporation directly or indirectly owning or
controlling such Credit Party and such Credit Party shall have reasonably
determined that such enactment, promulgation, change or compliance has the
effect of reducing the rate of return on such Credit Party’s capital or the
asset value to such Credit Party of any Loan made by such Credit Party, or
Letter of Credit issued by such Credit Party (or participation or
subparticipation therein) as a consequence, directly or indirectly, of its
obligations to make and maintain the funding of its Loans or issue Letters of
Credit or participate or subparticipate therein at a level below that which such
Credit Party could have achieved but for such enactment, promulgation, change or
compliance (after taking into account such Credit Party’s policies regarding
capital adequacy) by an amount deemed by such Credit Party to be material, then,
upon demand by such Credit Party, the Borrower shall promptly pay to such Credit
Party such additional amount or amounts as shall be sufficient to compensate
such Credit Party for such reduction in such rate of return or asset value.  A
certificate in reasonable detail as to such amounts submitted to the Borrower
and the Administrative Agent setting forth the determination of such amount or
amounts that will compensate such Credit Party for such reductions shall be
presumed correct absent manifest error.  No failure by any Credit Party to
demand compensation for such amounts hereunder shall constitute a waiver of such
Credit Party’s right to demand such compensation at any time.  Such Credit Party
shall, however, use reasonable efforts to notify the Borrower of such claim
within 90 days after the officer of such Credit Party having primary
responsibility for this Agreement has obtained knowledge of the events giving
rise to such claim.  The obligations of the Borrower under this Section shall
survive the termination of this Agreement and the Commitments and the payment of
the Notes and all other amounts payable under the Loan Documents.


2.17                           ADMINISTRATIVE AGENT’S RECORDS.

The Administrative Agent’s records with respect to the Loans, the interest rates
applicable thereto, each payment by the Borrower of principal and interest on
the Loans, and fees, expenses and any other amounts due and payable in
connection with this Agreement shall be presumptively correct absent manifest
error as to the amount of the Loans, and the amount of principal and interest
paid by the Borrower in respect of such Loans and as to the other information
relating to the Loans, and amounts paid and payable by the Borrower hereunder
and under the Notes.  The Administrative Agent will when requested by the
Borrower advise the Borrower of the principal and interest outstanding under the
Loans as of the date of such request and the dates on which such payments are
due.

2.18                           [Intentionally Omitted.]

2.19                           Representative of Borrower.

Borrower hereby appoints each of the Authorized Signatories as its agent,
attorney-in-fact and representative for the purpose of making Borrowing
Requests, Letter of Credit Requests, payment and prepayment of Loans, the giving
and receipt of notices by and to Borrower under this Agreement and all other
purposes incidental to any of the foregoing.  Borrower agrees that any action
taken by any such Authorized Signatory as the agent, attorney-in-fact and
representative of Borrower shall be binding on Borrower to the same extent as if
directly taken by Borrower.


3.                                       FEES; PAYMENTS.


3.1                                 FEES.

(a)                                  The Borrower agrees to pay to the
Administrative Agent, for the account of the Lenders in accordance with each
Lender’s Commitment Percentage, a fee (the “Facility Fee”), from the Effective
Date through the Maturity Date, computed as follows: while any Loans are
outstanding, an amount, determined periodically as hereinafter set forth, equal
to the product of (i) the Applicable Facility Fee Percentage times (ii) the
average daily Total Commitment Amount during the quarter for which the Facility
Fee is being paid times (iii) a fraction equal to the number of days elapsed
during such quarter (or portion thereof during which this Agreement was in
effect) divided by 360.  The Facility Fee shall be payable quarterly in arrears
on the last Business Day of each March, June, September and December of each
year, commencing on the first such day following the Effective Date, on any

32


--------------------------------------------------------------------------------


termination of the Total Commitment Amount, and on the Maturity Date.  The
Facility Fee (and the Applicable Facility Fee Percentage) shall be calculated on
the basis of a 360 day year for the actual number of days elapsed without regard
to the amount of Loans outstanding during any period for which the Facility Fee
is computed.

(b)                                 The Borrower agrees to pay to Bank of
America and BAS on the Effective Date, an all arrangement, commitment and loan
structuring fees (collectively, the “Bank of America Fee”), as provided in the
Agreement Regarding Fees.  Bank of America shall pay to the other Lenders a
commitment and loan structuring fee in accordance with their respective separate
agreements.

(c)                                  The Borrower agrees to pay any other fees
payable to any Credit Party under any separate agreement at the times so agreed
upon in such separate agreements.

(d)                                 The Bank of America Fee shall be paid on the
date due, in immediately available funds, to Bank of America or BAS, as
applicable.  All fees and other amounts payable under paragraph (a) of this
Section shall be paid on the dates due, in immediately available funds, to the
Administrative Agent for distribution, in the case of the Facility Fee and
participation fees described therein, and other fees and amounts payable under
this Section shall be payable directly to the Credit Party to whom such fees and
other amounts are payable.  The Bank of America Fee, the Facility Fee and all
other fees and amounts paid shall not be refundable under any circumstances.


3.2                                 PAYMENTS; APPLICATION OF PAYMENTS.

Each payment, including each prepayment, of principal and interest on the Loans
and the Facility Fee, the Bank of America Fee, the Administrative Agent’s fees,
Letter of Credit fees and any other amounts due hereunder shall be made by the
Borrower to the Administrative Agent or Bank of America, as applicable, without
set-off, deduction or counterclaim, at its office set forth in Section 11.2 in
funds immediately available to the Administrative Agent at such office by 12:00
noon on the due date for such payment.  Promptly upon receipt thereof by the
Administrative Agent, the Administrative Agent shall remit, in like funds as
received, (a) to the Lenders who maintain any of their Loans as Prime Rate Loans
or LIBOR Loans, each such Lender’s pro rata share of such payments which are in
respect of principal or interest due on such Prime Rate Loans or LIBOR Loans,
(b) [intentionally omitted], (c) in the case of the Facility Fee, to all Lenders
pro rata in accordance with each Lenders Commitment Percentage thereof, (d) in
the case of Swing Loan fees, to the Swing Loan Lender, and (e) in the case of
Letter of Credit fees, to the Issuing Lender and the Lenders as provided in
Section 2.5; provided that any such payment shall, to the extent distributed
after the Business Day following the Administrative Agent’s receipt thereof, be
accompanied by interest on such payment amount (payable by the Administrative
Agent) calculated at the Federal Funds Rate commencing as of the date which is
two (2) days following the Business Day following the Administrative Agent’s
receipt of such payment through the date on which the Administrative Agent makes
such payment to the applicable Lender(s).  The failure of the Borrower to make
any such payment by such time shall not constitute a default hereunder, provided
that such payment is made on such due date, but any such payment made after
12:00 noon on such due date shall be deemed to have been made on the next
Business Day for the purpose of calculating interest on amounts outstanding on
the Loans.  If any payment hereunder or under the Notes shall be due and payable
on a day which is not a Business Day, the due date thereof (except as otherwise
provided in the definition of Interest Period) shall be extended to the next
Business Day and interest shall be payable at the applicable rate specified
herein during such extension.  If any payment is made with respect to any LIBOR
Loans prior to the last day of the applicable Interest Period, the Borrower
shall indemnify each Lender in accordance with Section 2.14.


4.                                       REPRESENTATIONS AND WARRANTIES.

In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans the Borrower makes the following representations
and warranties to the Administrative Agent and each Lender:


4.1                                 EXISTENCE AND POWER.

(a)                                  The Borrower (i) is a Maryland limited
liability company duly organized and validly existing and in good standing under
the laws of Maryland, (ii) has all requisite power and authority to own its
Property and to carry on its business as now conducted, and (iii) is in good
standing and authorized to do business in each

33


--------------------------------------------------------------------------------


jurisdiction in which the nature of the business conducted therein or the
Property owned therein make such qualification necessary, except where such
failure to qualify could not reasonably be expected to have a Material Adverse
Effect.

(b)                                 Each Subsidiary of the Borrower (including
each Subsidiary Guarantor) (i) is a corporation, partnership, limited liability
company, real estate investment trust or business trust, is validly existing and
in good standing under the laws of the jurisdiction of its organization and has
all requisite power and authority to own its Property and to carry on its
business as now conducted, and (ii) is in good standing and authorized to do
business in each other jurisdiction in which the nature of the business
conducted therein or the Property owned therein make such qualification
necessary, except where such failure to qualify could not reasonably be expected
to have a Material Adverse Effect.


4.2                                 AUTHORITY.

The Borrower has full legal power and authority to enter into, execute, deliver
and perform the terms of the Loan Documents to which it is a party and to make
the borrowings contemplated thereby, to execute, deliver and carry out the terms
of the Notes and to incur the obligations provided for herein and therein, all
of which have been duly authorized by all proper and necessary corporate action.


4.3                                 BINDING AGREEMENT.

(a)                                  The Loan Documents to which the Borrower is
a party constitute the valid and legally binding obligations of the Borrower,
enforceable in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally.

(b)                                 The execution, delivery and performance by
the Borrower of the Loan Documents to which it is a party do not violate the
provisions of any applicable statute, law (including, without limitation, any
applicable usury or similar law), rule or regulation of any Governmental
Authority.


4.4                                 SUBSIDIARIES; DOWNREIT PARTNERSHIPS.

As of the Effective Date, the Borrower has only the Subsidiaries set forth on
Schedule 4.4.  Schedule 4.4 sets forth the name of, and the ownership interest
of the Borrower in, each Subsidiary of the Borrower and identifies each
Subsidiary that is a Subsidiary Guarantor, in each case as of the Effective
Date. The shares of each corporate Subsidiary of the Borrower that are owned by
the Borrower are duly authorized, validly issued, fully paid and nonassessable
and are owned free and clear of any Liens.  The interest of the Borrower in each
non-corporate Subsidiary is owned free and clear of any Liens (other than Liens
applicable to a partner under the terms of any partnership agreement, or those
applicable to a member under the terms of any limited liability company
operating agreement,  to secure the Borrower’s obligation to make capital
contributions or similar payments thereunder).  As of the Effective Date, the
only DownREIT Partnership is Excel Realty Partners, L.P. and the only
Subsidiaries of Excel Realty Partners, L.P. are as set forth on Schedule 4.4. 
As of the Effective Date, there is no Subsidiary of the Borrower (other than ERT
Development Corporation) that is a guarantor of any unsecured Indebtedness of
Borrower (other than the Loans) that is not also a Subsidiary Guarantor.


4.5                                 LITIGATION.

(a)                                  Except as disclosed on Schedule 4.5, there
are no actions, suits or proceedings at law or in equity or by or before any
Governmental Authority (whether or not purportedly on behalf of the Borrower or
any Subsidiary of the Borrower) pending or, to the knowledge of the Borrower,
threatened against the Borrower or any Subsidiary of the Borrower or any of
their respective Properties or rights, which (i) could reasonably be expected to
have a Material Adverse Effect, (ii) call into question the validity or
enforceability of any of the Loan Documents, or (iii) could reasonably be
expected to result in the rescission, termination or cancellation of any
franchise, right, license, permit or similar authorization held by the Borrower
or any Subsidiary of the Borrower, which rescission, termination or cancellation
could reasonably be expected to have a Material Adverse Effect.

34


--------------------------------------------------------------------------------


(b)                                 As of the date hereof, Schedule 4.5 sets
forth all actions, suits and proceedings at law or in equity or by or before any
Governmental Authority (whether or not purportedly on behalf of the Borrower or
any Subsidiary of the Borrower) pending or, to the knowledge of the Borrower,
threatened against the Borrower, any Subsidiary of the Borrower or any of their
respective Properties or rights which, if adversely determined, could reasonably
be expected to have a Material Adverse Effect.


4.6                                 REQUIRED CONSENTS.

No consent, authorization or approval of, filing with, notice to, or exemption
by, stockholders, any Governmental Authority or any other Person not obtained is
required to be obtained by the Borrower to authorize, or  (except for filings
required to be made with the SEC) is required in connection with the execution,
delivery and performance of the Loan Documents or is required to be obtained by
the Borrower as a condition to the validity or enforceability of the Loan
Documents.


4.7                                 NO CONFLICTING AGREEMENTS.

Neither the Borrower nor any Subsidiary of the Borrower is in default beyond any
applicable grace or cure period under any mortgage, indenture, contract or
agreement to which it is a party or by which it or any of its Property is bound,
the effect of which default could reasonably be expected to have a Material
Adverse Effect.  The execution, delivery or carrying out of the terms of the
Loan Documents will not constitute a default under, or result in the creation or
imposition of, or obligation to create, any Lien upon any Property of the
Borrower or any Subsidiary of the Borrower pursuant to the terms of any such
mortgage, indenture, contract or agreement.


4.8                                 COMPLIANCE WITH APPLICABLE LAWS.

Neither the Borrower nor any Subsidiary of the Borrower is in default with
respect to any judgment, order, writ, injunction, decree or decision of any
Governmental Authority which default could reasonably be expected to have a
Material Adverse Effect. The Borrower and each Subsidiary of the Borrower is in
compliance in all material respects with all statutes, regulations, rules and
orders applicable to Borrower or such Subsidiary of all Governmental
Authorities, including, without limitation, Environmental Laws and ERISA, a
violation of which could reasonably be expected to have a Material Adverse
Effect.


4.9                                 TAXES.

Each of the Borrower and its Subsidiaries has filed or caused to be filed all
material tax returns required to be filed and has paid, or has filed appropriate
extensions and has made adequate provision for the payment of, all taxes shown
to be due and payable on said returns or in any assessments made against it
(other than those being contested as permitted under Section 7.4) in which the
failure to pay could reasonably be expected to have a Material Adverse Effect,
and no tax Liens have been filed with respect thereto.  The charges, accruals
and reserves on the books of the Borrower and each Subsidiary of the Borrower
with respect to all federal, state, local and other taxes are, to the best
knowledge of the Borrower, adequate for the payment of all such taxes, and the
Borrower knows of no unpaid assessment which is due and payable against it or
any of its Subsidiaries or any claims being asserted which could reasonably be
expected to have a Material Adverse Effect.


4.10                           GOVERNMENTAL REGULATIONS.

Neither the Borrower nor any Subsidiary of the Borrower is subject to regulation
under the Federal Power Act, as amended, or the Investment Company Act of 1940,
as amended, and neither the Borrower nor any Subsidiary of the Borrower is
subject to any statute or regulation which prohibits or restricts the incurrence
of Indebtedness under the Loan Documents, including, without limitation,
statutes or regulations relative to common or contract carriers or to the sale
of electricity, gas, steam, water, telephone, telegraph or other public utility
services.


4.11                           FEDERAL RESERVE REGULATIONS; USE OF LOAN
PROCEEDS.

Neither the Borrower nor any Subsidiary of the Borrower is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying any Margin Stock.  No part of the proceeds
of the Loans will be used, directly or indirectly, for a purpose which violates
any law, rule or regulation

35


--------------------------------------------------------------------------------


of any Governmental Authority, including, without limitation, the provisions of
Regulations T, U or X of the Board of Governors of the Federal Reserve System,
as amended.  No part of the proceeds of the Loans will be used, directly or
indirectly, to purchase or carry Margin Stock or to extend credit to others for
the purpose of purchasing or carrying Margin Stock.


4.12                           PLANS; MULTIEMPLOYER PLANS.

As of the Effective Date, each of the Borrower and its ERISA Affiliates
maintains or makes contributions only to the Plans and Multiemployer Plans
listed on Schedule 4.12.  Each Plan, and, to the best knowledge of the Borrower,
each Multiemployer Plan, is in compliance in all material respects with, and has
been administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and any other applicable Federal or state law, and
no event or condition is occurring or exists concerning which the Borrower would
be under an obligation to furnish a report to the Administrative Agent and each
Lender as required by Section 7.2(d).  As of May 31, 2006, each Plan was “fully
funded”, which for purposes of this Section means that the fair market value of
the assets of such Plan is not less than the present value of the accrued
benefits of all participants in the Plan, computed on a plan termination basis. 
To the best knowledge of the Borrower, no Plan has ceased being fully funded.


4.13                           FINANCIAL STATEMENTS.

The Borrower has heretofore delivered to the Administrative Agent and the
Lenders (a) copies of the audited consolidated balance sheet of NXL and its
Consolidated Subsidiaries as of December 31, 2003, December 31, 2004, December
31, 2005 and December 31, 2006 and the quarterly unaudited officer-certified
financial statements of the Borrower as of the quarter ending March 31, 2007
(collectively, with the related notes and schedules, the “Financial
Statements”).  The Financial Statements fairly present in all material respects
the Consolidated financial condition and results of the operations of NXL and
its Consolidated Subsidiaries or the Borrower and its Consolidated Subsidiaries
(as applicable) as of the dates and for the periods indicated therein and have
been prepared in conformity with GAAP (subject, in the case of quarterly
financial statements, to the absence of footnotes and to normal year-end
adjustments).  Except as reflected in the Financial Statements or in the notes
thereto, neither the Borrower nor any Subsidiary of the Borrower has, as of the
Effective Date, any obligation or liability of any kind (whether fixed, accrued,
contingent, unmatured or otherwise) involving material amounts which, in
accordance with GAAP, should have been shown on the Financial Statements and was
not.  Since December 31, 2006, there has been no material adverse change in the
condition (financial or otherwise), operations, prospects or business of the
Borrower and the Subsidiaries of the Borrower taken as a whole.


4.14                           PROPERTY.

Each of the Borrower and its Subsidiaries has good and marketable title to all
of its Property, title to which is material to the Borrower or such Subsidiary,
subject to no Liens, except Permitted Liens.  There are no unpaid or outstanding
real estate or similar taxes or assessments on or against any Real Property
other than (a) real estate or other taxes or assessments that are not yet due
and payable, and (b) such taxes as the Borrower or any Subsidiary of the
Borrower is contesting in good faith or which individually or in the aggregate
could not reasonably be expected to have a Materially Adverse Effect.  There are
no pending eminent domain proceedings against any Real Property, and, to the
knowledge of the Borrower, no such proceedings are presently threatened or
contemplated by any Governmental Authority against any Real Property, which
pending, threatened or contemplated proceedings individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.  None
of the Real Property is now damaged as a result of any fire, explosion,
accident, flood or other casualty which individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.


4.15                           FRANCHISES, INTELLECTUAL PROPERTY, ETC.

Each of the Borrower and its Subsidiaries possesses or has the right to use all
franchises, Intellectual Property, licenses and other rights, in each case that
are material and necessary for the conduct of its business, with no known
conflict with the valid rights of others which could reasonably be expected to
have a Material Adverse Effect.  No event has occurred which permits or, to the
best knowledge of the Borrower, after notice or the lapse of time or both, or
any other condition, could reasonably be expected to permit, the revocation or
termination of any such franchise, Intellectual Property, license or other right
and which revocation or termination could reasonably be expected to have a
Material Adverse Effect.

36


--------------------------------------------------------------------------------



4.16                           ENVIRONMENTAL MATTERS.

(a)                                  The Borrower and each of its Subsidiaries
is in compliance with the requirements of all applicable Environmental Laws
except for such non-compliance which could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(b)                                 No Hazardous Substances have been (i)
generated or manufactured on, transported to or from, treated at, stored at or
discharged from any Real Property in violation of any Environmental Laws; (ii)
discharged into subsurface waters under any Real Property in violation of any
Environmental Laws; or (iii) discharged from any Real Property on or into
property or waters (including subsurface waters) adjacent to any Real Property
in violation of any Environmental Laws, which violation, in the case of any of
(i), (ii) or (iii) could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(c)                                  Neither the Borrower nor any of its
Subsidiaries (i) has received notice (written or oral) or otherwise learned of
any claim, demand, suit, action, proceeding, event, condition, report,
directive, lien, violation, non-compliance or investigation indicating or
concerning any potential or actual liability (including, without limitation,
potential liability for enforcement, investigatory costs, cleanup costs,
government response costs, removal costs, remedial costs, natural resources
damages, property damages, personal injuries or penalties) arising in connection
with (x) any non-compliance with or violation of the requirements of any
applicable Environmental Laws, or (y) the presence of any Hazardous Substance on
any Real Property (or any Real Property previously owned by the Borrower or any
Subsidiary of the Borrower) or the release or threatened release of any
Hazardous Substance into the environment which, in either case, could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (ii) has any threatened or actual liability in connection with
the presence of any Hazardous Substance on any Real Property (or any Real
Property previously owned by the Borrower or any Subsidiary of the Borrower) or
the release or threatened release of any Hazardous Substance into the
environment which, in either case, could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (iii) has
received notice of any federal or state investigation evaluating whether any
remedial action is needed to respond to the presence of any Hazardous Substance
on any Real Property (or any Real Property previously owned by the Borrower or
any Subsidiary of the Borrower) or a release or threatened release of any
Hazardous Substance into the environment for which the Borrower or any
Subsidiary of the Borrower is or may be liable the results of which could, in
either case, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, or (iv) has received notice that the Borrower or
any Subsidiary of the Borrower is or may be liable to any Person under any
Environmental Law which liability could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(d)                                 To the best of the Borrower’s knowledge, no
Real Property is located in an area identified by the Secretary of Housing and
Urban Development as an area having special flood hazards, or if any such Real
Property is located in such a special flood hazard area, then the Borrower has
obtained all insurance that is required to be maintained by law or which is
customarily maintained by Persons engaged in similar businesses and owning
similar Properties in the same general areas in which the Borrower operates.


4.17                           LABOR RELATIONS.

Neither the Borrower nor any of its Subsidiaries is a party to any collective
bargaining agreement, other than the collective bargaining agreement covering
fewer than 25 employees at the Roosevelt Mall Shopping Center in Philadelphia,
Pennsylvania, and, to the best knowledge of the Borrower, no petition has been
filed or proceedings instituted by any employee or group of employees with any
labor relations board seeking recognition of a bargaining representative with
respect to the Borrower or such Subsidiary.  There are no material controversies
pending between the Borrower or any Subsidiary and any of their respective
employees, which could reasonably be expected to have a Material Adverse Effect.

37


--------------------------------------------------------------------------------



4.18                           [INTENTIONALLY OMITTED.]


4.19                           SOLVENCY.

On the Effective Date and immediately following the making of each Loan
(assuming for the purposes of this paragraph that the Letter of Credit Exposure
is included as a part of the Loans), and after giving effect to the application
of the proceeds of such Loan:  (a) the fair value of the assets of the Borrower
and its Subsidiaries, taken as a whole, at a fair valuation, will exceed the
debts and liabilities, including Contingent Obligations, of the Borrower and its
Subsidiaries, taken as a whole; (b) the present fair saleable value of the
Property of the Borrower and its Subsidiaries, taken as a whole, will be greater
than the amount that will be required to pay the probable liability of the debts
and other liabilities, subordinated, contingent or otherwise of the Borrower and
its Subsidiaries, as such debts and other liabilities become absolute and
mature; (c) the Borrower and its Subsidiaries, taken as a whole, will be able to
pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and mature; and (d) the Borrower and its
Subsidiaries, taken as a whole, will not have unreasonably small capital with
which to conduct the business in which they are engaged as such business is now
conducted and is proposed to be conducted hereafter.

4.20                           [Intentionally Omitted.]


4.21                           LIST OF UNENCUMBERED ASSETS.

A list of all the Unencumbered Assets as of the date of this Agreement is
attached hereto as Schedule 4.21.

4.22                           [Intentionally Omitted.]


4.23                           NO MISREPRESENTATION.

No representation or warranty contained herein and no certificate or report
furnished or to be furnished by the Borrower or any Subsidiary of the Borrower
in connection with the transactions contemplated hereby, when taken together
with all other information furnished by the Borrower or any Subsidiary of the
Borrower in connection herewith, contains or will contain a misstatement of
material fact, or, to the best knowledge of the Borrower, omits or will omit to
state a material fact required to be stated in order to make the statements
herein or therein contained not materially misleading in the light of the
circumstances under which made; provided, that with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based on assumptions believed to be reasonable at the
time made.


4.24                           TAXPAYER ID.

The Borrower’s true and correct U.S. taxpayer identification number is set forth
on Schedule 11.2


5.                                       CONDITIONS TO EFFECTIVENESS OF THIS
AGREEMENT.

In addition to the conditions precedent set forth in Section 6, the obligation
of each Lender to make its initial Loan, or the Swing Loan Lender to make the
initial Swing Loan or the Issuing Lender to issue the initial Letter of Credit
shall be subject to the fulfillment of the following conditions precedent:


5.1                                 EVIDENCE OF ACTION/COMPLIANCE.

(a)                                  The Administrative Agent shall have
received a certificate, dated the Effective Date, of the Secretary or Assistant
Secretary of the Borrower substantially in the form of Exhibit O (i) attaching a
true and complete copy of the resolutions of its Board of Directors authorizing
the execution and delivery of the Loan Documents by the Borrower and the
performance of the Borrower’s obligations thereunder, and of all other documents
evidencing other necessary action (in form and substance reasonably satisfactory
to the Administrative Agent) taken by it to authorize the Loan Documents and the
transactions contemplated thereby, (ii) attaching a true and complete copy of
its articles of incorporation and by-laws, (iii) setting forth the incumbency of
its officer or officers who may sign the Loan Documents, including therein a
signature specimen of such officer or officers, and

38


--------------------------------------------------------------------------------


(iv) certifying that said corporate charter and by-laws are true and complete
copies thereof, are in full force and effect and have not been amended or
modified.

(b)                                 The Administrative Agent shall have received
a certificate, dated the Effective Date, of the Secretary or Assistant Secretary
of each Subsidiary Guarantor (or such Subsidiary Guarantor’s managing partner,
general partner or managing member, as applicable) substantially in the form of
Exhibit P (i) attaching a true and complete copy of the resolutions of its Board
of Directors, Trustees or Managers, as the case may be, authorizing its
execution and delivery of the Guaranty and the performance of its obligations
thereunder, and of all other documents evidencing other necessary action (in
form and substance reasonably satisfactory to the Administrative Agent) taken by
it to authorize the Guaranty and the transactions contemplated thereby, (ii)
attaching a true and complete copy of its articles of incorporation or corporate
charter, declaration of trust or certificate of formation and, if applicable,
by-laws, operating agreement or agreement of limited liability company, and if
such certificate is from such Subsidiary Guarantor’s managing partner, general
partner or managing member, attaching a true and complete copy of the applicable
Subsidiary Guarantor’s partnership agreement or operating agreement and other
organizational documents, (iii) setting forth the incumbency of its officer or
officers who may sign the Guaranty, including therein a signature specimen of
such officer or officers, and (iv) certifying that said organizational documents
are true and complete copies thereof, are in full force and effect and have not
been amended or modified; provided, that, as of the date hereof, the Subsidiary
Guarantors party hereto shall be the same Persons constituting the “Subsidiary
Guarantors” under the April 2007 Credit Agreement immediately prior to the
amendment and restatement thereof pursuant to the terms of this Agreement.

(c)                                  To the extent expressly requested by
Administrative Agent, Administrative Agent shall have received certificates of
good standing for the Borrower from the Maryland State Department of Assessments
and Taxation and for each Subsidiary Guarantor from the Secretary of State for
the State in which such Subsidiary Guarantor is incorporated, and for the
Borrower from each jurisdiction other than Maryland in which the Borrower is
qualified to do business.

(d)                                 The Administrative Agent shall have received
a pro forma Compliance Certificate dated as of the date hereof; provided, that
such Compliance Certificate need not include calculations relating to compliance
with the requirements of Section 7.11 hereof as relating to the ownership by the
Borrower and Subsidiary Guarantors of Unencumbered Assets which constitute at
least eighty percent (80%) of the Unencumbered Total Asset Value (which such
compliance must be shown as of August 10, 2007 in accordance with such Section
7.11).


5.2                                 THIS AGREEMENT.

The Administrative Agent shall have received counterparts of this Agreement
signed by each of the parties hereto (or receipt by the Administrative Agent
from a party hereto of a facsimile signature page signed by such party which
shall have agreed to promptly provide the Administrative Agent with originally
executed counterparts hereof).


5.3                                 NOTES.

To the extent the same have been requested, the Administrative Agent shall have
received, for the benefit of each Lender and the Swing Loan Lender, as the case
may be, a Revolving Credit Note in favor of each Lender, and the Swing Loan Note
in favor of Swing Loan Lender, each of the Notes, duly executed by an Authorized
Signatory of the Borrower.


5.4                                 GUARANTY.

The Administrative Agent shall have received counterparts of each Guaranty
signed by each of the Subsidiary Guarantors and the Centro Parties, as
applicable (or receipt by the Administrative Agent from a party hereto of a
facsimile signature page signed by such party which shall have agreed to
promptly provide the Administrative Agent with originally executed counterparts
thereof).

39


--------------------------------------------------------------------------------



5.5                                 LITIGATION.

Except as disclosed on Schedule 4.5, there shall be no injunction, writ,
preliminary restraining order or other order of any nature issued by any
Governmental Authority in any respect affecting the transactions provided for
herein and no action or proceeding by or before any Governmental Authority shall
have been commenced and be pending or, to the knowledge of the Borrower,
threatened, seeking to prevent or delay the transactions contemplated by the
Loan Documents or challenging any other terms and provisions hereof or thereof
or seeking any damages in connection therewith.


5.6                                 OPINION OF COUNSEL TO THE BORROWER.

The Administrative Agent shall have received an opinion or opinions of outside
counsel to the Borrower and counsel to each Subsidiary Guarantor, and their
respective general partners, managing partners or managing members, as
applicable, each addressed to the Administrative Agent and the Lenders, and each
dated the Effective Date, and each in form and substance satisfactory to
Administrative Agent, covering such matters as Administrative Agent may
reasonably request.


5.7                                 FEES.

The Bank of America Fee and all other fees payable to the Administrative Agent,
BAS, the Lenders, the Swing Loan Lender and the Issuing Lender shall have been
paid.


5.8                                 FEES AND EXPENSES OF SPECIAL COUNSEL.

The fees and expenses of Special Counsel in connection with the preparation,
negotiation and closing of the Loan Documents shall have been paid.


6.                                       CONDITIONS OF LENDING – ALL LOANS.

The obligation of each Lender to make any Loan or of the Swing Loan Lender to
make a Swing Loan or an Issuing Lender to issue any Letters of Credit is subject
to the satisfaction of the following conditions precedent as of the date of such
Loan or issuance of such Letter of Credit:


6.1                                 COMPLIANCE.

On each Borrowing Date and after giving effect to the Loans to be made or
created, and after the issuance of any Letter of Credit, (a) the Borrower shall
be in compliance with all of the terms, covenants and conditions hereof, (b)
there shall not exist and be continuing any Default or Event of Default, (c) the
representations and warranties contained in the Loan Documents shall be true and
correct with the same effect as though such representations and warranties had
been made on such Borrowing Date (except for representations and warranties that
speak as of a specific date, which need only be true and correct as of such
date), (d) the aggregate outstanding principal balance of the Loans plus the
Letter of Credit Exposure plus the aggregate principal amount of all Swing Loans
shall not exceed the Total Commitment Amount, and (e) the aggregate outstanding
principal balance of the Swing Loans shall not exceed the Swing Loan
Commitment.  Each notice requesting a Revolving Credit Loan, a Swing Loan or a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof that each of the foregoing matters is true and
correct in all respects.


6.2                                 LOAN CLOSINGS.

All documents required by the provisions of the Loan Documents to be executed or
delivered to the Administrative Agent on or before the applicable Borrowing Date
or prior to the issuance of a Letter of Credit shall have been executed and
shall have been delivered at the office of the Administrative Agent set forth in
Section 11.2 on or before such Borrowing Date or prior to the issuance of a
Letter of Credit.


6.3                                 REQUESTS.

With respect to each borrowing of a Loan or issuance of a Letter of Credit, the
Administrative Agent shall have timely received a Borrowing Request or Letter of
Credit Request, as the case may be, duly executed by an Authorized Signatory of
the Borrower and otherwise in compliance with the terms of this Agreement.

40


--------------------------------------------------------------------------------



6.4                                 DOCUMENTATION AND PROCEEDINGS.

All corporate matters and legal proceedings and all documents and papers in
connection with the transactions contemplated by the Loan Documents shall be
reasonably satisfactory in form and substance to the Administrative Agent and
the Administrative Agent shall have received all information and copies of all
documents which the Administrative Agent or the Required Lenders may reasonably
have requested in connection therewith, such documents (where appropriate) to be
certified by an Authorized Signatory of the Borrower or proper Governmental
Authorities.


6.5                                 REQUIRED ACTS AND CONDITIONS.

All acts, conditions and things (including, without limitation, the obtaining of
any necessary regulatory approvals and the making of any filings, recordings or
registrations) required to be done or performed by the Borrower and to have
happened on or prior to such Borrowing Date or prior to the issuance of a Letter
of Credit and which are necessary for the continued effectiveness of the Loan
Documents, shall have been done or performed and shall have happened in due
compliance with all applicable laws.


7.                                       AFFIRMATIVE COVENANTS.

The Borrower agrees that, so long as any Loan remains outstanding and unpaid or
there exists any Letter of Credit Exposure, or any other amount is owing under
any Loan Document to any Lender or the Administrative Agent, or any Lender has
any obligation to make any Loans, or the Swing Loan Lender has any obligation to
make any Swing Loans or the Issuing Lender has any obligation to issue any
Letters of Credit, the Borrower shall:


7.1                                 FINANCIAL STATEMENTS.

Maintain a standard system of accounting in accordance with GAAP, and furnish or
cause to be furnished to the Administrative Agent:

(a)                                  Annual Statements.  As soon as available,
but in any event within 120 days after the end of each fiscal year of the
Borrower, a copy of its consolidated balance sheet as at the end of such fiscal
year, together with the related Consolidated Statements of Income, Stockholders’
Equity and Cash Flows as of and through the end of such fiscal year, setting
forth in each case in comparative form the figures for the preceding fiscal
year.  The Consolidated Balance Sheets and Consolidated Statements of Income,
Stockholders’ Equity and Cash Flows shall be audited and accompanied by (i) a
report and opinion of the Accountants, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and applicable
Securities Laws and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit or with respect to the absence of any material misstatement
(including the opinion of such Accountants that such Consolidated financial
statements present fairly, in all material respects, the Consolidated financial
position of the Borrower and its Subsidiaries, as of the date of such
Consolidated financial statements, and the Consolidated results of their
operations and their cash flows for each of the years identified therein in
conformity with GAAP (subject to any change in the requirements of GAAP)) and
(ii) an attestation report of the Accountants as to the Borrower’s internal
controls pursuant to Section 404 of Sarbanes-Oxley if such reports are required
to be prepared by the Borrower pursuant to any Securities Laws.

(b)                                 Annual Operating Statements and Rent Roll. 
As soon as available, but in any event within 120 days after the end of each
fiscal year of the Borrower, and, if requested by Administrative Agent, within
sixty (60) days after the end of the first three fiscal quarters of each year of
the Borrower, copies of (i) the operating statements (in a form reasonably
satisfactory to the Administrative Agent) for all Real Property of the Borrower,
and (ii) a Rent Roll, each of which shall be certified by the Chief Financial
Officer to be true, correct and complete in all material respects. 
Additionally, upon the request of the Administrative Agent, the Borrower shall
deliver to the Administrative Agent a Rent Roll

(c)                                  Quarterly Statements.  As soon as
available, but in any event within 60 days after the end of the first three
fiscal quarters of each year of the Borrower, a copy of the unaudited
consolidated balance sheet of the Borrower as at the end of each such quarterly
period, together with the related unaudited Consolidated Statements of

41


--------------------------------------------------------------------------------


Income and Cash Flows for the elapsed portion of the fiscal year through the end
of such period, setting forth in each case in comparative form the figures for
the corresponding periods of the preceding fiscal year, certified by the Chief
Financial Officer as being true, correct and complete in all material respects
and as presenting fairly the Consolidated financial condition and the
Consolidated results of operations of the Borrower and its Subsidiaries.

(d)                                 Quarterly Information Regarding Unencumbered
Assets.  Concurrently with the delivery of the financial statements referred to
in Sections 7.1(a) and 7.1(c), a list of all the Unencumbered Assets owned by
the Borrower, any wholly owned Subsidiary of the Borrower, each DownREIT
Partnership and any wholly owned Subsidiary of a DownREIT Partnership as of the
last day of such fiscal quarter setting forth the following information with
respect to each such Unencumbered Asset as of such date:  (i) location; (ii)
percentage of the Unencumbered Asset owned by the Borrower, any wholly owned
Subsidiary of the Borrower, each DownREIT Partnership and any wholly owned
Subsidiary of a DownREIT Partnership; and (iii) the Consolidated Net Income
attributable to such Unencumbered Asset during such fiscal quarter.

(e)                                  Compliance Certificate.  Concurrently with
the delivery of the financial statements referred to in Sections 7.1(a) and
7.1(c), a Compliance Certificate, certified by the Chief Financial Officer, or
Treasurer and Vice President, setting forth in reasonable detail the
computations demonstrating whether the Borrower is in compliance with the
provisions of Sections 8.13, 8.15 and 8.16.

(f)                                    Other Information.  Such other
information as the Administrative Agent or any Lender may reasonably request
from time to time (it being understood that Public Lenders shall not be entitled
to receive any material non-public information).

Administrative Agent, the Lenders and Borrower acknowledge and agree that the
Consolidated financial statements of the Borrower that are required to be
delivered pursuant hereto may include FIN 46 Entities, provided, however, that
the Borrower covenants and agrees to provide to the Administrative Agent and the
Lenders simultaneously with the delivery of such financial statements the
back-up information and calculations utilized by the Borrower in performing the
calculations set forth in the Compliance Certificate (in a form reasonably
satisfactory to the Administrative Agent).


7.2                                 CERTIFICATES; OTHER INFORMATION.

Furnish to the Administrative Agent:

(a)                                  Defaults Under Other Indebtedness.  Prompt
written notice if:  (i) any Indebtedness of the Borrower or any Subsidiary of
the Borrower is declared or shall become due and payable prior to its stated
maturity, or called and not paid when due, or (ii) a default that extends beyond
any applicable notice or grace period shall have occurred under any note (other
than the Notes) or the holder of any such note, or other evidence of
Indebtedness, certificate or security evidencing any such Indebtedness or any
obligee with respect to any other Indebtedness of the Borrower or any Subsidiary
of the Borrower has the right to declare any such Indebtedness due and payable
prior to its stated maturity, and, in the case of either (i) or (ii), the
Indebtedness that is the subject of (i) or (ii) is, in the aggregate,
$15,000,000 or more;

(b)                                 Action of Governmental Authorities.  Prompt
written notice of:  (i) receipt of any citation, summons, subpoena, order to
show cause or other document naming the Borrower or any Subsidiary of the
Borrower a party to any proceeding before any Governmental Authority which could
reasonably be expected to have a Material Adverse Effect or which calls into
question the validity or enforceability of any of the Loan Documents, and
include with such notice a copy of such citation, summons, subpoena, order to
show cause or other document; (ii) any lapse or other termination of any
Intellectual Property, license, permit, franchise or other authorization issued
to the Borrower or any Subsidiary of the Borrower by any Person or Governmental
Authority, which lapse or termination could reasonably be expected to have a
Material Adverse Effect; and (iii) any refusal by any Person or Governmental
Authority to renew or extend any such material Intellectual Property, license,
permit, franchise or other authorization, which refusal could reasonably be
expected to have a Material Adverse Effect;

(c)                                  SEC or other Governmental Reports and
Filings.  Promptly upon becoming available, if requested by the Administrative
Agent or any Lender, copies of all regular, periodic or special reports which
the Borrower or any Subsidiary of the Borrower may now or hereafter be required
to file with or deliver to any securities exchange

42


--------------------------------------------------------------------------------


or the Securities and Exchange Commission, or any other Governmental Authority
succeeding to the functions thereof, pursuant to the Securities Exchange Act of
1934, as amended.

(d)                                 ERISA Information.  Promptly, and in any
event within ten Business Days, after the Borrower knows or has reason to know
that any of the events or conditions enumerated below with respect to any Plan
or Multiemployer Plan has occurred or exists, a statement signed by the Chief
Financial Officer setting forth details with respect to such event or condition
and the action, if any, which the Borrower or an ERISA Affiliate proposes to
take with respect thereto; provided, however, that if such event or condition is
required to be reported or noticed to the PBGC, such statement, together with a
copy of the relevant report or notice to the PBGC, shall be furnished promptly
and in any event not later than ten days after it is reported or noticed to the
PBGC:

(i)                                     any reportable event, as defined in
Section 4043(b) of ERISA with respect to a Plan, as to which the PBGC has not by
regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within thirty days of the occurrence of such event (provided that a
failure to meet the minimum funding standard of Section 412 of the Code or of
Section 302 of ERISA, including, without limitation, the failure to make, on or
before its due date, a required installment under Section 412(m) of the Code or
Section 302(e) of ERISA or the disqualification of such Plan for purposes of
Section 4043(b)(1) of ERISA, shall be a reportable event regardless of the
issuance of any waivers in accordance with Section 412(d) of the Code) and any
request for a waiver under Section 412(d) of the Code for any Plan;

(ii)                                  the distribution under Section 4041 of
ERISA of a notice of intent to terminate any Plan or any action taken by the
Borrower or any ERISA Affiliate to terminate any Plan;

(iii)                               the institution by the PBGC of proceedings
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or the receipt by the Borrower or any ERISA
Affiliate of a notice from a Multiemployer Plan that such action has been taken
by the PBGC with respect to such Multiemployer Plan;

(iv)                              the complete or partial withdrawal from a
Multiemployer Plan by the Borrower or any ERISA Affiliate that results in
liability under Section 4201 or 4204 of ERISA (including the obligation to
satisfy secondary liability as a result of a purchaser default) or the receipt
of the Borrower or any ERISA Affiliate of notice from a Multiemployer Plan that
it is in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA
or that it intends to terminate or has terminated under Section 4041A of ERISA;

(v)                                 the institution of a proceeding by a
fiduciary of any Multiemployer Plan against the Borrower or any ERISA Affiliate
to enforce Section 515 of ERISA, which proceeding is not dismissed within thirty
days from its commencement;

(vi)                              the adoption of an amendment to any Plan
pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA that would
result in the loss of the tax-exempt status of the trust of which such Plan is a
part or the Borrower or any ERISA Affiliate fails to timely provide security to
such Plan in accordance with the provisions of said Sections; and

(vii)                           any event or circumstance exists which may
reasonably be expected to constitute grounds for the incurrence of material
liability by the Borrower or any ERISA Affiliate under Title IV of ERISA or
under Sections 412(c)(11) or 412(n) of the Code with respect to any employee
benefit plan;

(e)                                  ERISA Reports.  Promptly after the request
of the Administrative Agent or any Lender, copies of each annual report filed
pursuant to Section 104 of ERISA with respect to each Plan (including, to the
extent required by Section 104 of ERISA, the related financial and actuarial
statements and opinions and other supporting statements, certifications,
schedules and information referred to in Section 103 of ERISA) and each annual
report filed with respect to each Plan under Section 4065 of ERISA; provided,
however, that in the case of a Multiemployer Plan, such annual reports shall be
furnished only if they are available to the Borrower or any ERISA Affiliate;

(f)                                    Notice of Sales or Transfers.  Quarterly,
on each date that a Compliance Certificate is to be delivered pursuant to
Section 7.1(e), a list of all sales or transfers of any Unencumbered Assets that
occurred during

43


--------------------------------------------------------------------------------


such quarter; provided that, if during any fiscal quarter of the Borrower any
sale or transfer of an Unencumbered Asset, which combined with all other such
sales or transfers of Unencumbered Assets during such fiscal quarter, would
exceed $100,000,000 in the aggregate, then the Borrower shall promptly provide
such list and a certification of the Chief Financial Officer as to the
Borrower’s compliance with Section 8.16;

(g)                                 Casualties or Condemnations.  Prompt written
notice of any casualty or condemnation of any Real Property, if such casualty or
condemnation, individually or together with any other casualty or condemnation
of any Real Property in the aggregate, could reasonably be expected to have a
Material Adverse Effect;

(h)                                 Environmental Law Notices.  Prompt written
notice of any order, notice, claim or proceeding received by, or brought
against, the Borrower or any Subsidiary of the Borrower, or with respect to any
of the Real Property, under any Environmental Law, which could reasonably be
expected to have a Material Adverse Effect;

(i)                                     Management Letters and Reports.  If
requested by the Administrative Agent, promptly thereafter, copies of all
material management letters and similar material reports provided to the
Borrower by the Accountants;

(j)                                     New Subsidiary Guarantors.  Notice of
any Subsidiary (i) which Borrower is adding as a Subsidiary Guarantor in the
event that the Borrower and the then current Subsidiary Guarantors constitute
less than 80% of the Unencumbered Total Asset Value of the Borrower and its
Subsidiaries (as further described in Section 7.11) as of the end of any fiscal
quarter of Borrower, or (ii) that has become a guarantor under any existing or
future unsecured Indebtedness of Borrower (as further described in Section
7.11), such notice to be delivered to the Administrative Agent concurrently with
the delivery of the Compliance Certificate with respect to such quarter;

(k)                                  Changes in Name or Fiscal Year.  Prompt
written notice of (i) any change in the Borrower’s name, with copies of all
filings with respect to such name change attached thereto, and (ii) any change
in its fiscal year from that in effect on the Effective Date;

(l)                                     Defaults or Events of Default.  Prompt
written notice if there shall occur and be continuing a Default or an Event of
Default; and

(m)                               Other Information.  Such other information as
the Administrative Agent or any Lender shall reasonably request from time to
time.

Documents required to be delivered pursuant to Section 7.2(c) hereunder or that
are otherwise required to be filed with the SEC and are subject to electronic
filing with the SEC may be delivered electronically and, if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address specified pursuant to Section 11.2; or (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or BAS
will make available to the Lenders and the Issuing Lender materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be

44


--------------------------------------------------------------------------------


deemed to have authorized the Administrative Agent, the Arranger, the Issuing
Lender and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States Federal and state securities laws; (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and BAS shall treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.”


7.3                                 LEGAL EXISTENCE.

(a)                                  Borrower’s Legal Existence.  Maintain its
status as a Maryland limited liability company in good standing in the State of
Maryland and in each other jurisdiction in which the failure so to do could
reasonably be expected to have a Material Adverse Effect.

(b)                                 Legal Existence of Subsidiaries.  Cause each
Subsidiary of the Borrower to maintain its status as a real estate investment
trust, business trust, corporation, limited liability company or partnership, as
the case may be, in good standing in its state of formation and in each other
jurisdiction in which the failure so to do could reasonably be expected to have
a Material Adverse Effect; provided, that Borrower may cause any Subsidiary
(other than a Subsidiary Guarantor, except as allowed by Section 8.2) to be
liquidated or dissolved.


7.4                                 TAXES.

Pay and discharge when due, and cause each Subsidiary of the Borrower so to do,
all Taxes, assessments and governmental charges, license fees and levies upon,
or with respect to, the Borrower or such Subsidiary and all Taxes upon the
income, profits and Property of the Borrower and its Subsidiaries, which if
unpaid, could reasonably be expected to have a Material Adverse Effect, unless
and to the extent only that such Taxes, assessments, governmental charges,
license fees and levies shall be contested in good faith and by appropriate
proceedings diligently conducted by the Borrower or such Subsidiary and such
contest has the effect of staying the collection of any Lien from any Property
of the Borrower or its Subsidiaries arising from such non-payment, and provided
that the Borrower shall give the Administrative Agent prompt notice of such
contest and that such reserve or other appropriate provision as shall be
required in accordance with GAAP (as determined by the Accountants) shall have
been made therefor.


7.5                                 INSURANCE.

Maintain, and cause each Subsidiary of the Borrower to maintain, insurance on
its Property against such risks and in such amounts as is customarily maintained
by Persons engaged in similar businesses and owning similar Properties in the
same general areas in which the Borrower or the relevant Subsidiary operates,
and file with the Administrative Agent within 10 Business Days after request
therefor a detailed list of such insurance then in effect, stating the names of
the carriers thereof, the policy numbers, the insureds thereunder, the amounts
of insurance, dates of expiration thereof, and the Property and risks covered
thereby, together with a certificate of the Chief Financial Officer certifying
that in the opinion of such officer such insurance complies with the obligations
of the Borrower under this Section, and is in full force and effect.


7.6                                 PAYMENT OF INDEBTEDNESS AND PERFORMANCE OF
OBLIGATIONS.

Pay and discharge when due, and cause each Subsidiary of the Borrower to pay and
discharge, all lawful Indebtedness, obligations and claims for labor, materials
and supplies or otherwise which, if unpaid, could reasonably be expected to have
a Material Adverse Effect, unless such Indebtedness, obligations or claims shall
be contested in good faith and by appropriate proceedings diligently conducted
by the Borrower or such Subsidiary and such contest has the effect of staying
the collection of any Lien from any Property of the Borrower or its Subsidiaries
arising from such non-payment, and provided that the Borrower shall give the
Administrative Agent prompt notice of such contest and that such reserve or
other appropriate provision as shall be required in accordance with GAAP (as
determined by the Accountants) shall have been made therefor.

45


--------------------------------------------------------------------------------



7.7                                 MAINTENANCE OF PROPERTY; ENVIRONMENTAL
INVESTIGATIONS.

(a)                                  In all material respects, at all times,
maintain, protect and keep in good repair, working order and condition (ordinary
wear and tear and casualty events excepted), and cause each Subsidiary of the
Borrower so to do, all Property necessary to the operation of the Borrower’s or
such Subsidiary’s business.

(b)                                 In the event that the Administrative Agent
shall have a reasonable basis for believing that Hazardous Substances may be on,
at, under or around any Real Property in violation of any applicable
Environmental Law which, individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect, promptly conduct and complete (at
the Borrower’s expense) all investigations, studies, samplings and testings
relative to such Hazardous Substances as the Administrative Agent may reasonably
request.


7.8                                 OBSERVANCE OF LEGAL REQUIREMENTS.

(a)                                  Observe and comply in all respects, and
cause each Subsidiary of the Borrower so to do, with all laws, ordinances,
orders, judgments, rules, regulations, certifications, franchises, permits,
licenses, directions and requirements of all Governmental Authorities, which now
or at any time hereafter may be applicable to it, except (i) where noncompliance
with any of the foregoing (individually or in the aggregate) could not
reasonably be expected to have a Material Adverse Effect, or (ii) such thereof
as shall be contested in good faith and by appropriate proceedings diligently
conducted by it and such contest has the effect of staying the collection of any
Lien from any Property of the Borrower or its Subsidiaries arising from such
noncompliance, and provided that the Borrower shall give the Administrative
Agent prompt notice of any contest with respect to clause (ii) to the extent
that noncompliance could reasonably be expected to have a Material Adverse
Effect and that such reserve or other appropriate provision as shall be required
in accordance with GAAP (as determined by the Accountants) shall have been made
therefor.

(b)                                 Use and operate all of its facilities and
property in compliance with all Environmental Laws and cause each of its
Subsidiaries so to do, and keep all necessary permits, approvals, certificates,
licenses and other authorizations relating to environmental matters in effect
and remain in compliance therewith and cause each of its Subsidiaries so to do,
and handle all Hazardous Materials in compliance with all applicable
Environmental Laws and cause each of its Subsidiaries so to do, except where
noncompliance with any of the foregoing (individually or in the aggregate) could
not reasonably be expected to have a Material Adverse Effect.

7.9                                 Inspection of Property; Books and Records;
Discussions.

Keep, and cause its Subsidiaries to keep, proper books of record and account in
which full, true and correct entries in conformity with GAAP and all
requirements of law shall be made of all dealings and transactions in relation
to its and its Subsidiaries’ business and activities and permit representatives
of the Administrative Agent and any Lender (other than Public Lenders) during
normal business hours and on reasonable prior notice to visit its offices and
its Subsidiaries’ offices, to inspect any of its Property and any of its
Subsidiaries’ Property and to examine and make copies or abstracts from any of
its and its Subsidiaries’ books and records as often as may reasonably be
required under the circumstances, and to discuss the business, operations,
prospects, licenses, Property and financial condition of the Borrower and its
Subsidiaries with the officers thereof and the Accountants.  Borrower may have a
representative accompany Administrative Agent or any Lender on any such visit,
inspection or discussion.


7.10                           LICENSES, INTELLECTUAL PROPERTY.

Maintain, and cause each Subsidiary of the Borrower to maintain, in full force
and effect, all licenses, franchises, Intellectual Property, permits,
authorizations and other rights as are necessary for the conduct of its
business, the loss of which could reasonably be expected to have a Material
Adverse Effect.


7.11                           ADDITIONAL GUARANTORS.

(a)                                  The Borrower shall provide a pro forma
Compliance Certificate on or prior to August 10, 2007 indicating whether the
Borrower and the Subsidiary Guarantors own Unencumbered Assets which constitute
at least eighty percent (80%) of the Unencumbered Total Asset Value.  To the
extent such parties do not own

46


--------------------------------------------------------------------------------


Unencumbered Assets which constitute at least eighty percent (80%) of the
Unencumbered Total Asset Value, Borrower shall, on or prior to August 10, 2007,
cause such Subsidiaries of Borrower, as designated by the Borrower and approved
by Administrative Agent (such approval not to be unreasonably withheld), to
execute and deliver a Guaranty to the Administrative Agent, for the benefit of
the Lenders, duly executed by such Subsidiaries (together with certificates and
attachments of a nature similar to those described in Section 5.1(b) and
(c) with respect to such Subsidiaries and an opinion of counsel of a nature
similar to those in the form required pursuant to Section 5.6 (c)) so that
Borrower and the Subsidiary Guarantors will again constitute at least 80% of the
Unencumbered Total Asset Value.  Following August 10, 2007, in the event that,
during any fiscal quarter of Borrower, Borrower and the Subsidiary Guarantors do
not own Unencumbered Assets which constitute at least eighty percent (80%) of
the Unencumbered Total Asset Value, then, at the time that Borrower is to
provide the Compliance Certificate with respect to such quarter to
Administrative Agent, Borrower shall cause such Subsidiaries of Borrower, as
designated by the Borrower and approved by Administrative Agent (such approval
not to be unreasonably withheld), to execute and deliver a Guaranty to the
Administrative Agent, for the benefit of the Lenders, duly executed by such
Subsidiaries (together with certificates and attachments of a nature similar to
those described in Section 5.1(b) and (c) with respect to such Subsidiaries and
an opinion of counsel of a nature similar to those in the form required pursuant
to Section 5.6 (c)) so that Borrower and the Subsidiary Guarantors will again
constitute at least 80% of the Unencumbered Total Asset Value.  Additionally, in
the event that any Subsidiary of the Borrower, whether presently existing or
hereafter formed or acquired, which is not a Subsidiary Guarantor at such time,
shall after the date hereof become a guarantor under any existing or future
unsecured Indebtedness of Borrower, then promptly after the Administrative
Agent’s request therefor, Borrower shall cause such Subsidiary to execute and
deliver a Guaranty to the Administrative Agent, for the benefit of the Lenders,
duly executed by such Subsidiaries (together with certificates and attachments
of a nature similar to those described in Section 5.1(b) and (c) with respect to
such Subsidiaries and an opinion of counsel of a nature similar to those in the
form required pursuant to Section 5.6 (c)).  Notwithstanding the foregoing, the
foregoing Unencumbered Total Asset Value threshold of this Section shall not be
applicable from and after the occurrence of, and during the continuance of,
(i) an Event of Default, or (ii) a reduction by S&P of its Senior Debt Rating
below BBB- or a reduction by Moody’s of its Senior Debt Rating below Baa3 (it
being understood that at such time, the Administrative Agent can require any
Subsidiary of the Borrower (other than an Excluded Subsidiary) which has not
executed a Guaranty to immediately comply with requirements of this Section).

(b)                                 In the event the Trigger Date occurs during
the term hereof, Borrower shall cause each of the Centro Parties to, within ten
(10) days of the occurrence of such Trigger Date, acknowledge and agree in
writing that the Centro Party Guaranty executed by such parties is fully valid,
effective and enforceable against such party as of such Trigger Date; provided,
that any failure of one or more of the Centro Parties to deliver any such
acknowledgements and agreements shall not prevent the Centro Party Guaranty from
being valid, enforceable and effective in accordance with its terms.


7.12                           OPERATION OF BUSINESS.

(a)                                  Manage, or cause one or more of its
Subsidiaries at all times to manage, at least 90% of all Properties of the
Borrower and its Subsidiaries.

(b)                                 Not, at any time during the term hereof, (i)
fail to observe all organizational formalities and maintain its records, books
of account, bank accounts, financial statements, accounting records and other
entity documents separate and apart from those of any other Person (except that
Borrower’s financial position, assets, liabilities, net worth and operating
results may be included in the consolidated financial statements of an
Affiliate; provided that such consolidated financial statements contain a
footnote indicating that Borrower is a separate legal entity and that it
maintains separate books and records), (ii) commingle its assets with the assets
of any Person holding equity interests of the Borrower or permit any Person
holding equity interests of the Borrower or any other constituent party
independent access to its bank accounts; (iii) maintain its assets in such a
manner that it will be costly or difficult to segregate, ascertain or identify
its individual assets from those of any other Person; (iv) fail either to hold
itself out to the public as a legal entity separate and distinct from any other
Person or to conduct its business solely in its own name or fail to correct any
known misunderstanding regarding its separate identity; (v) fail to maintain
adequate capital for the normal obligations reasonably foreseeable in a business
of its size and character and in light of their contemplated business
operations; (vi) without the unanimous written consent of all of its members (A)
file or consent to the filing of any petition, either voluntary or involuntary,
to take advantage of any Debtor Relief Laws, (B) seek or consent to the
appointment of a receiver, liquidator or any similar official, (C) take

47


--------------------------------------------------------------------------------


any action that might cause such entity to become insolvent, or (D) make an
assignment for the benefit of creditors; (vii) fail to remain solvent or pay its
own liabilities (including, without limitation, salaries of its own employees)
only from its own funds, provided that there are sufficient funds from the
operation of the Property to do so; (viii) acquire obligations or securities of
its members or other Affiliates, as applicable, except as expressly permitted
herein; or (ix) fail to maintain a sufficient number of employees in light of
its contemplated business operations.


8.                                       NEGATIVE COVENANTS.

The Borrower agrees that, so long as any Loan remains outstanding and unpaid, or
there exists any Letter of Credit Exposure, or any other amount is owing under
any Loan Document to any Lender or the Administrative Agent, or any Lender has
any obligation to make any Loans or the Issuing Lender has any obligation to
issue any Letters of Credit, the Borrower shall not, directly or indirectly:


8.1                                 [INTENTIONALLY OMITTED].


8.2                                 DISPOSITIONS BY BORROWER AND SUBSIDIARIES.

Borrower shall not, and shall not permit or suffer any Subsidiary to, effect any
Transfer of any of the real properties owned by the Borrower or any such
Subsidiary, whether now owned or hereafter acquired, or any income or profits
therefrom, or enter into any agreement to do so except any Transfer (i) of a
CMBS Property (as defined in the Bridge Loan Agreement) to a CMBS Entity (as
defined in the Bridge Loan Agreement) in connection with the consummation of a
CMBS Loan (as defined in the Bridge Loan Agreement) in compliance with (and upon
payment of the amount set forth in) Section 2.11(b)(v) of the Bridge Loan
Agreement, (ii) of interests in a CMBS Entity in connection with the
consummation of a CMBS Loan in compliance with (and upon payment of the amount
set forth in) Section 2.11(b)(v) of the Bridge Loan Agreement  and/or (ii) in a
bona fide arms’ length third party transaction for consideration commensurate
with the fair value of the Properties Transferred and otherwise in compliance
with the provisions of Section 2.11(b) of the Bridge Loan Agreement.  The
Transfer of a Property may be effectuated by the applicable Subsidiary by a sale
of Equity Interests in the applicable Subsidiary owning a property, provided
that the conditions set forth in the foregoing sentence shall have been
satisfied.  Notwithstanding the foregoing, in no event shall Borrower or any
Subsidiary Transfer any such properties during the continuance of an Event of
Default without the prior written approval of the Administrative Agent.


8.3                                 [INTENTIONALLY OMITTED].


8.4                                 BUSINESS CHANGES.

Change in any material respect the nature of the business of the Borrower and
its Subsidiaries, taken as a whole, as conducted on the Effective Date.


8.5                                 AMENDMENTS TO ORGANIZATIONAL DOCUMENTS.

Amend or otherwise modify its corporate charter or by-laws in any way (other
than in connection with the issuance or classification of preferred stock of the
Borrower) which would adversely affect the interests of the Administrative Agent
and the Lenders under any of the Loan Documents, or permit any Subsidiary of the
Borrower to amend its organizational documents in a manner which could
reasonably be expected to have the same result.


8.6                                 ANTI-TERRORISM LAWS; FCPA

(a)                                  Be an “enemy” or an “ally of the enemy”
within the meaning of Section 2 of the Trading with the Enemy Act of the United
States of America (50 U.S.C. App. §§ 1 et seq.), as amended; violate or permit
any  Subsidiary of the Borrower to violate (i) the Trading with the Enemy Act,
as amended, (ii) any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or (iii) the  Act (as
defined in Section 11.23); or

(b)                                 fail to be in compliance with the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign counterpart
thereto.

48


--------------------------------------------------------------------------------



8.7                                 [INTENTIONALLY OMITTED].


8.8                                 [INTENTIONALLY OMITTED].


8.9                                 [INTENTIONALLY OMITTED].


8.10                           [INTENTIONALLY OMITTED].


8.11                           [INTENTIONALLY OMITTED].


8.12                           [INTENTIONALLY OMITTED].


8.13                           INCOME AVAILABLE FOR DEBT SERVICE TO MAXIMUM
ANNUAL SERVICE CHARGE.

Incur or permit any Subsidiary to incur any Debt other than intercompany Debt
(representing Debt to which the only parties are the Borrower and any of the
Subsidiaries, but only so long as such Debt is held solely by the Borrower or
any Subsidiary and provided that, in the case of Debt owed to Subsidiaries, such
Debt is subordinate in right of payment to the obligations evidenced by this
Agreement) if Consolidated Income Available for Debt Service for any 12
consecutive calendar months within the 15 calendar months immediately preceding
the date on which such additional Debt is to be incurred shall have been less
than 1.5 times the Maximum Annual Service Charge on the Debt of the Borrower and
all Subsidiaries on a pro forma basis immediately after the incurrence of such
additional Debt and the application of the proceeds therefrom, and calculated on
the assumption that (a) such Debt, and any other Debt incurred by the Borrower
or its Subsidiaries since the first day of such 12-month period which was
outstanding at the end of such period, had been incurred at the beginning of
such period and continued to be outstanding throughout such period, and the
application of the proceeds of such Debt, including to refinance other Debt, had
occurred at the beginning of such period, (b) the repayment or retirement of any
other Debt by the Borrower or its Subsidiaries since the first day of such
12-month period had been repaid or retired at the beginning of such period
(except that, in determining the amount of Debt so repaid or retired, the amount
of Debt under any revolving credit facility shall be computed based upon the
average daily balance of such Debt during such period), (c) in the case of
Acquired Indebtedness or Debt incurred in connection with any acquisition since
the first day of the 12-month period, the related acquisition had occurred as of
the first day of the period with the appropriate adjustments with respect to the
acquisition being included in the pro forma calculation, and (d) in the case of
any increase or decrease in Total Assets, or any other acquisition or
disposition by the Borrower or any Subsidiary of any asset or group of assets,
since the first day of such 12-month period, including, without limitation, by
merger, stock purchase or sale, or asset purchase or sale, such increase,
decrease, or other acquisition or disposition or any related repayment of Debt
had occurred as of the first day of such period with the appropriate adjustments
to revenues, expenses and Debt levels with respect to such increase, decrease or
other acquisition or disposition being included in such pro forma calculation.


8.14                           [INTENTIONALLY OMITTED].


8.15                           DEBT TO TOTAL ASSETS; SECURED DEBT TO TOTAL
ASSETS; NEW INDEBTEDNESS RESTRICTION.

(a)                                  Incur or permit any Subsidiary to incur any
Debt other than intercompany Debt (representing Debt to which the only parties
are the Borrower and any of the Subsidiaries, but only so long as such Debt is
held solely by the Borrower or any Subsidiary and provided that, in the case of
Debt owed to Subsidiaries, such Debt is subordinate in right of payment to the
obligations evidenced by this Agreement) if, immediately after giving effect to
the incurrence of such additional Debt and the application of the proceeds
thereof, the aggregate principal amount of all outstanding Debt of the Borrower
and its Subsidiaries on a consolidated basis determined in accordance with GAAP
is greater than 65% of the sum of (i) Total Assets as of the end of the fiscal
quarter covered in the Borrower’s Annual Report on Form 10-K or Quarterly Report
on Form 10-Q, as the case may be, most recently filed with the Commission (or,
if such filing is not permitted under the Securities Exchange Act of 1934, with
the Trustee) prior to the incurrence of such additional Debt and (ii) the
increase in Total Assets from the end of such quarter, including, without
limitation, any increase in Total Assets resulting from the incurrence of such
additional Debt (such increase, together with Total Assets, being referred to
herein as “Adjusted Total Assets”); or

49


--------------------------------------------------------------------------------


(b)                                 Incur or permit any Subsidiary to incur any
Secured Debt if, immediately after giving effect to the incurrence of such
additional Secured Debt and the application of the proceeds thereof, the
aggregate principal amount of all outstanding Secured Debt of the Borrower and
its Subsidiaries on a consolidated basis is greater than 40% of Adjusted Total
Assets; or

(c)                                  Incur or permit any Subsidiary to incur,
notwithstanding compliance with any of the other covenants set forth herein, any
additional Indebtedness for borrowed money (other than intercompany debt that is
subordinated to the obligations hereunder) during the term hereof except to the
extent such Indebtedness is either (i) refinancing Indebtedness with respect to
Indebtedness existing as of the date hereof and entered into on then-current
market terms and conditions or terms and conditions more favorable to the
Borrower or such Subsidiary and with respect to which any excess proceeds
obtained above the amount required to repay such refinanced Indebtedness are
used to prepay, to the extent required thereunder and to the extent no Event of
Default is then-continuing, the Bridge Facility to permanently reduce the
Indebtedness under the Bridge Facility or, if not so required or if an Event of
Default is then-continuing, to prepay the Indebtedness under this Agreement
(which prepayment shall be made together with a permanent reduction in the Total
Commitments pursuant to Section 2.3(g) in the full amount of such prepaid
Indebtedness) or (ii) constitutes Non-Recourse Indebtedness and, in any case,
100% of the net proceeds of such Indebtedness (after, in the case of subclause
(i) above, refinancing of the applicable Indebtedness) are used to prepay, to
the extent required thereunder and to the extent no Event of Default is
then-continuing, the Bridge Facility to permanently reduce the Indebtedness
under the Bridge Facility or, if not so required or if an Event of Default is
then-continuing, to prepay the Indebtedness under this Agreement (which
prepayment shall be made together with a permanent reduction in the Total
Commitments pursuant to Section 2.3(g) in the full amount of such prepaid
Indebtedness).


8.16                           DEBT TO UNENCUMBERED ASSETS RATIO.

Permit the Unencumbered Total Asset Value to be less than 100% of the aggregate
principal amount of all outstanding Debt of the Borrower and its Subsidiaries
that is not Secured Debt.


9.                                       DEFAULTS/EVENTS OF DEFAULT.


9.1                                 EVENTS OF DEFAULT.

The following shall each constitute an “Event of Default”:

(a)                                  The failure of the Borrower to pay any
installment of principal on any Note on the date when due and payable; or

(b)                                 The failure of the Borrower to pay any
installment of interest, any reimbursement obligations under the Letters of
Credit (other than obligations included in Section 9.1(a)), or any other fees,
expenses or other charges payable under any Loan Document within five Business
Days of the date when due and payable; or

(c)                                  The use of the proceeds of any Loan in a
manner inconsistent with or in violation of Section 2.15; or

(d)                                 The failure of the Borrower to observe or
perform any covenant or agreement contained in Section 7.12(a), 7.12(b), or 8
(other than Sections 8.1, 8.3, 8.5, 8.7, 8.8 and 8.10 as to which the provisions
of paragraph (e) below shall apply); or

(e)                                  The failure of Borrower or any of its
Subsidiaries to observe or perform any other term, covenant, or agreement
contained in any Loan Document and such failure shall have continued unremedied
for a period of 30 days after notice thereof from the Administrative Agent to
the Borrower, provided that if Borrower shall have exercised reasonable
diligence to cure such failure and such failure cannot be cured within such 30
day period despite such reasonable diligence, Borrower shall have the right to
cure such failure within 90 days after the date of such notice from
Administrative Agent provided Borrower diligently and continuously pursues the
completion of such cure (unless any such default is excluded from any provision
of a grace period or cure of defaults contained in any other Loan Document or
unless a shorter cure period is specified in any other Loan Document with
respect to such default); or

50


--------------------------------------------------------------------------------


(f)                                    Any representation or warranty of the
Borrower (or of any officer of the Borrower on its behalf) made in any Loan
Document to which it is a party or in any certificate, report, opinion (other
than an opinion of counsel) or other document delivered or to be delivered
pursuant thereto, shall prove to have been incorrect or misleading (whether
because of misstatement or omission) in any material respect when made; or

(g)                                 Any obligation of the Borrower (other than
its obligations under the Notes and other than its obligations to redeem the NXL
Convertible Notes in connection with the Merger and/or Liquidation in an
aggregate amount not to exceed $315,000,000) or any Subsidiary of the Borrower,
whether as principal, guarantor, surety or other obligor, for the payment of any
Indebtedness shall (i) become or shall be declared to be due and payable prior
to the expressed maturity thereof, or (ii) shall not be paid when due or within
any grace period for the payment thereof, or (iii) shall (except with respect to
any Excepted Mortgage Indebtedness) be subject, by the holder of the obligation
evidencing such Indebtedness, to acceleration (after the expiration of any
applicable notice and cure periods) prior to the expressed maturity thereof, and
the sum of all such Indebtedness which is the subject of paragraphs (i) - (iii)
inclusive exceeds (A) at any time, in the case of Indebtedness other than
Non-Recourse Indebtedness, $15,000,000, and (B) in any calendar year, in the
case of Non-Recourse Indebtedness, $50,000,000 in the aggregate during such
year;  or

(h)                                 The Borrower or any Subsidiary of the
Borrower shall (i) suspend or discontinue its business (except as permitted by
Section 7.3 or 8.2), (ii) make an assignment for the benefit of creditors, (iii)
generally not be paying its debts as such debts become due, (iv) admit in
writing its inability to pay its debts as they become due, (v) file a voluntary
petition in bankruptcy, (vi) become insolvent (however such insolvency shall be
evidenced), (vii) file any petition or answer seeking for itself any
reorganization, arrangement, composition, readjustment of debt, liquidation or
dissolution or similar relief under any present or future statute, law or
regulation of any jurisdiction, (viii) petition or apply to any tribunal for any
receiver, custodian or any trustee for any substantial part of its Property,
(ix) be the subject of any such proceeding filed against it which remains
undismissed for a period of 60 days, (x) file any answer admitting or not
contesting the material allegations of any such petition filed against it or any
order, judgment or decree approving such petition in any such proceeding, (xi)
seek, approve, consent to, or acquiesce in any such proceeding, or in the
appointment of any trustee, receiver, custodian, liquidator, or fiscal agent for
it, or any substantial part of its Property, or an order is entered appointing
any such trustee, receiver, custodian, liquidator or fiscal agent and such order
remains in effect for 60 days, or (xii) take any formal action for the purpose
of effecting any of the foregoing; provided that the events described in this
Section 9.1(h) as to any Subsidiary of the Borrower that is not a Subsidiary
Guarantor shall not constitute an Event of Default unless the aggregate book
value of Borrower’s direct or indirect equity Investment in all such
Subsidiaries exceeds $50,000,000; or

(i)                                     An order for relief is entered under the
United States bankruptcy laws or any other decree or order is entered by a court
having jurisdiction (i) adjudging the Borrower or any Subsidiary bankrupt or
insolvent, (ii) approving as properly filed a petition seeking reorganization,
liquidation, arrangement, adjustment or composition of or in respect of the
Borrower or any Subsidiary under the United States bankruptcy laws or any other
applicable Federal or state law, (iii) appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator (or other similar official) of the
Borrower or any Subsidiary or of any substantial part of the Property thereof,
or (iv) ordering the winding up or liquidation of the affairs of the Borrower or
any Subsidiary, and any such decree or order continues unstayed and in effect
for a period of 60 days; provided that the events described in this Section
9.1(i) as to any Subsidiary of the Borrower that is not a Subsidiary Guarantor
shall not constitute an Event of Default unless the aggregate book value of
Borrower’s direct or indirect equity Investment in all such Subsidiaries exceeds
$50,000,000; or

(j)                                     Judgments or decrees against the
Borrower or any Subsidiary of the Borrower not covered by insurance aggregating
in excess of $15,000,000 shall not be paid, stayed on appeal, discharged, bonded
or dismissed for a period of 45 days; or

(k)                                  Any Loan Document shall cease, for any
reason (other than in accordance with its terms), to be in full force and
effect, or the Borrower shall so assert in writing or shall disavow any of its
obligations thereunder; or

(l)                                     An event or condition specified in
Section 7.2(d) shall occur or exist with respect to any Plan or Multiemployer
Plan and, as a result of such event or condition, together with all other such
events or conditions, the

51


--------------------------------------------------------------------------------


Borrower shall be reasonably likely to incur a liability to a Plan, a
Multiemployer Plan, the PBGC, or any combination thereof, equal to or in excess
of $15,000,000 individually or in the aggregate; or

(m)                               There shall occur a Change of Control; or

(n)                                 If any Loan Document (i) is determined by
any court or Governmental Authority to be illegal, invalid or unenforceable in
accordance with its terms, or (ii) shall be canceled, terminated, revoked or
rescinded other than in accordance with its terms or with the written consent or
approval of the Lenders; or

(o)                                 (i) Any party to the Guaranty shall fail to
comply in any material respect with any covenant made by it in the Guaranty or
if at any time any representation or warranty made by such party in the Guaranty
or in any other document, statement or writing made to the Administrative Agent,
the Lead Arranger or the Lenders shall prove to have been incorrect or
misleading in any material respect when made, or (ii) if a default by any such
party shall occur under the Guaranty after the expiration of any applicable
notice and grace period; or (iii) if any such party shall revoke or attempt to
revoke, contest, commence any action or raise any defense (other than the
defense of payment) against its obligations under the Guaranty.

Upon the occurrence of an Event of Default or at any time thereafter during the
continuance thereof, (a) if such event is an Event of Default specified in
clause (h) or (i) above, the Commitments shall immediately and automatically
terminate, and the Loans, all accrued and unpaid interest thereon, and all other
amounts owing under the Loan Documents shall immediately become due and payable,
and the Administrative Agent may, and upon the direction of the Required Lenders
shall, exercise any and all remedies and other rights provided in the Loan
Documents, and (b) if such event is any other Event of Default, any or all of
the following actions may be taken: (i) with the consent of the Required
Lenders, Administrative Agent may, and upon the direction of the Required
Lenders shall, by notice to the Borrower, declare the Commitments to be
terminated forthwith, whereupon the Commitments shall immediately terminate, and
(ii) with the consent of the Required Lenders, the Administrative Agent may, and
upon the direction of the Required Lenders shall, by notice of default to the
Borrower, declare the Loans, all accrued and unpaid interest thereon and all
other amounts owing under the Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable, and the
Administrative Agent may, and upon the direction of the Required Lenders shall,
exercise any and all remedies and other rights provided pursuant to the Loan
Documents.  Except as otherwise provided in this Section, presentment, demand,
protest and all other notices of any kind are hereby expressly waived.  The
Borrower hereby further expressly waives and covenants not to assert any
appraisement, valuation, stay, extension, redemption or similar laws, now or at
any time hereafter in force which might delay, prevent or otherwise impede the
performance or enforcement of any Loan Document.  Notwithstanding anything
contained herein to the contrary, if demanded by Administrative Agent or the
Required Lenders in their sole and absolute discretion (a) after the occurrence
and during the continuation of an Event of Default or (b) if the Issuing Lender
has honored any full or partial drawing request under any Letter of Credit and
such drawing has not been reimbursed on the date when made or refinanced as a
Prime Rate Loan, Borrower will deposit with and pledge to Administrative Agent
cash in an amount equal to the amount of all undrawn Letters of Credit.  Such
amounts will be pledged to and held by Administrative Agent for the benefit of
the Lenders as security for any amounts that become payable under the Letters of
Credit and all other obligations hereunder.  Upon any draws under Letters of
Credit, at Administrative Agent’s sole discretion, Administrative Agent may
apply any such amounts to the repayment of amounts drawn thereunder and upon the
expiration of the Letters of Credit any remaining amounts will be applied to the
payment of all other obligations of Borrower under the Loan Documents or if
there are no such outstanding obligations and Lenders have no further obligation
to make Loans or issue Letters of Credit or if such excess no longer exists,
such proceeds deposited by Borrower will be released to Borrower.

In the event that the Commitments shall have been terminated or the Notes shall
have been declared due and payable pursuant to the provisions of this Section,
any funds received by the Administrative Agent and the Lenders from or on behalf
of the Borrower shall be applied by the Administrative Agent and the Lenders in
liquidation of the Loans and the obligations of the Borrower under the Loan
Documents in the following manner and order:  (i) first, to the payment of
interest on and then the principal portion of any Loans which the Administrative
Agent may have advanced on behalf of any Lender for which the Administrative
Agent has not then been reimbursed by such Lender or the Borrower; (ii) second,
to reimburse the Administrative Agent and the Lenders for any expenses due from
the Borrower pursuant to the provisions of Section 11.5; (iii) third, to the
payment of all other fees, expenses and amounts due under the Loan Documents
(other than principal and interest on the Notes);

52


--------------------------------------------------------------------------------


provided, however, that distributions in respect of such fees and expenses due
to the Administrative Agent from the Borrower shall be made pari passu with
respect to the payment of any other fees, expenses or amounts due the Lenders
from the Borrower; (iv) fourth, to the payment of interest due on the Swing
Note; (v) fifth, to the payment of principal outstanding on the Swing Note; (vi)
sixth, to the payment of interest due on the Notes; (vii) seventh, to the
payment of principal outstanding on the Notes; and (viii) eighth, to the payment
of any other amounts owing to the Administrative Agent, the Lead Arranger and
the Lenders under any Loan Document or other document or agreement entered into
in connection with the transactions contemplated thereby.  In the event that any
Lender shall have wrongfully failed or refused to make an advance under Section
2.1, 2.1A, 2.3 or 2.5 and such failure or refusal shall be continuing, advances
made by the other Lenders during the pendency of such failure or refusal shall
be entitled to be repaid as to principal and accrued interest in priority to the
other obligations described in subsections (ii) – (viii) in the preceding
sentence.


10.                                 THE AGENT.


10.1                           APPOINTMENT AND AUTHORITY.

Each of the Lenders and the Issuing Lender hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  Except as provided in Section
10.8 and 10.12, the provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders, and the Issuing Lender, and neither the
Borrower nor any Subsidiary Guarantor shall have rights as a third party
beneficiary of any of such provisions.


10.2                           RIGHTS AS A LENDER.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.


10.3                           EXCULPATORY PROVISIONS.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

(a)                                  shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as

53


--------------------------------------------------------------------------------


the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 11.1 and 9.1) or (ii) in the absence
of its own gross negligence or willful misconduct.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V, Article VI or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.  To the extent any Lender requests any materials or
information provided to the Administrative Agent by the Borrower pursuant to the
terms hereof, the Administrative Agent shall make reasonable good faith efforts
to deliver such materials or information to such Lender promptly following such
request.


10.4                           RELIANCE BY ADMINISTRATIVE AGENT.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying in good faith upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, that by its terms must be fulfilled to the satisfaction of a Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  The Administrative
Agent may consult with legal counsel, independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

10.5                           Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, except with respect to defaults
in the payment of principal, interest and fees required to be paid to the
Administrative Agent for the account of the Lenders, unless the Administrative
Agent has received written notice thereof from a Lender or the Borrower.  In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall promptly give notice thereof to the Lenders.  The Administrative
Agent shall take such action with respect to such Default or Event of Default as
shall be reasonably directed by the Required Lenders, provided, however, that
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem to be in the best interests of the Lenders.


10.6                           DELEGATION OF DUTIES.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through its
Related Parties.  The exculpatory provisions of this Article shall apply to any
such Related Parties of the Administrative Agent, and shall apply to any such
Related Parties’ activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

10.7                           Indemnification.

Each Lender agrees to indemnify and reimburse the Administrative Agent in its
capacity as such (to the extent not promptly reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), pro rata according to
its Commitment, from and against any and all liabilities, obligations, claims,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever including, without limitation, any amounts
paid to the Lenders (through the Administrative Agent) by the Borrower, any
Subsidiary Guarantor pursuant to the terms of the Loan Documents, that are
subsequently rescinded or avoided, or must

54


--------------------------------------------------------------------------------


otherwise be restored or returned) which may at any time (including, without
limitation, at any time following the payment of the Notes) be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any other documents contemplated by or
referred to therein or the transactions contemplated thereby or any action taken
or omitted to be taken by the Administrative Agent under or in connection with
any of the foregoing; provided, however, that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, claims, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent resulting solely from the gross negligence or willful misconduct
of the Administrative Agent.  The agreements in this Section shall survive the
payment of all amounts payable under the Loan Documents.


10.8                           SUCCESSOR ADMINISTRATIVE AGENT.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Borrower.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment in writing within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent shall, in consultation with the Borrower, appoint
a successor Administrative Agent on behalf of the Lenders and the Issuing Lender
prior to the end of the 60th day from such notice from among any of the Lenders
who shall have at such time agreed to act as the successor Administrative Agent
and shall have at such time a Commitment of at least $10,000,000 (an “Approved
Successor”).  If no Lender has a Commitment of at least $10,000,000 (or no
Lender whose Commitment is at least $10,000,000 shall agree to accept such
appointment), then the retiring Administrative Agent shall, in consultation with
the Borrower (unless an Event of Default has occurred and is continuing),
appoint any other Lender or any other commercial bank organized under the laws
of the United States of America or any State thereof and having a combined
capital and surplus of at least $100,000,000 as a successor Administrative
Agent.  Any appointment of a successor Administrative Agent shall be subject to
the approval of the Borrower, which approval shall not be unreasonably withheld
or delayed, and shall be given in any event prior to the end of the 60th day
from the date of the retiring Administrative Agent’s notice of removal or
resignation, provided that during any period in which there exists and is
continuing an Event of Default, no consultation with, or approval from, the
Borrower with respect to the appointment of an Approved Successor shall be
required.  Upon the acceptance of an appointment as Administrative Agent
hereunder by a successor Administrative Agent and any required approval of such
successor Administrative Agent by the Borrower in accordance with the terms of
this Section, such successor Administrative Agent shall thereupon succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations as
Administrative Agent hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  The Required Lenders may remove the Administrative Agent from its
capacity as administrative agent in the event of the Administrative Agent’s
willful misconduct or gross negligence.  Such removal shall be effective upon
appointment and acceptance of a successor Administrative Agent selected by the
Required Lenders.  Any successor Administrative Agent must satisfy the
conditions set forth in this Section 10.8 (including, without limitation, the
consultation with, and approval from, the Borrower, to the extent required under
this Section 10.8).  Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all
rights, powers, privileges and duties of the removed Administrative Agent, and
the removed Administrative Agent shall be discharged from all further duties and
obligations as Administrative Agent under this Agreement and the Loan Documents,
provided that the Administrative Agent shall remain liable to the extent
provided in the Loan Documents for its actions and omissions occurring prior to
such removal.  The Commitment of the Lender which is acting as Administrative
Agent shall not be taken into account in the calculation of Required Lenders for
the purposes of removing Administrative Agent in the event of the Administrative
Agent’s willful misconduct or gross negligence.  After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Sections 11.5 and 11.12 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent was acting as Administrative Agent.

55


--------------------------------------------------------------------------------


Any resignation by, or removal of, Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation or removal, as
applicable, as Issuing Lender and Swing Loan Lender.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring or removed Issuing Lender and Swing Loan Lender,
(b) the retiring or removed Issuing Lender and Swing Loan Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Lender shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangement satisfactory to the
retiring or removed Issuing Lender to effectively assume, at the time of such
succession, the obligations of the retiring or removed Issuing Lender with
respect to such Letters of Credit.  After the retiring Issuing Lender’s and
Swing Lender’s resignation hereunder and under the other Loan Documents, the
provisions of this Article and Sections 11.5 and 11.12 shall continue in effect
for the benefit of such retiring Issuing Lender and Swing Lender, their sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them while the retiring Issuing Lender and Swing
Lender were acting as Issuing Lender and Swing Lender, respectively.


10.9                           NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER
LENDERS.

Each Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


10.10                     NO OTHER DUTIES, ETC.

Anything herein to the contrary notwithstanding, none of the Book Manager or the
Lead Arranger listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Lender hereunder.


10.11                     ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower or any Subsidiary Guarantor, the
Administrative Agent (irrespective of whether the principal of any Loan or
Letter of Credit Exposure shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans or
Letter of Credit Exposure and all other obligations of the Borrower and the
Subsidiary Guarantors under the Loan Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Lender and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Lender and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
Issuing Lender and the Administrative Agent under Sections 2.5(f) 3.1, 11.5 and
11.12) allowed in such judicial proceeding; and

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments

56


--------------------------------------------------------------------------------


directly to the Lenders and the Issuing Lender, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Sections  3.1, 11.5 and 11.12.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, or the
Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the obligations of the Borrower and the Subsidiary
Guarantors under the Loan Documents or the rights of any Lender or to authorize
the Administrative Agent to vote in respect of the claim of any Lender in any
such proceeding.

10.12                     Guaranty Matters.

The Lenders and the Issuing Lender irrevocably authorize the Administrative
Agent to release any Subsidiary Guarantor from its obligations under the
Guaranty if (i) such Person ceases to be a Subsidiary or own any assets (other
than assets of nominal value) as a result of a transaction permitted hereunder,
or (ii) the Borrower otherwise requests such release and provides evidence
satisfactory to the Administrative Agent that after giving effect to such
release the Borrower will be in compliance with all covenants under this
Agreement, including, without limitation, the obligations under Section 7.11.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any
Subsidiary Guarantor from its obligations under the Guaranty pursuant to this
Section 10.12.


11.                                 OTHER PROVISIONS.


11.1                           AMENDMENTS AND WAIVERS.

With the written consent of the Required Lenders, the Administrative Agent and
the Borrower may, from time to time, enter into written amendments, supplements
or modifications of the Loan Documents and, with the consent of the Required
Lenders, the Administrative Agent on behalf of the Lenders may execute and
deliver to any such parties a written instrument waiving or a consent to a
departure from, on such terms and conditions as the Administrative Agent may
specify in such instrument, any of the requirements of the Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such amendment, supplement, modification, waiver or consent shall, without the
consent of all of the Lenders:  (a) extend the Maturity Date; (b) decrease the
rate, or extend the time of payment, of interest of, or change or forgive the
principal amount of, or change the requirement that payments and prepayments of
principal on, and payments of interest on, the Notes be made pro rata to the
Lenders on the basis of the outstanding principal amount of the Loans, (c) amend
the definitions of “Required Lender”, (d) amend any provision of this Agreement
or the Loan Documents which requires the approval of all of the Lenders or the
Required Lenders to require a lesser number of Lenders to approve such action,
(e) release any Subsidiary Guarantor from its obligations under a Guaranty
except as provided in Sections 8.2 or 10.12, or (f) reduce any fee payable for
the account of the Lenders pursuant to Section 3.1 or change the provisions of
this Section 11.1; and provided further that no such amendment, supplement,
modification, waiver or consent shall amend, modify, waive or consent to a
departure from any provision of Section 10 or otherwise change any of the rights
or obligations of the Administrative Agent under the Loan Documents without the
written consent of the Administrative Agent.  In addition, no Commitment of any
Lender may be increased or decreased without the approval of such Lender except,
with respect to decreases of a Lender’s Commitment, in connection with a pro
rata reduction of the Total Commitment Amount in accordance with the terms of
this Agreement.  The Administrative Agent shall cause a copy of each written
request for such an amendment, supplement or modification delivered by the
Borrower to it to be delivered to each Lender.  Any such amendment, supplement,
modification, waiver or consent shall apply equally to each of the Lenders and
shall be binding upon the parties to the applicable agreement, the Lenders, the
Administrative Agent and all future holders of the Notes.  In the case of any
waiver, the parties to the applicable agreement, the Lenders and the
Administrative Agent shall be restored to their former position and rights under
the Loan Documents, and any Default or Event of Default waived shall not extend
to any subsequent or other Default or Event of Default, or impair any right
consequent thereon.  Notwithstanding anything contained herein to the contrary,
(i) there shall be no amendment, modification or waiver of any provisions in the
Loan Documents governing the rights and duties of any Lender specifically with
respect to Swing Loans, or Letters of Credit  without the consent of the Swing
Loan Lender or Issuing Lender, respectively and (ii) no Defaulting Lender

57


--------------------------------------------------------------------------------


shall have the right to approve or disapprove any amendment waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.


11.2                           NOTICES.

(a)                                  Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

(i)                                     if to the Borrower, the Administrative
Agent, the Issuing Lender or the Swing Loan Lender, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 11.2; and

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the Issuing Lender hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Lender pursuant to Section 2 if such Lender or the
Issuing Lender, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Section by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, the Issuing Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no

58


--------------------------------------------------------------------------------


event shall any Agent Party have any liability to the Borrower, any Lender, the
Issuing Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Administrative Agent, the Issuing Lender and the Swing Loan Lender
may change its address, electronic mail address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto.  Each Lender may change its address, electronic mail address, telecopier
or telephone number for notices and other communications hereunder by notice to
the Borrower, the Administrative Agent, the Issuing Lender and the Swing Loan
Lender.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

(e)                                  Reliance by Administrative Agent, Issuing
Lender and Lenders.  The Administrative Agent, the Issuing Lender and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Borrowing Requests) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Administrative Agent,
the Issuing Lender, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.


11.3                           NO WAIVER; CUMULATIVE REMEDIES.

No failure to exercise and no delay in exercising any right, remedy, power or
privilege under any Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege under
any Loan Document preclude any other or further exercise thereof or the exercise
of any other right, remedy, power or privilege.  The rights, remedies, powers
and privileges under the Loan Documents are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.


11.4                           SURVIVAL OF REPRESENTATIONS AND WARRANTIES.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of the making of any Loan, and shall continue in full
force and effect as long as any Loan or any other obligation of the Borrower,
any Subsidiary Guarantor or any of their respective Subsidiaries or Affiliates
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.


11.5                           PAYMENT OF EXPENSES AND TAXES.

The Borrower agrees, promptly upon presentation of a statement or invoice
therefor, and whether any Loan is made (a)to pay or reimburse Bank of America,
Administrative Agent and Bank of America in its capacity as Lead Arranger for
all of their reasonable out-of-pocket costs and expenses reasonably incurred in
connection with the development, preparation, negotiation and execution of, the
Loan Documents, the syndication of the loan transaction evidenced by this
Agreement (whether or not such syndication is completed) and any amendment,
supplement or modification hereto (whether or not executed), any documents
prepared in connection therewith and the consummation of the transactions
contemplated thereby, including, without limitation, the reasonable fees and
disbursements of Special Counsel, (b) to pay or reimburse each Credit Party for
all of its respective reasonable costs and expenses, including, without
limitation, reasonable fees and disbursements of counsel, reasonably incurred in
connection with (i) any enforcement or collection proceedings resulting from any
Event of Default (including, without limitation, any reasonable costs incurred
after the entry of judgment in an attempt to collect money due in the judgment)
or in connection with the negotiation of any restructuring or “work-out”
(whether consummated or not) of the obligations of the Borrower under any of the
Loan Documents and (ii)the enforcement of this Section, (c)

59


--------------------------------------------------------------------------------


to pay, indemnify, and hold each Credit Party harmless from and against, any and
all recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other similar taxes, if
any, which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, the Loan Documents and any such other
documents, and (d) to pay, indemnify and hold each Credit Party and each of
their respective officers, directors, employees, affiliates, agents, controlling
persons and attorneys (as used in this Section, each an “indemnified person”)
harmless from and against any and all other liabilities, obligations, claims,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever (including, without limitation,
reasonable counsel fees and disbursements) with respect to any claim,
investigation or proceeding from any third party relating to this Agreement or
the Loan Documents, including the enforcement and performance of the Loan
Documents and the use of the proceeds of the Loans (all the foregoing,
collectively, the “indemnified liabilities”), whether or not any such
indemnified person is a party to this Agreement or the Loan Documents, and to
reimburse each indemnified person for all reasonable legal and other expenses
incurred in connection with investigating or defending any indemnified
liabilities, and, if and to the extent that the foregoing indemnity may be
unenforceable for any reason, the Borrower agrees to make the maximum payment
permitted or not prohibited under applicable law; provided, however, that the
Borrower shall have no obligation hereunder to pay indemnified liabilities to
any Credit Party arising from (A) the gross negligence or willful misconduct of
such Credit Party or (B) disputes solely between the Credit Parties and which
are not related to any act or failure to act on the part of the Borrower or the
failure of the Borrower to perform any of its obligations under this Agreement
or the Loan Documents.

Notwithstanding the foregoing, the fees and expenses referred to in clause (d)
of the preceding paragraph shall not be payable by the Borrower if (x) any such
enforcement action brought by such Credit Party is dismissed, with prejudice, on
the pleadings or pursuant to a motion made by the Borrower for summary judgment,
and (y) if such Credit Party appeals such dismissal, such dismissal is affirmed
and the time for any further appeals has expired.  The obligations of the
Borrower under this Section shall survive the termination of this Agreement and
the Commitments and the payment of the Notes and all other amounts payable under
the Loan Documents.


11.6                           LENDING OFFICES.

Each Lender shall have the right at any time and from time to time to transfer
its Loans to a different office, provided that such Lender shall promptly notify
the Administrative Agent and the Borrower of any such change of office.  Such
office shall thereupon become such Lender’s Domestic Lending Office or LIBOR
Lending Office, as the case may be; provided, however, that no such Lender shall
be entitled to receive any greater amount under Section 2.13, 2.14 or 2.16 as a
result of a transfer of any such Loans to a different office of such Lender than
it would be entitled to immediately prior thereto unless such claim would have
arisen even if such transfer had not occurred.


11.7                           SUCCESSORS AND ASSIGNS.

(a)                                  Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any Subsidiary Guarantor may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of subsection (b)
of this Section, (ii) by way of participation in accordance with the provisions
of subsection (d) of this Section, (iii) by way of pledge, assignment or grant
of a security interest subject to the restrictions of subsection (f) of this
Section or (iv) to an SPC in accordance with the provisions of subsection (k) of
this Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Lender and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the

60


--------------------------------------------------------------------------------


Loans (including for purposes of this subsection (b), participations in the
Letter of Credit Exposure and in Swing Line Loans) at the time owing to it);
provided that any such assignment shall be subject to the following conditions:

(i)                                     Minimum Amounts.

(A)                              in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B)                                in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 (or such
amount plus a whole multiple of $1,000,000 in excess thereof) unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
apply to the Swing Loan Lender’s rights and obligations in respect of Swing Line
Loans;

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

(A)                              the consent of the Borrower (such consent not
to be unreasonably withheld or delayed; provided, that the parties hereto
acknowledge and agree that the Borrower has a reasonable basis for rejecting a
proposed Lender that is a Public Lender as a result of the potential
difficulties that could arise in the connection with such Public Lender’s
participation in this Agreement, but that this provision shall not prohibit the
Borrower’s approval of such a Public Lender or the assignment of rights and
obligations hereunder to a Public Lender under circumstances where the
Borrower’s consent is not otherwise required) shall be required unless (1) an
Event of Default has occurred and is continuing at the time of such assignment,
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund, or (3) such assignment is entered into in connection with the syndication
of the Loans and Commitments pursuant to the terms and conditions of that
certain commitment letter among Bank of America, BAS and Borrower;

(B)                                the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender;

(C)                                the consent of the Issuing Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding);
and

(D)                               the consent of the Swing Loan Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment.

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee

61


--------------------------------------------------------------------------------


in the amount of $3,500; provided, however, that the Administrative Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment.  The assignee, if it is not a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire.

(v)                                 No Assignment to Borrower.  No such
assignment shall be made to the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.11, 2.13, 2.14, 11.5 and 11.12 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note (i) to the assignee Lender and (ii) to the assignor Lender if
such assignment is less than such assignor Lender’s entire commitment.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans and Letter
of Credit Exposure owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”).  The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by each of the Borrower and the Issuing Lender at any
reasonable time and from time to time upon reasonable prior notice.  In
addition, at any time that a request for a consent for a material or substantive
change to the Loan Documents is pending, any Lender wishing to consult with
other Lenders in connection therewith may request and receive from the
Administrative Agent a copy of the Register.

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower, the Administrative Agent or
any other party hereto, sell participations to any Eligible Assignee (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations and subparticipations in any
Letter of Credit Exposure and/or Swing Loans) owing to it); provided that (i)
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the Issuing Lender shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.1 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.11, 2.13 and 2.14 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.10 as though it were a Lender, provided
such Participant agrees to be subject to Sections 2.3(d) and (f) as though it
were a Lender.

62


--------------------------------------------------------------------------------


(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under Section
2.11 or 2.13 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.  A Participant that would be a foreign corporation (as referred to in
Section 2.11(b)) if it were a Lender shall not be entitled to the benefits of
Section 2.11 unless the Borrower is notified of the participation sold to such
Participant and such Participant, for the benefit of the Borrower, complies with
Section 2.11(b) as though it were a Lender.

(f)                                    Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(g)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

(h)                                 Resignation as Issuing Lender or Swing Loan
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Commitment and Loans
pursuant to subsection (b) above, Bank of America may, (i) upon 30 days’ notice
to the Borrower and the Lenders, resign as Issuing Lender and/or (ii) upon 30
days’ notice to the Borrower, resign as Swing Loan Lender.  In the event of any
such resignation as Issuing Lender or Swing Loan Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor Issuing Lender or Swing
Loan Lender hereunder subject to the acceptance of such appointed Lender in
writing, provided, however, in the event that no Lender shall agree to accept
such appointment, then the Person serving as Administrative Agent following such
assignment by Bank of America shall serve as the Issuing Lender and/or Swing
Lender; provided further, however, that no failure by the Borrower to appoint,
or Administrative Agent to accept, any such successor shall affect the
resignation of Bank of America as Issuing Lender or Swing Loan Lender, as the
case may be.  If Bank of America resigns as Issuing Lender, it shall retain all
the rights and obligations of the Issuing Lender hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as
Issuing Lender and all Letters of Credit Exposure with respect thereto
(including the right to require the Lenders to make Prime Rate Loans or fund
risk participations or subparticipations in unreimbursed amounts pursuant to
Sections 2.5(g) and 2.5(h)).  If Bank of America resigns as Swing Loan Lender,
it shall retain all the rights of the Swing Loan Lender provided for hereunder
with respect to Swing Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Prime
Rate Loans or fund risk participations in outstanding Swing Loans pursuant to
Sections 2.1(A)(d) and 2.1(A)(e).

(i)                                     Resignation by Administrative Agent.  In
the event that any Lender acting as Administrative Agent or any successor Lender
acting as Administrative Agent shall at any time hold a Commitment of less than
$10,000,000.00, then such Administrative Agent shall promptly provide written
notice thereof to the Lenders, and the Required Lenders shall have the right, to
be exercised within fifteen (15) days of delivery of such notice by such
Administrative Agent, to elect to remove such Administrative Agent as
Administrative Agent and replace such Administrative Agent under the Loan
Documents, subject to the terms of Section 10.8 (including, without limitation,
the consultation with, and approval from, the Borrower, to the extent required
under Section 10.8.

(j)                                     Resignation by other Agents.  In the
event that a Lender that is also a Lead Arranger or Book Manager assigns all of
its Commitment, contemporaneously with the effectiveness of such assignment,
such Lender shall no longer serve in such capacity as Lead Arranger or Book
Manager, as applicable.

(k)                                  Special Purpose Funding Vehicles. 
Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by such Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to

63


--------------------------------------------------------------------------------


provide all or any part of any Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC
elects not to exercise such option or otherwise fails to make all or any part of
such Loan, such Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof or, if it fails to do so, to make such payment to the
Administrative Agent as is required pursuant to the terms of this Agreement. 
Each party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 2.11 or 2.13), (ii) no SPC
shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) a Granting Lender shall
for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the applicable Granting Lender to the same extent, and as if, such
Loan were made by such Granting Lender.  In furtherance of the foregoing, each
party hereto hereby agrees (which agreement shall survive the termination of
this Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State
thereof.  Notwithstanding anything to the contrary contained herein, any SPC may
(i) with notice to, but without prior consent of, the Borrower and the
Administrative Agent and with the payment of a processing fee in the amount of
$2,500, assign all or any portion of its right to receive payment with respect
to any Loan to the applicable Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.


11.8                           [INTENTIONALLY OMITTED].


11.9                           COUNTERPARTS; INTEGRATION; EFFECTIVENESS.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Article V, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto.  Delivery of
an executed counterpart of a signature page of this Agreement by telecopy shall
be effective as delivery of a manually executed counterpart of this Agreement. 
A telecopied counterpart of any Loan Document or to any document evidencing, and
of any an amendment, modification, consent or waiver to or of any Loan Document
shall be deemed to be an originally executed counterpart.  A set of the copies
of the Loan Documents signed by all the parties thereto shall be deposited with
each of the Borrower and the Administrative Agent.  Any party to a Loan Document
may rely upon the signatures of any other party thereto which are transmitted by
telecopier or other electronic means to the same extent as if originally signed.


11.10                     ADJUSTMENTS; SET-OFF.

(a)                                  If any Lender, including Swing Loan Lender
(a “Benefited Lender”), shall at any time receive any payment of all or any part
of its Loans or participation or subparticipation in payments made by the
Issuing Lender pursuant to a Letter of Credit or Swing Loans, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 9.1(h) or (i), or otherwise) in a greater proportion than
any such payment to and collateral received by any other Lender in respect of
such other Lender’s Loans or participation or subparticipation in payments made
by the Issuing Lender pursuant to a Letter of Credit or Swing Loans, or interest
thereon, such Benefited Lender shall purchase for cash from each of the other
Lenders such portion of each such other Lender’s Loans and participation and
subparticipation in payments made by the Issuing Lender pursuant to a Letter of
Credit or Swing Loans, and shall provide each of such other Lenders with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Lenders, provided, however, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and

64


--------------------------------------------------------------------------------


benefits returned, to the extent of such recovery, but without interest.  The
Borrower agrees that each Lender so purchasing a portion of another Lender’s
Loans or participations or subparticipations in payments by the Issuing Lender
pursuant to a Letter of Credit or Swing Loans may exercise all rights of payment
(including, without limitation, rights of set-off, to the extent not prohibited
by law) with respect to such portion as fully as if such Lender were the direct
holder of such portion.

(b)                                 In addition to any rights and remedies of
the Lenders provided by law, upon the occurrence of an Event of Default and the
acceleration of the obligations owing in connection with the Loan Documents, or
at any time upon the occurrence and during the continuance of an Event of
Default under Section 9.1(a) or (b), each Lender shall have the right, without
prior notice to the Borrower, any such notice being expressly waived by the
Borrower to the extent not prohibited by applicable law, to set-off and apply
against any indebtedness, whether matured or unmatured, of the Borrower to such
Lender, any amount owing from such Lender to the Borrower, at, or at any time
after, the happening of any of the above-mentioned events.  To the extent not
prohibited by applicable law, the aforesaid right of set-off may be exercised by
such Lender against the Borrower or against any trustee in bankruptcy,
custodian, debtor in possession, assignee for the benefit of creditors,
receiver, or execution, judgment or attachment creditor of the Borrower, or
against anyone else claiming through or against the Borrower or such trustee in
bankruptcy, custodian, debtor in possession, assignee for the benefit of
creditors, receivers, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off shall not have been
exercised by such Lender prior to the making, filing or issuance, or service
upon such Lender of, or of notice of, any such petition, assignment for the
benefit of creditors, appointment or application for the appointment of a
receiver, or issuance of execution, subpoena, order or warrant.  Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such set-off and application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such set-off and application.


11.11                     LENDERS’ REPRESENTATIONS.

Each Lender represents to the Administrative Agent that, in acquiring its Note,
it is acquiring the same for its own account for the purpose of investment and
not with a view to selling the same in connection with any distribution thereof,
provided that the disposition of each Lender’s own Property shall at all times
be and remain within its control.


11.12                     INDEMNITY.

The Borrower agrees to indemnify and hold harmless each Credit Party and its
affiliates, directors, officers, employees, affiliates, agents, controlling
persons and attorneys (each an “Indemnified Person”) from and against any loss,
reasonable cost, liability, damage or reasonable expense (including the
reasonable fees and disbursements of counsel of such Indemnified Person,
including all local counsel hired by any such counsel) incurred by such
Indemnified Person in investigating, preparing for, defending against, or
providing evidence, producing documents or taking any other action in respect
of, any commenced or threatened litigation, administrative proceeding or
investigation under any federal securities or tax laws or any other statute of
any jurisdiction, or any regulation, or at common law or otherwise, which is
alleged to arise out of or is based upon:  (a) any untrue statement of any
material fact by the Borrower in any document or schedule executed or filed with
any Governmental Authority by or on behalf of the Borrower; (b) any omission to
state any material fact required to be stated in such document or schedule, or
necessary to make the statements made therein, in light of the circumstances
under which made, not misleading; or (c) any acts, practices or omissions of the
Borrower or its agents relating to the use of the proceeds of any or all
borrowings made by the Borrower which are alleged to be in violation of Section
2.15, or in violation of any federal securities or tax laws or of any other
statute, regulation or other law of any jurisdiction applicable thereto, whether
or not such Indemnified Person is a party thereto.  The indemnity set forth
herein shall be in addition to any other obligations, liabilities or other
indemnifications of the Borrower to each Indemnified Person under the Loan
Documents or at common law or otherwise, and shall survive any termination of
the Loan Documents, the expiration of the Commitments and the payment of all
indebtedness of the Borrower under the Loan Documents, provided that the
Borrower shall have no obligation under this Section to an Indemnified Person
with respect to any of the foregoing to the extent found in a final judgment of
a court having jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnified Person or arising solely from claims
between one such Indemnified Person and another such Indemnified Person.

65


--------------------------------------------------------------------------------



11.13                     GOVERNING LAW.

The Loan Documents and the rights and obligations of the parties thereunder
shall be governed by, and construed and interpreted in accordance with, the
internal laws of the State of New York, without regard to principles of conflict
of laws.


11.14                     HEADINGS DESCRIPTIVE.

Section headings have been inserted in the Loan Documents for convenience only
and shall not be construed to be a part thereof.


11.15                     SEVERABILITY.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


11.16                     CONFIDENTIAL INFORMATION.

Each of the Administrative Agent, the Lenders, the Swing Loan Lender and the
Issuing Lender agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and must agree (or, by acceptance of such materials, be deemed to
have agreed) to keep such Information confidential); (b) to the extent requested
by any regulatory authority; (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement that is not a Public Lender; (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder; (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its right or obligations under this Agreement or (ii) any
direct or indirect contractual counterparty or prospective contractual
counterparty (or such contractual counterparty’s or prospective contractual
counterparty’s professional advisor) to any credit derivative transaction
relating to obligations of the Borrower or its Subsidiaries; (g) with the
consent of the Borrower; (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section (or an agreement
executed pursuant to this Section) or (ii) becomes available to the
Administrative Agent, any of the Lenders, the Swing Loan Lender or the Issuing
Lender on a nonconfidential basis from a source other than the Borrower or its
Subsidiaries; or (i) to the National Association of Insurance Commissioners or
any other similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s or its Affiliates’ investment
portfolio in connection with ratings issued with respect to such Lender or its
Affiliates.  In addition, the Administrative Agent, any of the Lenders, the
Swing Loan Lender or the Issuing Lender may disclose the existence of this
Agreement and information about this Agreement to market date collectors,
similar service providers to the lending industry, and service providers to the
Administrative Agent, any of the Lenders, the Swing Loan Lender or the Issuing
Lender in connection with the administration and management of this Agreement,
the other Loan Documents and the Commitments.  For purposes of this Section,
“Information” means all information received from the Borrower or any Subsidiary
relating to the Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender, the Swing Loan Lender or the Issuing Lender on
a nonconfidential basis prior to disclosure by the Borrower or any Subsidiary. 
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

66


--------------------------------------------------------------------------------



11.17                     CONSENT TO JURISDICTION.

The Borrower and each of the Credit Parties hereby irrevocably submit to the
jurisdiction of any New York State or Federal court sitting in the City of New
York over any suit, action or proceeding arising out of or relating to the Loan
Documents.  The Borrower and each of the Credit Parties hereby irrevocably
waive, to the fullest extent permitted or not prohibited by law, any objection
which any of them may now or hereafter have to the laying of the venue of any
such suit, action or proceeding brought in such a court and any claim that any
such suit, action or proceeding brought in such a court has been brought in an
inconvenient forum.  The parties intend that Section 5-1402 of the New York
General Obligations Law shall apply to this Section 11.17.


11.18                     SERVICE OF PROCESS.

The Borrower hereby agrees that process may be served against it in any suit,
action or proceeding referred to in Section 11.17 by sending the same by first
class mail, return receipt requested or by overnight courier service, to the
address of the Borrower specified pursuant to Section 11.2 or in the applicable
Loan Document executed by the Borrower.  The Borrower hereby agrees that any
such service (i) shall be deemed in every respect effective service of process
upon it in any such suit, action, or proceeding, and (ii) shall to the fullest
extent enforceable by law, be taken and held to be valid personal service upon
and personal delivery to it.


11.19                     NO LIMITATION ON SERVICE OR SUIT.

Nothing in the Loan Documents or any modification, waiver, consent or amendment
thereto shall affect the right of the Administrative Agent or any Lender to
serve process in any manner permitted by law or limit the right of the
Administrative Agent or any Lender to bring proceedings against the Borrower in
the courts of any jurisdiction or jurisdictions in which the Borrower may be
served.


11.20                     WAIVER OF TRIAL BY JURY.

THE ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION ARISING OUT OF, UNDER OR IN CONNECTION WITH
THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREIN.  FURTHER, THE
BORROWER HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF THE ADMINISTRATIVE
AGENT, THE LENDERS, OR COUNSEL TO THE ADMINISTRATIVE AGENT OR THE LENDERS, HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE ADMINISTRATIVE AGENT OR THE
LENDERS WOULD NOT, IN THE EVENT OF SUCH LITIGATION, SEEK TO ENFORCE THIS WAIVER
OF RIGHT TO JURY TRIAL PROVISION.  THE BORROWER ACKNOWLEDGES THAT THE
ADMINISTRATIVE AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, INTER ALIA, THE PROVISIONS OF THIS SECTION.


11.21                     TERMINATION.

After the termination of this Agreement in accordance with its terms, without
any extension thereof, and the payment in full of all obligations of the
Borrower under the Loan Documents (including without limitation, all principal,
interest, Facility Fees and other amounts payable hereunder and under the
Notes), the obligations of the Borrower hereunder (other than those which are
stated herein to survive any termination of this Agreement) shall terminate,
except that the foregoing shall not apply with respect to any claim, action or
proceeding made or brought under any other provision of the Loan Documents prior
to such termination or payment.  At the request of the Borrower, each Lender
whose obligations under the Notes have been fully paid shall promptly return to
the Borrower its Note marked “paid” or shall deliver other evidence that such
Lender has received full payment of such obligations or, in the case of any
Lender that is not able to return such Note, such Lender shall deliver a lost
note affidavit and confirmation of payment with respect to such Note in form and
substance reasonably acceptable to the Borrower.

67


--------------------------------------------------------------------------------



11.22                     REPLACEMENT NOTES.

Upon receipt of evidence reasonably satisfactory to the Borrower of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery by the relevant Lender of an indemnity
agreement reasonably satisfactory to the Borrower or, in the case of any such
mutilation, upon surrender and cancellation of the applicable Note, the Borrower
will execute and deliver, in lieu thereof, a replacement Note, identical in form
and substance to the applicable Note and dated as of the date of the applicable
Note and upon such execution and delivery all references in the Loan Documents
to such Note shall be deemed to refer to such replacement Note.

11.23                     USA Patriot Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.

11.24                     Replacement of Lenders.

If any Lender requests compensation under Section 2.13, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.11, or if any
Lender is a Defaulting Lender or in the case of a refusal by a Lender to consent
to a proposed change, waiver, discharge or termination with respect to this
Agreement or any other Loan Document that has been approved by the Required
Lenders (as determined prior to any removal of such Lender in connection with
this Section 11.24), then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions and other requirements contained in, and consents required by,
Section 11.7), all of its interests, rights and obligations under this Agreement
and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be, but is not required to be, another Lender, if a Lender
accepts such assignment), provided that:

(a)                                  the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 11.7;

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 2.14) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 2.13 or payments required
to be made pursuant to Section 2.11, such assignment will result in a reduction
in such compensation or payments thereafter;

(d)                                 such assignment does not conflict with
applicable Laws; and

(e)                                  from and after the effective date of such
assignment the assigning Lender shall be released from its obligations under
this Agreement (and shall cease to be a party hereto) but shall continue to be
entitled to the benefits of Sections 2.11, 2.13, 2.14, 11.5 and 11.12 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

68


--------------------------------------------------------------------------------


11.25                     No Advisory or Fiduciary Relationships.

In connection with all aspects of each transaction contemplated hereby, each of
the Borrower and each Guarantor acknowledges and agrees, and acknowledges its
Affiliates’ understanding (to the extent of Borrower’s or such Guarantor’s
interest in such Affiliates), that: (a) the credit facility provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Borrower, each Guarantor and their respective Affiliates, on the one
hand, and the Administrative Agent, the Lenders and BAS, on the other hand, and
each of the Borrower and each Guarantor is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (b) in connection
with the process leading to such transaction, the Administrative Agent, each
Lender and BAS each is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Borrower, any Guarantor or any of
their respective Affiliates, stockholders, creditors or employees or any other
Person; (c) neither the Administrative Agent nor any Lender nor BAS has assumed
or will assume an advisory, agency or fiduciary responsibility in favor of the
Borrower or any Guarantor with respect to any of the transactions contemplated
hereby or the process leading thereto, including with respect to any amendment,
waiver or other modification hereof or of any other Loan Document (irrespective
of whether the Administrative Agent, any Lender or BAS has advised or is
currently advising the Borrower, any Guarantor or any of their respective
Affiliates on other matters) and neither the Administrative Agent nor any Lender
nor BAS has any obligation to the Borrower, any Guarantor or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (d) the Administrative Agent, the Lenders and BAS and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the Guarantors and
their respective Affiliates, and neither the Administrative Agent nor any Lender
nor BAS has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (e) the Administrative Agent,
the Lenders and BAS have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each of the Borrower and each of the
Guarantors has consulted its own legal, accounting, regulatory and tax advisors
to the extent it has deemed appropriate.  Each of the Borrower and each of the
Guarantors hereby waives and releases, to the fullest extent permitted by law,
any claims that it may have against the Administrative Agent, the Lenders and
BAS with respect to any breach or alleged breach of agency or fiduciary duty.

11.26                     Replacement of April 2007 Credit Agreement.

Each of the parties hereto hereby agree that (a) the outstanding balance of the
obligations under the April 2007 Credit Agreement remain outstanding and
constitute obligations of the Borrower and the Subsidiary Guarantors hereunder
and under the Loan Documents and (b) this Agreement is an amendment and
restatement of the April 2007 Credit Agreement and nothing contained herein is
intended to represent a novation of any type with respect to the obligations,
duties or responsibilities of the Borrower or Subsidiary Guarantors under the
April 2007 Credit Agreement or with respect to any other Indebtedness evidenced
by the April 2007 Credit Agreement or any documents, instruments or agreements
executed in connection therewith.

[SIGNATURES COMMENCE ON FOLLOWING PAGE]

69


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

CENTRO NP LLC, a Maryland limited liability
company

 

 

 

 

 

 

 

 

By:

 /s/ Steven F. Siegel

 

 

Name:   Steven F. Siegel

 

 

Title:     Executive Vice President

 

70


--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., a national banking association,
individually and as Administrative Agent

 

 

 



 

By:

 /s/ Mark A. Mokelke

 

 

 

 Name: Mark A. Mokelke

 

 

 

 Title:   Vice President

 

 

Bank of America, N.A.

Agency Management - East

101 North Tryon Street, 15th Floor

NC1-001-15-14

Charlotte, NC 28255

Attention:  Kimberly D. Williams

Telecopy:         (704) 409-0650

and

Bank of America, N.A.

231 South LaSalle Street, 10th Floor

Chicago, Illinois 60697

Attn:  Mark A. Mokelke

Telecopy:         (312) 974-4970

71


--------------------------------------------------------------------------------